

115 S2800 RS: America's Water Infrastructure Act of 2018
U.S. Senate
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 425115th CONGRESS2d SessionS. 2800IN THE SENATE OF THE UNITED STATESMay 8, 2018Mr. Barrasso (for himself, Mr. Carper, Mr. Inhofe, Mr. Cardin, Mr. Wicker, Mrs. Capito, Mr. Van Hollen, Mr. Boozman, Mr. Whitehouse, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksMay 22, 2018Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the conservation and development of water and related resources, to authorize the
			 Secretary of the Army to construct various projects for improvements to
			 rivers and harbors of the United States, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the America's Water Infrastructure Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—General provisionsSec. 1001. Corps budgeting.Sec. 1002. National Academy studies.Sec. 1003. GAO study on benefit-cost analysis reforms.Sec. 1004. Transparency and accountability in cost-sharing for water resources projects.Sec. 1005. Non-Federal sponsor reimbursements.Sec. 1006. Challenge cost-sharing program for the management of recreation facilities.Sec. 1007. Cost estimates.Sec. 1008. Retroactive changes to cost-sharing agreements.Sec. 1009. Project partnership agreements.Sec. 1010. Study and report on expediting certain waiver processes.Sec. 1011. Feasibility studies for mitigation of storm damage.Sec. 1012. Extended community assistance by the Corps of Engineers.Sec. 1013. Advanced funds for water resources development studies and projects.Sec. 1014. Implementation guidance.Sec. 1015. Implementation guidance for this Act.Sec. 1016. Easements for certain rural electric, telephone, and broadband service facilities.Sec. 1017. Corps capabilities.Sec. 1018. Project authorization funding lines.Sec. 1019. Consolidation of studies; report.Sec. 1020. Non-Federal study and construction of projects.Sec. 1021. Reports to Congress.Sec. 1022. Disposition studies.Sec. 1023. Natural infrastructure.Sec. 1024. Watercraft inspection stations.Sec. 1025. Reauthorization of non-Federal implementation pilot program.Sec. 1026. Project studies subject to independent peer review.Sec. 1027. Expedited consideration.Sec. 1028. WIFIA study.Sec. 1029. Enhanced development demonstration program.Sec. 1030. Duplication of efforts.Sec. 1031. Corps of Engineers Board of Appeals for certain water storage projects.Sec. 1032. Sense of Congress relating to local role in Corps projects.Sec. 1033. Sense of Congress relating to study of water resources development projects by non-Federal interests.Sec. 1034. Sense of Congress relating to project partnership agreements.Sec. 1035. Sense of Congress relating to encouraging resilient techniques and habitat connectivity in ecosystem restoration.Sec. 1036. Alterations to local flood control projects.TITLE II—Studies, modifications, and project authorizationsSubtitle A—StudiesSec. 2001. Authorization of proposed feasibility studies.Sec. 2002. Lower Missouri River Bank stabilization and navigation.Subtitle B—Deauthorizations, modifications, and related provisionsSec. 2101. Savannah Harbor expansion project.Sec. 2102. Deauthorization of Svensen Island.Sec. 2103. Whittier Narrows study.Sec. 2104. West Tennessee tributaries project, Tennessee.Sec. 2105. Bridgeport Harbor-Pequonnock River navigation project, Connecticut.Sec. 2106. Levees L–212 and L–231, Four River Basin, Ocklawaha River, Florida.Sec. 2107. Corps of Engineers bridge repair and divestiture program for New England evacuation routes.Sec. 2108. Boston Harbor reserved channel deauthorizations.Sec. 2109. Project deauthorization and study extensions.Sec. 2110. Deauthorization of inactive studies.Subtitle C—Water resources infrastructureSec. 2201. Project authorizations.Sec. 2202. McMicken Dam, Arizona, and Muddy River, Massachusetts.Sec. 2203. Environmental infrastructure projects.Sec. 2204. Conditional reauthorization of environmental projects.Sec. 2205. Sense of Congress relating to West Haven, Connecticut.Sec. 2206. Sense of Congress relating to Coastal Texas study.Subtitle D—Expedited and modified studies and projectsSec. 2301. Rahway River Basin flood risk management project.Sec. 2302. Hudson-Raritan Estuary Comprehensive Restoration Project.Sec. 2303. Certain projects in Rhode Island.Sec. 2304. Cedar River, Iowa.Sec. 2305. Plymouth Harbor, Massachusetts.Sec. 2306. Brandon Road study.Sec. 2307. Central Everglades Planning Project.Sec. 2308. Portsmouth Harbor and Piscataqua River.Sec. 2309. Blain Road footbridge, Thompson, Connecticut.Sec. 2310. Table Rock Lake, Arkansas and Missouri.Sec. 2311. McCook Reservoir, Illinois.Sec. 2312. Baptiste Collette Bayou study, Louisiana.Sec. 2313. Morganza to the Gulf, Louisiana.Sec. 2314. Louisiana Coastal Area.Sec. 2315. Louisiana Coastal Area–Barataria Basin Barrier.Sec. 2316. West Shore Lake Pontchartrain, Louisiana.Sec. 2317. Southwest Coastal Louisiana.Sec. 2318. New York–New Jersey Harbor and Tributaries feasibility study.Sec. 2319. Lower Brule shoreline stabilization project.Sec. 2320. Hampton Harbor, New Hampshire, navigation improvement project.Sec. 2321. New Jersey and Delaware Back Bays Coastal Storm Risk Management.Sec. 2322. Minnesota locks and dams divestment study.TITLE III—Primary Corps of Engineers activitiesSubtitle A—Continuing authorities programsSec. 3001. Corps of Engineers continuing authorities program.Sec. 3002. Sense of Congress relating to continuing authorities program.Sec. 3003. Report relating to availability of prioritized CAP projects.Subtitle B—NavigationPART I—Inland waterwaysSec. 3101. GAO study on navigation and ecosystem sustainability program.PART II—Ports and harborsSec. 3111. Authorization of appropriations for purchase of hopper dredge.Sec. 3112. Authorization of appropriations for purchase of mat sinking unit.Sec. 3113. Hopper dredge and mat sinking unit.Sec. 3114. Sense of Congress relating to Kennebec River Federal navigation channel.Sec. 3115. Sense of Congress relating to Wilmington Harbor dredging.Sec. 3116. Port of Arlington.Sec. 3117. Pearl River Basin demonstration program.Sec. 3118. Expedited initiation.PART III—Miscellaneous provisionsSec. 3121. Report on debris removal.Sec. 3122. Cape Arundel Disposal Site, Maine.Sec. 3123. Delaware River navigation project.Sec. 3124. Sense of Congress relating to erosion on the banks of the Ohio River near Clarksville, Indiana.Subtitle C—Locks, dams, levees, and dikesSec. 3201. Certain levee improvements.Sec. 3202. Rehabilitation of Corps of Engineers constructed dams.Sec. 3203. Non-Federal dams.Sec. 3204. Reauthorization of National Dam Safety Program Act.Sec. 3205. Sense of Congress relating to implementation guidance for dam safety repair projects.Sec. 3206. Reauthorization of national levee safety program.Sec. 3207. Reauthorization of lock operations pilot program.Sec. 3208. Restricted areas at Corps of Engineers dams.Sec. 3209. Certain Bureau of Reclamation dikes.Sec. 3210. Rehabilitation of high-hazard potential dams.Sec. 3211. Maintenance of high risk flood control projects.Subtitle D—Water supplySec. 3301. Authority to make entire active capacity of Fontenelle Reservoir available for use.Sec. 3302. Pricing of water storage contracts.Sec. 3303. Report on water supply contract, Wright Patman Lake, Texas.Sec. 3304. Sense of Congress relating to Wright Patman Lake, Sulphur River Basin, Texas.Sec. 3305. City reservoir expansion pilot program.Sec. 3306. Sense of Congress relating to water-related infrastructure in Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming.Subtitle E—Sediment managementSec. 3401. Missouri River reservoir sediment management.Sec. 3402. Reservoir sediment.Sec. 3403. Regional sediment management.Subtitle F—Flood risk managementSec. 3501. Ice jam prevention and mitigation.Sec. 3502. Upper Missouri River Basin flood and drought monitoring.Sec. 3503. Policies that impact flood fight management projects within urban areas.Sec. 3504. Missouri River and tributaries at Kansas Cities, Missouri and Kansas.Subtitle G—River basins, watersheds, and coastal areasSec. 3601. Long-term flood risk reduction, Upper Missouri River Basin, Snake River Basin, and Red River Basin.Sec. 3602. Sense of Congress relating to provision of resources for emergency infrastructure repairs.Sec. 3603. Sense of Congress on emergency management assistance.Sec. 3604. Great Lakes Fish and Wildlife Restoration Act of 1990.Sec. 3605. Great Lakes Restoration Initiative.Sec. 3606. Great Lakes Coastal Resiliency study.Sec. 3607. Special rule for beach nourishment.Sec. 3608. Extension for certain coastal storm damage reduction programs.Sec. 3609. Snake River Basin flood prevention action plan.Sec. 3610. Authorization of appropriations for Columbia River Basin restoration.Subtitle H—Environmental managementSec. 3701. Reauthorization of Rio Grande environmental management program.Sec. 3702. Amendments to Long Island Sound programs.Sec. 3703. Sense of Congress relating to the Caño Martín Peña ecosystem restoration project.Subtitle I—Tribal programsSec. 3801. Inflation adjustment of cost-sharing provisions for territories and Indian Tribes.Sec. 3802. Tribal Partnership Program.Sec. 3803. Blackfeet water rights settlement.Sec. 3804. Bonneville Dam, Oregon.Sec. 3805. John Day Dam, Oregon.Sec. 3806. Dalles Dam, Oregon.Sec. 3807. Indian irrigation fund reauthorization.Sec. 3808. Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects.Sec. 3809. Indian dam safety reauthorization.Sec. 3810. GAO report on Alaska Native village relocation efforts due to flooding and erosion threats.TITLE IV—Sense of Congress relating to certain projectsSec. 4001. Sense of Congress relating to certain projects.TITLE V—EPA-related provisionsSec. 5001. Stormwater infrastructure funding task force.Sec. 5002. Reauthorization of the Water Infrastructure Finance and Innovation Act.Sec. 5003. Indian reservation drinking water and wastewater pilot program.Sec. 5004. Technical assistance for treatment works.Sec. 5005. Clean, safe, reliable water infrastructure.Sec. 5006. Water infrastructure flexibility.Sec. 5007. Water Resources Research Act amendments.Sec. 5008. Study on intractable water systems.Sec. 5009. National onsite wastewater recycling.Sec. 5010. Water infrastructure and workforce investment.Sec. 5011. Sense of Congress relating to State revolving funds.Sec. 5012. GAO study on WIFIA projects in small communities, rural communities, disadvantaged communities, and Tribal communities. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army.
		IGeneral provisions
			1001.Corps budgeting
 (a)PurposesThe purposes of this section are— (1)to require the Corps of Engineers to provide a budget on a 5-year basis, allowing for—
 (A)districts of the Corps of Engineers to manage projects and initiatives of regional, Tribal, and local significance; and
 (B)the headquarters office of the Corps of Engineers to manage projects and initiatives of national significance;
 (2)to require the Secretary to allocate a budget for each district of the Corps of Engineers and to give responsibility to those districts to develop and implement the district 5-year budget and work plan; and
 (3)to increase local and non-Federal partner and stakeholder input in the process to improve budgeting of activities by the Secretary.
 (b)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works.
					(2)COM accounts
 (A)In generalThe term COM accounts means— (i)the Civil Works Program Construction appropriations account of the Secretary; and
 (ii)the Civil Works Program Operation and Maintenance appropriations account of the Secretary. (B)InclusionThe term COM accounts includes the portions of the Civil Works Program Mississippi River and Tributaries appropriations account of the Secretary specifically relating to—
 (i)construction; or (ii)operations and maintenance.
 (3)Cost-share partnerThe term cost-share partner means a non-Federal government agency or other entity that is legally obligated— (A)to participate in project plan development; or
 (B)to provide funds or in-kind support for plan development or project implementation. (4)District 5-year budget and work planThe term district 5-year budget and work plan means a report by an appropriate District Engineer under subsection (e) that—
 (A)includes— (i)the district work plan for the fiscal year; and
 (ii)the district budget proposal for the 4-year period following the fiscal year to fund increments of work within the jurisdiction of the district;
 (B)is based on— (i)an allocation provided for a fiscal year; and
 (ii)estimates based on the allocation under clause (i), assuming an annual growth rate of 2 percent; and
 (C)contains— (i)a list of projects and initiatives of regional, Tribal, or local significance to be carried out through the COM account;
 (ii)a list of studies that the District Engineer determines would potentially provide value to the United States to be carried out through the Investigations account; and
 (iii)a list of projects and initiatives of national significance to be carried out through the COM accounts, if the project or initiative is selected to be carried out.
 (5)Government agenciesThe term government agencies means Federal and non-Federal government agencies that can provide authority, expertise, or funding, in cases in which the Secretary has limited authority or in which the government agency can assist in developing a project alternative, to collaborate on projects and plans relating to—
 (A)flood damage reduction and risk management; (B)reliable water supply; and
 (C)other business lines. (6)Headquarters 5-year budget and work planThe term headquarters 5-year budget and work plan means a report by the Chief of Engineers under subsection (d) that—
 (A)includes— (i)the Corps of Engineers work plan for the fiscal year; and
 (ii)the Corps of Engineers budget proposal for the 4-year period following the fiscal year to fund increments of work to be carried out that is considered to be of regional, Tribal, or local significance; and
 (B)is based on— (i)an amount provided for the fiscal year through an appropriations Act; and
 (ii)estimates based on the amount under clause (i), assuming an annual growth rate of 2 percent. (7)Integrated water resource managementThe term integrated water resource management means a holistic and mission-integrated process that—
 (A)focuses on water resources challenges and opportunities; and (B)promotes collaboration with cost-share partners, relevant government agencies, and stakeholders for coordinated development and active management of water and related resources—
 (i)to align authorities and funding; (ii)to provide opportunities for information sharing; and
 (iii)to support complementary and integrated solutions to problems across Federal and non-Federal boundaries to deliver value to the United States based on regional, Tribal, or local benefits.
							(8)Investigations account
 (A)In generalThe term Investigations account means the Civil Works Program Investigations appropriations account of the Secretary. (B)InclusionThe term Investigations account includes the portions of the Civil Works Program Mississippi River and Tributaries appropriations account of the Secretary specifically relating to investigations.
 (9)ProjectThe term project means any project, program, or activity carried out by the Corps of Engineers. (10)Project or initiative of national significanceThe term project or initiative of national significance means a Corps of Engineers activity that—
 (A)provides value to the United States; and (B)satisfies the economic analysis or assumption and other legal and policy requirements, including the benefit-cost ratio, for potential inclusion in the budget transmitted under section 1105(a) of title 31, United States Code.
 (11)Project or initiative of regional, Tribal, or local significanceThe term project or initiative of regional, Tribal, or local significance means a Corps of Engineers activity that— (A)provides value to the United States; but
 (B)does not satisfy the requirements to be considered a project or initiative of national significance.
 (12)Value to the United StatesThe term value to the United States, with respect to a project, for the United States, a region, an Indian Tribe, or a locality, means—
 (A)the enhancement or stabilization of the regional, Tribal, or local economy; (B)the restoration or protection of the regional, Tribal, or local environment; or
 (C)the provision of health, safety, and general welfare to maintain or improve the quality of life of the people of the United States.
 (13)Work plan processThe term work plan process means the process used by the Secretary and the Chief of Engineers on the date of enactment of this Act by which funds that are not allocated to a specified project in an appropriations Act (including the statement of managers for such an Act) are subdivided into various categories within the areas of—
 (A)navigation; (B)flood risk management; and
 (C)other authorized project purposes.
						(c)Budget recommendations by Secretary
 (1)In generalNot less frequently than once each fiscal year, the Secretary shall make recommendations to Congress on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, for the allocation and appropriation of amounts for that fiscal year in each of the major business lines for the Investigations account and the COM accounts for allocation to each district of the Corps of Engineers, for use by—
 (A)the District Engineer; and (B)the civilian Deputy District Engineer for Programs and Project Management.
 (2)Effect of subsectionExcept as specifically provided in this subsection, nothing in this subsection affects any other appropriations account of the Secretary, including—
 (A)the Regulatory appropriations account; (B)the Ecosystem Restoration appropriations account;
 (C)the Expenses appropriations account; (D)the Formerly Utilized Sites Remedial Action Program appropriations account;
 (E)the Flood Control and Coastal Emergencies appropriations account; (F)the Office of the Assistant Secretary of the Army for Civil Works appropriations account;
 (G)the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576); and
 (H)the automation development program pursuant to House Report 103–135, accompanying the Energy and Water Development Appropriations Act, 1996 (Public Law 104–46; 109 Stat. 402).
 (d)Headquarters 5-Year budget and work planNot less frequently than once each fiscal year, on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, the Secretary shall submit to Congress the headquarters 5-year budget and work plan.
				(e)District 5-Year budget and work plan
 (1)In generalNot less frequently than once each fiscal year, on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, each District Engineer and civilian Deputy District Engineer for Programs and Project Management shall submit to Congress a district 5-year budget and work plan.
 (2)InclusionA district 5-year budget and work plan under paragraph (1)— (A)may include any project under the jurisdiction of the applicable District Engineer that is not included in the budget transmitted under section 1105(a) of title 31, United States Code; and
 (B)shall prioritize the projects based on the value to the United States of each project.
 (3)Leadership inputThe headquarters office and Major Subordinate Command of the Corps of Engineers shall provide appropriate quality assurance guidance in the preparation of each district 5-year budget and work plan.
 (f)Public participationThe Secretary shall issue guidance that requires that for the development of, or any proposed major substantive modification to, a district 5-year budget and work plan, each District Engineer for each district shall, not less frequently than annually—
 (1)provide to cost-share partners, government agencies, and stakeholders— (A)notice and an opportunity for comment for a period of not less than 30 days to submit to the Secretary or to the District Engineer comments, including through written submission of data, opinions, or arguments, with or without an opportunity for oral presentation;
 (B)written responses to comments received under subparagraph (A); and (C)a process through which cost-share partners, government agencies, and stakeholders may appeal decisions of the District Engineer regarding the contents of the district 5-year budget and work plan under subsection (e)(1) to the Major Subordinate Command with jurisdiction over the District;
 (2)publish the comments received under paragraph (1)(A) on the internet website of the Corps of Engineers;
 (3)hold a public meeting to discuss each district 5-year budget and work plan; (4)provide to government agencies the opportunity to consult and collaborate with each district and obtain feedback to incorporate into risk assessments; and
 (5)provide to cost-share partners the opportunity to collaborate— (A)to support information sharing;
 (B)to the maximum extent practicable, to share in concept development and decision-making to achieve complementary or integrated solutions to problems; and
 (C)to obtain feedback to incorporate into risk assessments. (g)Criteria for the headquarters and district 5-Year budget and work plans (1)Integrated water resource managementIn developing a headquarters 5-year budget and work plan or district 5-year budget and work plan, the Secretary or the District Engineer, as applicable, shall ensure that applicable projects are or will be carried out in a sustainable manner that—
 (A)is holistic and mission-integrated; (B)focuses on water resource challenges and opportunities;
 (C)promotes collaboration with stakeholders, government agencies, and cost-share partners for coordinated development and active management of water and related resources;
 (D)maximizes the benefits resulting from Corps of Engineers investment; (E)aligns Corps of Engineers, government agencies, and cost-share partners authorities and funding to gain efficiencies and maximize return on investment; and
 (F)pursues integrated water resource management. (2)System and watershed evaluation and prioritizationThe Secretary shall issue guidance to ensure, in the development of a headquarters 5-year budget and work plan or district 5-year budget and work plan—
 (A)the use of modeling and data to evaluate the performance of project assets on a system or watershed basis in yielding system-wide or watershed-wide benefits; and
 (B)the prioritization of activities and management of infrastructure within each relevant system or watershed.
 (3)Lifecycle portfolio managementIn making a determination relating to investment at any stage of a project, the Secretary shall issue guidance to ensure that the principles of lifecycle portfolio management are applied in the development of headquarters 5-year budget and work plans and district 5-year budget and work plans, including by—
 (A)managing the entire lifecycle of the project, within a system or watershed context, using data and objective criteria as the basis for risk-informed investment decision-making to provide—
 (i)the desired outcomes of the project; and (ii)value to the United States; and
 (B)managing the regional and national portfolios of projects to make cost-effective and sequenced investment decisions.
 (4)Federal considerationsIn developing and comparing project alternatives or making any other determination for purposes of a headquarters 5-year budget and work plan or district 5-year budget and work plan, the Secretary shall issue guidance to ensure that each plan includes an evaluation of the projected effects of each project or initiative of national significance or project or initiative of regional, Tribal, or local significance, or project alternative, if applicable, on—
 (A)the nonmonetary physical, chemical, and biological conditions of water and related land resources in the United States, at the system or watershed scale;
 (B)the economic value of— (i)water and related land resources in the United States; and
 (ii)the national output of goods and services produced using those resources;
 (C)the reduction of, and remaining, risks to human life and safety, as measured—
 (i)taking into consideration applicable flood and coastal storm damage reduction plans, and any other relevant plans; and
 (ii)using— (I)nonmonetary units; or
 (II)qualitative descriptions; (D)significant cultural, aesthetic, and subwatershed-scale ecological resources, as measured using—
 (i)nonmonetary units; or (ii)qualitative descriptions; and
 (E)the effects described in subparagraphs (A) through (D) with respect to— (i)low-income communities;
 (ii)rural communities; and (iii)Tribal and other minority communities.
 (5)Business line considerationsThe Secretary shall issue guidance to ensure that headquarters 5-year budget and work plans and district 5-year budget and work plans analyze the accomplishments, projected challenges, and business programs funding and performance of each project or initiative of national significance and project or initiative of regional, Tribal, or local significance, taking into consideration any relevant business lines of the project or initiative.
 (h)Effect on existing processThe budget planning processes required under subsections (d) and (e) for each fiscal year shall supplant the work plan process with respect to the applicable accounts—
 (1)to increase transparency regarding planned expenditures of the Corps of Engineers during the 4-year period following that fiscal year;
 (2)to maximize the return on Federal investment; and
 (3)to ensure that the infrastructure of the Corps of Engineers protects laborers and employees, private investment, and production in the United States.
 1002.National Academy studiesAs soon as practicable after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academy of Sciences under which the National Academy shall conduct studies regarding—
 (1)the means by which the Corps of Engineers can increase transparency in cooperating with— (A)Congress;
 (B)State and local units of government; (C)local stakeholders; and
 (D)other cost-share partners, government agencies, and stakeholders; (2)whether Congress should use a system-wide, rather than project-based, authorization process for water resources development projects; and
 (3)whether the structure and organization of the Corps of Engineers, as in effect on the date of enactment of this Act—
 (A)is the most effective structure and organization for continued operation; or (B)should be modified to increase—
 (i)efficiency; (ii)coordination;
 (iii)transparency; or
 (iv)cost savings. 1003.GAO study on benefit-cost analysis reformsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on the benefit-cost procedures of the Secretary and the Director of the Office of Management and Budget (referred to in this section as the Director), including—
 (A)an examination of the benefits and costs that the Secretary and the Director do and do not include in the benefit-cost calculation, including, at a minimum, local and regional economic benefits; and
 (B)a review of the calculation (or lack of a calculation) of navigation benefits used in a calculation for a non-commercial harbor that is used by a State maritime academy (as defined in section 51102 of title 46, United States Code) for military training purposes; and
 (2)submit to Congress a report that— (A)describes the results of the study under paragraph (1); and
 (B)includes recommendations for legislative or regulatory changes to improve the benefit-cost analysis procedures of the Secretary and the Director.
					1004.Transparency and accountability in cost-sharing for water resources projects
 (a)Definition of balance sheetIn this section, the term balance sheet means a document that describes— (1)the funds contributed by each Federal and non-Federal interest for a project; and
 (2)the status of those funds. (b)Establishment of balance sheetEach district of the Corps of Engineers shall—
 (1)maintain a balance sheet for each project carried out by the Secretary for which a non-Federal cost-share is required; and
 (2)on request of a non-Federal interest that contributed funds for the project, provide to the non-Federal interest a copy of the balance sheet.
 (c)Under-Budget projectsIn the case of a project carried out by the Secretary for which the project is completed at a cost less than the estimated cost, the Secretary shall transfer the excess funds back to the non-Federal interest, in accordance with the cost-share requirement applicable to the project.
				(d)Excess funds
 (1)In generalIn the case of a completed project carried out by the Secretary for which funds in excess of the funds needed to complete the project have been contributed by a non-Federal interest, the Secretary shall transfer the excess funds to a separate account of the Secretary, in which the funds shall remain available until the non-Federal interest uses the funds in accordance with paragraph (2).
 (2)Use in future projects or operation and maintenance costsThe non-Federal interest may use funds in the account for the non-Federal interest under paragraph (1)—
 (A)to pay the cost-share for other projects carried out by the Secretary for which a non-Federal cost-share is required; and
 (B)to pay the costs of operation and maintenance of a project of the non-Federal interest for which a non-Federal cost-share is required.
						1005.Non-Federal sponsor reimbursements
 (a)Definition of unreimbursed fundsIn this section, the term unreimbursed funds, with respect to a project carried out by the Secretary, means funds spent by a non-Federal sponsor for the project that have not been reimbursed by the Secretary under an existing agreement before the end of the fiscal year following the fiscal year in which the funds were spent.
 (b)Application of unreimbursed fundsIn the case of a project carried out by the Secretary under an existing agreement for which the non-Federal sponsor has unreimbursed funds, on the request of the non-Federal sponsor, the Secretary shall—
 (1)credit the unreimbursed funds to the non-Federal cost-share requirement of that non-Federal sponsor for another project to be carried out by the Secretary; or
 (2)reimburse the funds to the non-Federal sponsor. 1006.Challenge cost-sharing program for the management of recreation facilitiesSection 225(c) of the Water Resources Development Act of 1992 (33 U.S.C. 2328(c)) is amended—
 (1)by striking non-Federal public entity each place it appears and inserting non-Federal public or private entity; and
 (2)by adding at the end the following:  (4)TreatmentIn carrying out this subsection, the Secretary shall ensure that a private entity is subject to the same regulations and requirements as a non-Federal public entity..
 1007.Cost estimatesSection 2008(c) of the Water Resources Development Act of 2007 (33 U.S.C. 2340(c)) is amended by striking before, on, or after and inserting on or after.
 1008.Retroactive changes to cost-sharing agreementsStudy costs incurred before the date of execution of a feasibility cost-sharing agreement for a project to be carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) shall be Federal costs, if—
 (1)the study was initiated before October 1, 2006; and (2)the feasibility cost-sharing agreement was not executed before January 1, 2014.
				1009.Project partnership agreements
 (a)Definition of project partnership agreementIn this section, the term project partnership agreement means an agreement between the Secretary and the non-Federal sponsor of a water resources project that describes—
 (1)the project; and (2)the responsibilities of each of the Secretary and the non-Federal sponsor with respect to cost-sharing, execution of work, and other aspects of the project.
 (b)Improved cost descriptionIn any project partnership agreement entered into after the date of enactment of this Act, the Secretary shall ensure that the project partnership agreement includes clear and detailed descriptions of operation and maintenance, repair, replacement, and rehabilitation costs and the entity with responsibility for those costs with respect to the project.
 1010.Study and report on expediting certain waiver processesNot later than 1 year after the date of enactment of this Act, the Secretary shall complete, and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report based on the results of, a study on the best options available to the Secretary to improve and expedite the waiver process for the non-Federal cost-share under section 116 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2851).
 1011.Feasibility studies for mitigation of storm damageSection 105(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(a)(1)) is amended— (1)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraph (F), the Secretary; and
 (2)by adding at the end the following:  (F)Cost-share for certain mitigation projects (i)In generalIn the case of a feasibility study described in clause (ii), the Federal share of the cost of the study shall be, as determined by the Secretary—
 (I)not less than 50 percent; and (II)not more than 100 percent.
 (ii)Feasibility studies describedA feasibility study referred to in clause (i) is a feasibility study for a project for mitigation of damage to an area affected by weather or other events for which—
 (I)during the 8-year period ending on the date of enactment of the America's Water Infrastructure Act of 2018— (aa)the Secretary provided emergency response under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n); or
 (bb)the area received disaster assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
 (II)there is a significant risk for future similar events (as determined by the Secretary).. 1012.Extended community assistance by the Corps of EngineersSection 5(a) of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n(a)), is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
					
						(3)Extended assistance
 (A)In generalA State, Tribe, or other entity receiving assistance under the fourth sentence of paragraph (1) on land the State, Tribe, or entity owns, has jurisdiction over, or otherwise controls, may petition the Secretary for extended assistance, to apply after the 30-day period of the project under section 203.61(b)(8) of title 33, Code of Federal Regulations (or successor regulations).
 (B)AssistanceOn a petition under subparagraph (A), the Secretary shall provide extended assistance in accordance with this paragraph.
 (C)Cost-sharingExcept as provided in subparagraph (D), extended assistance under this paragraph shall be subject to a minimum non-Federal cost-sharing requirement of 45 percent.
 (D)ExceptionThe Secretary— (i)may waive or reduce the minimum non-Federal cost-sharing requirement under subparagraph (C), at the discretion of the Secretary, if the Secretary determines that the financial situation of the non-Federal sponsor of the project warrants a reduction; and
 (ii)may not impose a non-Federal cost-sharing requirement on a project serving a disadvantaged community (as defined in section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)).
 (E)FactorsIn determining how to best provide extended assistance under this paragraph, the Secretary shall consider whether granting the extended assistance would—
 (i)minimize costs of long-term burdens on the non-Federal sponsor of the project; (ii)increase the resiliency of the project; and
 (iii)align with long-term solutions to problems that the project seeks to rectify. (F)SunsetThe authority of the Secretary to provide extended assistance under this paragraph shall terminate on the date that is 2 years after the date of enactment of the America's Water Infrastructure Act of 2018..
 1013.Advanced funds for water resources development studies and projectsThe Act of October 15, 1940 (54 Stat. 1176, chapter 884; 33 U.S.C. 701h–1), is amended— (1)in the first sentence—
 (A)by striking Whenever any and inserting the following:  (a)In generalWhenever any; 
 (B)by striking a flood-control project duly adopted and authorized by law and inserting an authorized water resources development study or project,; and (C)by striking such work and inserting such study or project;
 (2)in the second sentence— (A)by striking The Secretary of the Army and inserting the following:
						
 (b)RepaymentThe Secretary of the Army; and (B)by striking from appropriations which may be provided by Congress for flood-control work and inserting if specific appropriations are provided by Congress for such purpose; and
 (3)by adding at the end the following:  (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide repayment under subsection (b) $50,000,000 for each of fiscal years 2020 and 2021.
 (d)Definition of StateIn this section, the term State means— (1)a State;
 (2)the District of Columbia; (3)the Commonwealth of Puerto Rico;
 (4)any other territory or possession of the United States; and (5)a federally recognized Indian tribe or a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).. 
				1014.Implementation guidance
 (a)In generalExcept as provided in subsection (b), not later than 120 days after the date of enactment of this Act, the Secretary shall issue guidance to implement each provision of law (including an amendment made to a provision of law) under the jurisdiction of the Secretary, for which guidance has not been issued as of the date of enactment of this Act, under—
 (1)the Water Resources Reform and Development Act of 2014 (128 Stat. 1193); and (2)the Water Infrastructure Improvements for the Nation Act (130 Stat. 1628).
 (b)ExceptionSubsection (a) shall not apply with respect to a provision of law for which a lack of funds appropriated to carry out that provision prevents implementation guidance from being issued.
				1015.Implementation guidance for this Act
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance to carry out this Act and any amendments made by this Act with respect to a provision of law under the jurisdiction of the Secretary.
 (b)ExceptionSubsection (a) shall not apply with respect to a provision of law for which a lack of funds appropriated to carry out that provision prevents implementation guidance from being issued.
 1016.Easements for certain rural electric, telephone, and broadband service facilitiesSection 1172 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2354) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
					
						(c)Certain easements
 (1)In generalThe Secretary shall grant an easement across water resources development project land for the electric, telephone, or broadband service facilities of a nonprofit organization that is eligible for financing under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.) if the easement does not interfere with the safe functioning of the water resources development project.
 (2)PlacementThe placement of an easement under paragraph (1) shall be at the discretion of the Secretary.. 1017.Corps capabilitiesNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct and complete the study under section 936 of the Water Resources Development Act of 1986 (33 U.S.C. 2300).
 1018.Project authorization funding linesIn any case in which a project under the jurisdiction of the Secretary is budgeted under a different business line than the business line under which the project was originally authorized, the Secretary shall ensure that the project is carried out in accordance with any requirements that apply to the business line under which the project was originally authorized.
			1019.Consolidation of studies; report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a study on whether section 1002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1198) and the amendments made by that section limit options available to the Secretary to fund work relating to—
 (1)feasibility scoping; (2)project management planning; and
 (3)review plan development. (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 1020.Non-Federal study and construction of projectsSection 203(e) of the Water Resources Development Act of 1986 (33 U.S.C. 2231(e)) is amended— (1)by striking At the request of a non-Federal interest, the Secretary may provide and inserting the following:
					
 (1)In generalOn the request of a non-Federal interest, the Secretary shall provide; and (2)by adding at the end the following:
					
 (2)Savings provisionThe provision of technical assistance by the Secretary under paragraph (1)— (A)shall not be considered to be an approval or endorsement of the feasibility study; and
 (B)shall not affect the responsibilities of the Secretary— (i)to review the feasibility study for compliance with applicable Federal laws (including regulations) under subsection (b); and
 (ii)to make recommendations to Congress on the plan or design of the project under subsection (c).. 1021.Reports to Congress (a)In generalSubject to the availability of appropriations, the Secretary shall complete and submit to Congress by the applicable date required any report or study required under this Act or an amendment made by this Act.
				(b)Failure To provide a completed report or study
 (1)In generalSubject to subsection (c), if the Secretary fails to provide a report or study described in subsection (a) by the date that is 180 days after the applicable date required for that report or study, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Army Corps of Engineers with responsibility for completing that report or study.
 (2)Subsequent reprogrammingSubject to subsection (c), for each additional week after the date described in paragraph (1) in which a report or study described in that paragraph remains uncompleted and unsubmitted to Congress, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Secretary with responsibility for completing that report or study.
					(c)Limitations
 (1)In generalFor each report or study, the total amounts reprogrammed under subsection (b) shall not exceed, in any fiscal year, $50,000.
 (2)Aggregate limitationThe total amount reprogrammed under subsection (b) in a fiscal year shall not exceed $100,000. (d)No fault of the SecretaryAmounts shall not be reprogrammed under subsection (b) if the Secretary certifies in a letter to the applicable committees of Congress that—
 (1)a major modification has been made to the content of the report or study that requires additional analysis for the Secretary to make a final decision on the report or study;
 (2)amounts have not been appropriated to the agency under this Act or any other Act to carry out the report or study; or
 (3)additional information is required from an entity other than the Corps of Engineers and is not available in a timely manner to complete the report or study by the deadline.
 (e)LimitationThe Secretary shall not reprogram funds to the General Expenses account of the civil works program of the Corps of Engineers for the loss of the funds.
 (f)ReportNot less frequently than once each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes a list of each report or study by the Secretary that—
 (1)was due to be completed in the previous fiscal year; but (2)was not completed during that fiscal year.
 (g)RepealSection 1042 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is repealed.
 1022.Disposition studiesThe Secretary shall carry out any disposition study for a project of the Corps of Engineers in a transparent manner, including—
 (1)by offering opportunities for public input during the study; and (2)publishing and making publicly available final disposition studies.
 1023.Natural infrastructureIn each feasibility study carried out by the Secretary for a project for flood risk management or hurricane and storm damage risk reduction, the Secretary shall consider the use of both traditional and natural infrastructure alternatives, alone or in conjunction with each other, if those alternatives are practicable.
 1024.Watercraft inspection stationsSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— (1)by striking subsection (b) and inserting the following:
					
						(b)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $80,000,000 to carry out this section for each fiscal year, of which—
 (A)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(i); and (B)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(ii).
 (2)Control operationsAny funds under paragraph (1) used for control operations shall be allocated by the Chief of Engineers on a priority basis, based on the urgency and need of each area and the availability of local funds.; and
 (2)in subsection (d)— (A)by striking paragraph (1) and inserting the following:
						
							(1)In general
 (A)Watercraft inspection stationsIn carrying out this section, the Secretary shall establish, operate, and maintain new or existing watercraft inspection stations—
 (i)to protect the Columbia River Basin; and (ii)to protect the Upper Missouri River Basin.
 (B)LocationsThe Secretary shall place watercraft inspection stations under subparagraph (A) at locations, as determined by the Secretary in consultation with States within the areas described in subparagraph (A), with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary.
 (C)Rapid ResponseThe Secretary shall assist the States within the areas described in subparagraph (A) with rapid response to any aquatic invasive species, including quagga or zebra mussel, infestation.; and
 (B)by striking paragraph (3)(A) and inserting the following:  (A)the Governors of the States within the areas described in clause (i) or (ii) of paragraph (1)(A), as applicable;.
 1025.Reauthorization of non-Federal implementation pilot programSection 1043 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is amended—
 (1)in subsection (a)— (A)in paragraph (5)(B), by inserting and not later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018 after this Act;
 (B)in paragraph (7), by striking 5 years and inserting 7 years; and (C)in paragraph (8), by striking each of fiscal years 2015 through 2019 and inserting each of fiscal years 2015 through 2021; and
 (2)in subsection (b)— (A)in paragraph (3)(A)(i), by striking date of enactment of this Act each place it appears and inserting date of enactment of the America's Water Infrastructure Act of 2018;
 (B)in paragraph (4), by striking applicable on the day before the date of enactment of this Act and inserting otherwise applicable; (C)in paragraph (5)(B), by inserting and not later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018 after this Act;
 (D)in paragraph (7), by striking 5 years and inserting 7 years; and (E)in paragraph (8), by striking each of fiscal years 2015 through 2019 and inserting each of fiscal years 2015 through 2021.
					1026.Project studies subject to independent peer review
 (a)ExtensionSection 2034(h)(2) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(h)(2)) is amended by striking 12 years and inserting 17 years.
 (b)Report on cost and time overrunsSection 2034(i) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(i)) is amended by adding at the end the following:
					
 (3)Report on cost and time overrunsNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall complete an analysis of cost and time overruns for projects subject to this section and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the analysis..
 1027.Expedited considerationSection 7004(b)(4) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1374) is amended by striking December 31, 2018 and inserting December 31, 2024.
 1028.WIFIA studyNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)carry out a study on impediments to the implementation of the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.) for the Secretary, including—
 (A)the obstacles that need to be removed for the Secretary to implement the responsibilities of the Secretary under that Act;
 (B)an identification of all projects that the Secretary determines to be potentially viable to receive assistance under that Act; and
 (C)an identification of any amendments to that Act or other legislative or regulatory changes that would improve the ability of the Secretary to implement that Act; and
 (2)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study under paragraph (1).
				1029.Enhanced development demonstration program
 (a)In generalThe Secretary is directed to review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying areas suitable for enhanced development if—
 (1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and
 (2)the district office of the Corps of Engineers has received a written request for such a review. (b)Definition of enhanced developmentIn this section, the term enhanced development means structures or other improvements used for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes.
 (c)Lease authorityThe Secretary is authorized to lease Federal land under the jurisdiction of the Secretary pursuant to this section for such terms as the Secretary determines to be advisable to permit enhanced development in areas approved for such uses under subsection (a).
 (d)Use of competitive proceduresThe Secretary shall require use of competitive procedures for leases authorized under subsection (c).
 (e)ConsiderationsFor leases authorized under subsection (c), the Secretary shall— (1)require payment of at least fair market value, up to 50 percent of which amount may be provided in-kind at the discretion of the Secretary;
 (2)enter into a partnership agreement with a private entity; (3)consider lease durations of up to 100 years; and
 (4)consider regional economic impacts. (f)Types of in-Kind considerationThe Secretary is authorized to accept as in-kind consideration under subsection (e)(1)—
 (1)the maintenance, protection, alteration, repair, improvement, or restoration of public recreation facilities under the control of the Secretary; and
 (2)construction of new public recreation facilities. (g)Disposition of proceedsNotwithstanding section 7 of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701c–3), all proceeds received from issuance of leases authorized under subsection (c) shall be deposited in a special account in the Treasury established for the Secretary and shall be available for the following activities at the lake specified in a lease entered into under this section:
 (1)Natural resource and recreation management. (2)The investigation, planning, construction, operation, and maintenance of public recreation facilities.
 (h)Payment of administrative expensesThe Secretary shall recover the administrative expenses associated with leases authorized under subsection (c) in accordance with section 2695 of title 10, United States Code.
 (i)Study application of military leasing authorities to civil works projectsNot later than 2 years after the date of enactment of this Act, the Secretary shall— (1)complete a study on the application of section 2667 of title 10, United States Code, enhanced use leasing authorities, and other military leasing authorities to the civil works program of the Secretary; and
 (2)submit to Congress a report on the results of the study under paragraph (1), including a description of the obstacles that must be removed to implement the authorities.
 1030.Duplication of effortsIn the case of a project in which the non-Federal sponsor is working with an institution of higher education, in order to reduce duplication of efforts, the Secretary shall consider hiring an institution of higher education or entity, in accordance with any applicable contract law, to provide assistance under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) with respect to that project.
			1031.Corps of Engineers Board of Appeals for certain water storage projects
				(a)Purpose and need statements
 (1)In generalNot later than 90 days after the date of receipt of a complete application for a water storage project, the District Engineer shall develop and provide to the applicant a purpose and need statement that describes—
 (A)whether the District Engineer concurs with the assessment of the purpose of and need for the water storage project proposed by the applicant; and
 (B)in any case in which the District Engineer does not concur as described in subparagraph (A), an assessment by the District Engineer of the purpose of and need for the project.
 (2)Effect on environmental impact statementsNo environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall substantially commence with respect to a water storage project for which an application is submitted as described in paragraph (1) until the date on which the District Engineer provides to the applicant the purpose and need statement under that paragraph.
 (b)Records of decisionBefore the Secretary issues a permit decision for any project for which a permit from the Secretary is required, the Secretary shall provide to the applicant a record of decision that describes all applicable conditions under the permit that will apply to the project.
				(c)Corps of Engineers Board of Appeals
 (1)EstablishmentThe Secretary shall establish a board of appeals, to be known as the Corps of Engineers Board of Appeals (referred to in this subsection as the Board). (2)Membership (A)In generalThe Board shall be composed of 5 members, to be appointed by the Secretary, of whom—
 (i)2 shall be representatives of State water development commissions and agencies with water storage needs;
 (ii)2 shall be representatives of the Corps of Engineers; and (iii)1—
 (I)shall be selected jointly by the Secretary and the entities described in clause (i); and (II)shall not be a representative of any entity described in clause (i) or (ii).
 (B)RequirementsIn selecting members to serve on the Board, the Secretary shall ensure that each Board member— (i)does not have a conflict of interest; and
 (ii)is not from the same State in which the project that is the subject of the appeal is located. (3)Duties (A)In generalThe Board shall make determinations on—
 (i)all appeals relating to a purpose and need statement provided under subsection (a)(1); and (ii)all appeals relating to the permit conditions described in a record of decision under subsection (b).
 (B)DeadlineThe Board shall make a determination regarding an appeal under subparagraph (A) by not later than 90 days after the date on which the appeal is filed with the Board.
 (C)Factors for considerationIn making a determination under subparagraph (A), the Board shall evaluate— (i)in the case of an appeal described in subparagraph (A)(i), any field assessment of the Corps of Engineers regarding the purpose of and need for the applicable water storage project; and
 (ii)in the case of an appeal described in subparagraph (A)(ii), any condition placed on a project under a permit based on the record of decision under subsection (b).
							(4)Consideration by District Engineer
 (A)In generalIn the case of any determination of the Board under paragraph (3)(A), the applicable District Engineer shall reconsider the purpose and need statement or permit condition, as applicable, taking into consideration the determination of the Board under paragraph (3)(A).
 (B)ExplanationIf the District Engineer determines not to accept a determination under subparagraph (A), the District Engineer shall, not later than 90 days after the date on which the District Engineer receives the determination, provide to the applicant and to the Board a written explanation as to why the District Engineer rejected the determination.
 1032.Sense of Congress relating to local role in Corps projectsIt is the sense of Congress that in a case in which a local non-Federal interest takes responsibility for certain operation, maintenance, or capital improvement expenses of a project of the Secretary, the provision of funds by the local non-Federal interest results in savings to Federal taxpayers.
			1033.Sense of Congress relating to study of water resources development proj­ects by non-Federal
 interestsIt is the sense of Congress that the amendment to section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) made by section 1126 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1648) was intended to supersede any conflicting laws.
 1034.Sense of Congress relating to project partnership agreementsIt is the sense of Congress that the Secretary should simplify and expedite the process for addressing in-kind work in project partnership agreements—
 (1)to allow for more flexibility for potential changes to in-kind work; and (2)to delegate approval for project partnership agreements to the District Engineer, if practicable.
				1035.Sense of Congress relating to encouraging resilient techniques and habitat connectivity in
 ecosystem restorationIt is the sense of Congress that the Secretary should ensure that infrastructure of the Secretary can endure extreme weather, mitigate flooding and other negative impacts on communities, and provide a significant return on investment by—
 (1)encouraging the use of resilient structural or nonstructural construction techniques; and (2)clarifying that nonstructural approaches, techniques, and alternatives include natural and nature-based solutions.
 1036.Alterations to local flood control projectsThe District Engineer of each district of the Corps of Engineers shall have the authority to implement existing authorities to approve alterations to local flood control projects in accordance with section 208.10 of title 33, Code of Federal Regulations (or successor regulations), and all other applicable laws (including regulations).
			IIStudies, modifications, and project authorizations
			AStudies
 2001.Authorization of proposed feasibility studiesThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress in March 2017 and February 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:
 (1)Lower Mississippi River, Arkansas, Kentucky, Louisiana, Missouri, Mississippi, and TennesseeProject for water quality monitoring program and planning, engineering, and design for 8 conservation reach habitat areas, Lower Mississippi River, Arkansas, Kentucky, Louisiana, Missouri, Mississippi, and Tennessee.
 (2)Ouachita-Black Rivers navigation project, Arkansas and LouisianaProject for navigation, Lower Little River, Arkansas and Louisiana. (3)San Diego River 1, 2, and 3 levee systemProject for flood risk reduction, navigation, and ecosystem restoration, San Diego River 1, 2, and 3 levee system, California.
 (4)Northshore flood risk reduction, LouisianaProject for northshore flood risk reduction, St. Tammany Parish, Louisiana. (5)St. Louis riverfront-Meramec River Basin, MissouriProject for ecosystem restoration, St. Louis riverfront-Meramec River Basin, Missouri, authorized by the resolution adopted by the Committee on Transportation and Infrastructure of the House of Representatives on June 21, 2000, to modify the project to add flood risk management as a project purpose and to expand the study area to include the entire Meramec River Basin.
 (6)Chautauqua Lake, New YorkProject for ecosystem restoration and flood risk management, Chautauqua Lake, New York. (7)Trinity River and tributaries, TexasProject for navigation, Trinity River and tributaries, channel to Liberty, Texas.
 (8)Coastal Virginia water resources, VirginiaProject for hurricane and storm damage risk reduction, coastal Virginia water resources, Virginia. (9)Tangier Island, VirginiaProject for ecosystem restoration, flood risk management, and navigation, Tangier Island, Virginia.
 2002.Lower Missouri River Bank stabilization and navigationThe Secretary is authorized to conduct a study on the function and reliability of the Lower Missouri River Bank stabilization and navigation project, authorized by the first section of the Act of July 25, 1912 (37 Stat. 219, chapter 253).
				BDeauthorizations, mod­i­fi­ca­tions, and related provisions
 2101.Savannah Harbor expansion projectSection 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1364) is amended—
 (1)by striking $492,000,000 and inserting $677,613,600; (2)by striking $214,000,000 and inserting $295,829,400; and
 (3)by striking $706,000,000 and inserting $973,443,000. 2102.Deauthorization of Svensen IslandThe project for flood risk management, Svensen Island, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 180), is no longer authorized beginning on the date of enactment of this Act.
				2103.Whittier Narrows study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a study evaluating the impacts of removing 1 percent of the flowage spreading grounds from the flood control easement granted for the Whittier Narrows dam for the project on the San Gabriel River authorized by section 5 of the Act of June 22, 1936 (commonly known as the Flood Control Act of 1936) (49 Stat. 1589, chapter 688).
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 2104.West Tennessee tributaries project, TennesseeThe West Tennessee tributaries project along the Obion and Forked Deer Rivers, Tennessee, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1178) and modified by section 207 of the Flood Control Act of 1966 (80 Stat. 1423), section 3(a) of the Water Resources Development Act of 1974 (88 Stat. 14), and section 183 of the Water Resources Development Act of 1976 (90 Stat. 2940) is no longer authorized beginning on the date of enactment of this Act.
 2105.Bridgeport Harbor-Pequonnock River navigation project, ConnecticutThe portions of the project for navigation, Bridgeport Harbor-Pequonnock River, Bridgeport, Connecticut, authorized by the first section of the Act of June 18, 1878 (20 Stat. 158, chapter 264), the first section of the Act of August 11, 1888 (25 Stat. 401, chapter 860), the first section of the Act of March 3, 1899 (30 Stat. 1122, chapter 425), the first section of the Act of June 25, 1910 (36 Stat. 633, chapter 382), and the first section of the Act of July 3, 1930 (46 Stat. 919, chapter 847), located north of Congress Street in Bridgeport, Connecticut, are no longer authorized beginning on the date of enactment of this Act.
 2106.Levees L–212 and L–231, Four River Basin, Ocklawaha River, FloridaThe portions of the project for flood control and other purposes, Four River Basins, Florida, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1183), consisting of levees L–212 and L–231 along the Ocklawaha River, Florida, are no longer authorized beginning on the date of enactment of this Act.
				2107.Corps of Engineers bridge repair and divestiture program for New England evacuation routes
 (a)In generalSubject to the availability of appropriations, the Secretary may repair or replace, as necessary, any bridge owned and operated by the Secretary that is—
 (1)located in any of the States of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, and Vermont; and
 (2)necessary for evacuation during an extreme weather event. (b)Sale or divestmentNotwithstanding any other provision of law, to the maximum extent practicable, after the completion of the repair or replacement of a bridge under subsection (a), the Secretary shall convey the bridge to a willing non-Federal entity, which shall assume ownership and responsibility for the operation and maintenance of the bridge.
					2108.Boston Harbor reserved channel deauthorizations
					(a)40-Foot reserved channel
 (1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895), and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297), section 101(a)(13) of the Water Resources Development Act of 1990 (104 Stat. 4607), and section 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1365) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.
						(2)Areas described
 (A)First areaThe first areas described in this paragraph are— (i)beginning at a point N. 2950154.45, E. 785995.64;
 (ii)running southwesterly about 1451.63 feet to a point N. 2950113.83, E. 784544.58;
 (iii)running southeasterly about 54.00 feet to a point N. 2950059.85, E. 784546.09; (iv)running southwesterly about 1335.82 feet to a point N. 2950022.48, E. 783210.79;
 (v)running northwesterly about 83.00 feet to a point N. 2950105.44, E. 783208.47; (vi)running northeasterly about 2787.45 feet to a point N. 2950183.44, E. 785994.83; and
 (vii)running southeasterly about 29.00 feet to the point described in clause (i). (B)Second areaThe second areas described in this paragraph are—
 (i)beginning at a point N. 2950502.86, E. 785540.84; (ii)running northeasterly about 46.11 feet to a point N2950504.16, E785586.94;
 (iii)running southwesterly about 25.67 feet to a point N. 2950480.84, E. 785576.18; (iv)running southwesterly to a point N. 2950414.32, E. 783199.83;
 (v)running northwesterly about 8.00 feet to a point N. 2950422.32, E. 783199.60; (vi)running northeasterly about 2342.58 feet to a point N. 2950487.87, E. 785541.26; and
 (vii)running northwesterly about 15.00 feet to the point described in clause (i).
								(b)35-Foot reserved channel
 (1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895), and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.
						(2)Areas described
 (A)First areaThe first areas described in this paragraph are— (i)beginning at a point N. 2950143.44, E. 787532.14;
 (ii)running southeasterly about 22.21 feet to a point N. 2950128.91, E. 787548.93;
 (iii)running southwesterly about 4,339.42 feet to a point N. 2950007.48, E. 783211.21;
 (iv)running northwesterly about 15.00 feet to a point N. 2950022.48, E. 783210.79; and
 (v)running northeasterly about 4,323.05 feet to the point described in clause (i). (B)Second areaThe second areas described in this paragraph are—
 (i)beginning at a point N. 2950502.86, E. 785540.84; (ii)running southeasterly about 15.00 feet to a point N. 2950487.87, E. 785541.26;
 (iii)running southwesterly about 2342.58 feet to a point N. 2950422.32, E. 783199.60; (iv)running southeasterly about 8.00 feet to a point N. 2950414.32, E. 783199.83;
 (v)running southwesterly about 1339.12 feet to a point N. 2950376.85, E. 781861.23; (vi)running northwesterly about 23.00 feet to a point N. 2950399.84, E. 781860.59; and
 (vii)running northeasterly about 3681.70 feet to the point described in clause (i).
								2109.Project deauthorization and study extensions
 (a)Project deauthorizationsSection 6003(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c(a)) is amended—
 (1)by striking 7-year period each place it appears and inserting 10-year period; and (2)by adding at the end the following:
							
 (3)CalculationIn calculating the time period under paragraph (1), the Secretary shall not include any period of time during which the project is being reviewed and awaiting a decision by the Secretary on a locally preferred plan for that project under section 1036(a).
 (4)ExceptionThe Secretary shall not deauthorize any project during the period described in paragraph (3).. (b)Study extensionsSection 1001(d)(4) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(d)(4)) is amended by striking 7 years and inserting 10 years.
					2110.Deauthorization of inactive studies
 (a)PurposesThe purposes of this section are— (1)to identify $7,000,000,000 in feasibility studies for water resources development projects that have been authorized but are no longer viable due to—
 (A)a lack of local support; (B)a lack of available Federal or non-Federal resources; or
 (C)an authorizing purpose that is no longer relevant; (2)to create an expedited and definitive process for Congress to deauthorize feasibility studies for water resources development projects that are no longer viable; and
 (3)to allow the continued authorization of feasibility studies for water resources development projects that are viable.
						(b)Interim deauthorization list
 (1)In generalThe Secretary shall develop an interim deauthorization list that identifies each feasibility study for a water resources development project, or a separable element of a project (referred to in this section as a feasibility study)—
 (A)that has been authorized as of the date of enactment of this Act; and (B)for which no Federal funds have been made available during the 10-year period preceding the date of enactment of this Act.
							(2)Public comment and consultation
 (A)In generalThe Secretary shall solicit comments from the public and from the Governor of each applicable State on the interim deauthorization list developed under paragraph (1).
 (B)Comment periodThe comment period shall be 90 days. (3)Submission to Congress; publicationNot later than 90 days after the date of the close of the comment period under paragraph (2), the Secretary shall—
 (A)submit a revised interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the revised interim deauthorization list in the Federal Register. (c)Final deauthorization list (1)In generalThe Secretary shall develop a final deauthorization list of feasibility studies from the revised interim deauthorization list described in subsection (b)(3).
						(2)Deauthorization amount
 (A)Proposed final listThe Secretary shall prepare a proposed final deauthorization list of feasibility studies that have, in the aggregate, an estimated Federal cost to complete that is at least $7,000,000,000.
 (B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent study schedule and cost estimate.
							(3)Identification of studies
							(A)Sequencing of studies
 (i)In generalExcept as provided in clause (ii), the Secretary shall identify feasibility studies for inclusion on the proposed final deauthorization list according to the order in which the feasibility studies were authorized, beginning with the earliest authorized feasibility study and ending with the latest feasibility study necessary to meet the aggregate amount under paragraph (2)(A).
 (ii)Factors to considerThe Secretary may identify feasibility studies in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a feasibility study is critical for interests of the United States, based on the possible impact of the project that is the subject of the feasibility study on public health and safety, the national economy, or the environment.
 (iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (b)(2).
 (B)AppendixThe Secretary shall include as part of the proposed final deauthorization list an appendix that— (i)identifies each feasibility study on the interim deauthorization list developed under subsection (b) that is not included on the proposed final deauthorization list; and
 (ii)describes the reasons why the feasibility study is not included on the proposed final list. (4)Public comment and consultation (A)In generalThe Secretary shall solicit comments from the public and the Governor of each applicable State on the proposed final deauthorization list and appendix developed under paragraphs (2) and (3).
 (B)Comment periodThe public comment period shall be 90 days. (5)Submission of final list to Congress; publicationNot later than 120 days after the date of the close of the comment period under paragraph (4), the Secretary shall—
 (A)submit a final deauthorization list and an appendix to the final deauthorization list in a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.
							(d)Deauthorization; Congressional review
 (1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization list and appendix under subsection (c), a feasibility study identified in the final deauthorization list shall be deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of that period.
						(2)Non-Federal contributions
 (A)In generalA feasibility study identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the feasibility study provides sufficient funds to complete the feasibility study.
 (B)Treatment of studiesNotwithstanding subparagraph (A), each feasibility study identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount described in subsection (c)(2)(A).
 (3)Feasibility studies identified in appendixA feasibility study identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.
						CWater resources infrastructure
 2201.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress in March 2017, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports designated in this section:
					(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXHouston-Galveston Navigation Channel ExtensionAugust 8, 2017Federal: $10,239,000Non-Federal: $5,386,000Total: $15,625,000
					(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. HIAla Wai CanalDecember 21, 2017Federal: $199,237,000Non-Federal: $107,281,000Total: $306,518,0002. NYMamaroneck-Sheldrake RiversDecember 14, 2017Federal: $51,920,000Non-Federal: $27,960,000Total: $79,880,000
					(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs1. FLSt. Johns CountyAugust 8, 2017Initial Federal: $5,712,000Initial Non-Federal: $19,122,000Initial Total: $24,834,000Renourishment Federal: $9,484,000Renourishment Non-Federal: $44,099,000Renourishment Total: $53,583,0002. FLSt. Lucie CountyDecember 15, 2017Initial Federal: $7,097,000 Initial Non-Federal: $13,179,000 Initial Total: $20,276,000 Renourishment Federal: $8,915,000 Renourishment Non-Federal: $24,105,000 Renourishment Total: $33,020,0003. TXSabine Pass to Galveston BayDecember 7, 2017Federal: $2,157,202,000Non-Federal: $1,161,570,000Total: $3,318,772,000
					2202.McMicken Dam, Arizona, and Muddy River, Massachusetts
 (a)StudyThe Secretary shall conduct a study on the status of— (1)the project at McMicken Dam, Arizona; and
 (2)the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656).
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 (c)RequirementsThe report under subsection (b) shall include— (1)a description of the reasons of the Secretary for deauthorizing the projects described in subsection (a); and
 (2)if practicable, a description of conditions needed by the Secretary for the Secretary to reauthorize the projects described in subsection (a).
 2203.Environmental infrastructure projectsSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835, 113 Stat. 334, 114 Stat. 2763A–219, 121 Stat. 1242, 121 Stat. 1261) is amended—
 (1)in subsection (f)— (A)in paragraph (25)—
 (i)by striking $60,000,000 and inserting $90,000,000; (ii)by striking Berkeley; and
 (iii)by striking and Orangeberg and inserting Orangeburg, and Sumter; (B)in paragraph (43), by striking $35,000,000 and inserting $70,000,000; and
 (C)by striking paragraph (121) and inserting the following:  (121)Charlotte County, Florida$16,000,000 for wastewater infrastructure, Charlotte County, Florida.; and
 (2)by adding at the end the following:  (g)Consideration of additional projectsThe Secretary shall consider and complete an assessment of the following projects:
 (1)Macomb County, MichiganThe project for wastewater infrastructure, Macomb County, Michigan. (2)Milwaukee and Shorewood, WisconsinThe project for wastewater infrastructure, Milwaukee and Shorewood, Wisconsin..
					2204.Conditional reauthorization of environmental projects
 (a)In generalA project described in subsection (b) shall be authorized for each of fiscal years 2019 through 2021, if the Secretary receives from the project sponsor a written request for the authorization by not later than 90 days after the date of enactment of this Act.
 (b)Description of projectsA project referred to in subsection (a) is a project that— (1)is an environmental project, as determined by the Chief of Engineers;
 (2)is described in section 219(f) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 334); and
 (3)was authorized— (A)pursuant to an amendment to that section made by section 5158 of the Water Resources Development Act of 2007 (121 Stat. 1258); and
 (B)for an amount equal to not more than $2,000,000 for improvements to water related infrastructure. 2205.Sense of Congress relating to West Haven, ConnecticutIt is the sense of Congress that, to the maximum extent practicable, the Secretary should prioritize the project for storm damage reduction, West Haven, Connecticut, authorized by section 101 of the River and Harbor Act of 1954 (68 Stat. 1254) and section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g).
 2206.Sense of Congress relating to Coastal Texas studyIt is the sense of Congress that the Secretary should expedite the completion of projects for flood damage reduction, hurricane and storm damage reduction, and ecosystem restoration in the coastal areas of Texas that are identified in the interim report due to be published in 2018 that describes the tentatively selected plan developed in accordance with section 4091 of the Water Resources Development Act of 2007 (121 Stat. 1187).
				DExpedited and modified studies and projects
 2301.Rahway River Basin flood risk management projectIn accordance with section 1322(b)(2)(B) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707), the Secretary shall expedite completion of the report for the project for flood risk management, Rahway River Basin, New Jersey, and, if the Secretary determines that the project is justified in the completed report, proceed directly to project preconstruction, engineering, and design in accordance with section 910 of the Water Resources Development Act of 1986 (33 U.S.C. 2287).
 2302.Hudson-Raritan Estuary Comprehensive Restoration ProjectThe Secretary shall expedite the completion of the Hudson-Raritan Estuary Comprehensive Restoration Project—
 (1)in a timely manner; and (2)in accordance with section 1322(b)(2)(C) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707).
 2303.Certain projects in Rhode IslandThe Secretary shall adhere to the proposed schedules and avoid delays to the extent practicable with respect to—
 (1)the project for navigation, Providence River, Rhode Island, authorized by the first section of the Act of August 26, 1937 (50 Stat. 845, chapter 832) and section 301 of the River and Harbor Act of 1965 (79 Stat. 1089);
 (2)the feasibility study for the project for coastal storm risk management, Pawcatuck River, Rhode Island, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23); and
 (3)the Rhode Island historical structure flood hazard vulnerability assessment. 2304.Cedar River, IowaThe Secretary shall expedite the project for flood risk management at Cedar River, Cedar Rapids, Iowa, authorized by section 7002(2) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1366).
 2305.Plymouth Harbor, MassachusettsThe Secretary shall expedite and complete the dredging of Plymouth Harbor, Massachusetts, as authorized by the Act of March 4, 1913 (37 Stat. 802, chapter 144), and the Act of September 22, 1922 (42 Stat. 1038, chapter 427), not later than December 31, 2019.
 2306.Brandon Road studyThe Secretary shall complete a final feasibility report for the Great Lakes Mississippi River Interbasin Study Brandon Road Study, authorized under section 3061(d) of the Water Resources Development Act of 2007 (121 Stat. 1121) and section 1538(b)(1) of MAP–21 (Public Law 112–141; 126 Stat. 586) by the original deadline of February 2019.
 2307.Central Everglades Planning ProjectThe Secretary shall expedite construction of a reservoir south of Lake Okeechobee as part of the project for ecosystem restoration in the central Everglades authorized by section 1401(4) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1713).
 2308.Portsmouth Harbor and Piscataqua RiverThe Secretary shall expedite the project for navigation for Portsmouth Harbor and the Piscataqua River authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173).
 2309.Blain Road footbridge, Thompson, ConnecticutThe Secretary shall proceed with the review of design plans for the Blain Road footbridge over West Thompson Lake, Thompson, Connecticut.
 2310.Table Rock Lake, Arkansas and MissouriThe Secretary shall comply with section 1185 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1680) with respect to the Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan.
 2311.McCook Reservoir, IllinoisThe Secretary shall consider the project for flood control at McCook Reservoir, Illinois, authorized by section 3(a)(5) of the Water Resources Development Act of 1988 (102 Stat. 4013; 110 Stat. 3716), a priority for the non-Federal project implementation pilot project under section 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121).
 2312.Baptiste Collette Bayou study, LouisianaThe Secretary shall expedite the review for the study for navigation and channel deepening, Baptiste Collette Bayou, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).
 2313.Morganza to the Gulf, LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction, Morganza to the Gulf, Louisiana, authorized by section 7002(3) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1368).
 2314.Louisiana Coastal AreaThe Secretary shall expedite completion of the project for environmental restoration, Louisiana Coastal Area, Louisiana, authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1370).
 2315.Louisiana Coastal Area–Barataria Basin BarrierThe Secretary shall expedite completion of the project for environmental restoration, Louisiana Coastal Area–Barataria Basin Barrier, Louisiana, authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1370).
 2316.West Shore Lake Pontchartrain, LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction, West Shore Lake Pontchartrain, Louisiana, authorized by section 1401(3) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1712).
 2317.Southwest Coastal LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction and ecosystem restoration, Southwest Coastal Louisiana, Louisiana, authorized by section 1401(8) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1715).
 2318.New York–New Jersey Harbor and Tributaries feasibility studyNot later than 90 days after the date of enactment of this Act, the Secretary shall complete the New York–New Jersey Harbor and Tributaries Focus Area Feasibility Study authorized by the first section of the Act of June 15, 1955 (69 Stat. 132, chapter 140).
				2319.Lower Brule shoreline stabilization project
 (a)In generalThe Secretary shall carry out a project for shoreline stabilization on the Lower Brule Reservation, South Dakota, pursuant to section 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269).
 (b)Federal shareThe Federal share of the cost of each separable element of the project described in subsection (a) may not exceed $10,000,000.
 2320.Hampton Harbor, New Hampshire, navigation improvement projectIn carrying out the project for navigation, Hampton Harbor, New Hampshire, under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall use all existing authorities of the Secretary to mitigate severe shoaling.
 2321.New Jersey and Delaware Back Bays Coastal Storm Risk ManagementNotwithstanding section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)), the final feasibility report for coastal storm management, back bays, New Jersey and Delaware, shall be completed by the date that is not later than 6 years after the date of initiation of the feasibility study for the project.
				2322.Minnesota locks and dams divestment study
 (a)Expedited completionThe Secretary shall expedite completion of the study with respect to the divestiture of the locks and dams of the Secretary in Minnesota in the St. Paul district of the Corps of Engineers.
 (b)Partial divestitureThe Secretary shall include in the report describing the result of the study described in subsection (a) an examination of—
 (1)the possibility of the partial divestiture of the Secretary from the locks and dams described in that subsection; and
 (2)possible changes to the use of those locks and dams. IIIPrimary Corps of Engineers activities AContinuing authorities programs 3001.Corps of Engineers continuing authorities program (a)Storm and hurricane restoration and impact minimization programSection 3(c) of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g(c)) is amended—
 (1)in paragraph (1), by striking $30,000,000 and inserting $45,000,000; and (2)in paragraph (2)(B), by striking $10,000,000 and inserting $15,000,000.
 (b)Small river and harbor improvement projectsSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended— (1)in subsection (a), by striking $50,000,000 and inserting $62,500,000; and
 (2)in subsection (b), by striking $10,000,000 and inserting $12,500,000. (c)Shore damage prevention or mitigationSection 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) is amended—
 (1)in subsection (c), by striking $10,000,000 and inserting $15,000,000; and (2)by adding at the end the following:
							
 (f)Certain projectsSubject to the availability of appropriations, in the case of a project under this section that, on the date of enactment of the America's Water Infrastructure Act of 2018, is authorized to be carried out at a cost greater than $10,000,000, the Secretary may provide to the project an increase in funding equal to the lesser of—
 (1)50 percent of the authorized amount; and (2)$5,000,000..
 (d)Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended— (1)in subsection (c)(1)(C), by striking $10,000,000 and inserting $12,500,000; and
 (2)in subsection (g), in the first sentence, by striking $50,000,000 and inserting $62,500,000. (e)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended—
 (1)in the first sentence, by striking $55,000,000 and inserting $82,500,000; and (2)in the third sentence, by striking $10,000,000 and inserting $15,000,000.
 (f)Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended— (1)in subsection (a), by adding at the end the following:
							
 (3)RequirementIn carrying out projects under this section, the Secretary shall carry out— (A)not less than 2 projects in areas with a population of 80,000 or less; and
 (B)not less than 2 projects in areas with a population of 2,500,000 or more.; (2)in subsection (d), by striking $10,000,000 and inserting $12,500,000; and
 (3)in subsection (e), by striking $50,000,000 and inserting $62,500,000. (g)Project modifications for improvement of environment (1)In generalSection 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) is amended—
 (A)in subsection (d), in the third sentence, by striking $10,000,000 and inserting $15,000,000; (B)in subsection (h), by striking $40,000,000 and inserting $60,000,000;
 (C)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and (D)by inserting after subsection (g) the following:
								
 (h)Prioritization of certain projectsIn carrying out activities under this section in the Upper Missouri River Basin, the Secretary shall give priority to projects within that area that restore degraded ecosystems through modification of existing flood risk management projects..
 (2)Conforming amendmentSection 4014(c)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2803a(c)(1)) is amended by striking subparagraph (B) and inserting the following:
							
 (B)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a)..  3002.Sense of Congress relating to continuing authorities programIt is the sense of Congress that for each fiscal year, there should be made available to the Secretary the full amount of appropriations to carry out the continuing authorities program, which consists of—
 (1)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r); (2)section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g);
 (3)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577); (4)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i);
 (5)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326); (6)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s);
 (7)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330); (8)section 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g); and
 (9)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 3003.Report relating to availability of prioritized CAP projectsAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register and on a publicly available website the prioritization criteria and the annual report required under paragraphs (2) and (3), respectively, of section 1030(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 400).
				BNavigation
				IInland waterways
 3101.GAO study on navigation and ecosystem sustainability programNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study on the implementation of the navigation and ecosystem sustainability program under title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note; Public Law 110–114); and
 (2)submit to Congress a report on the results of the study under paragraph (1), including a description of the obstacles that must be removed to implement the program expeditiously.
						IIPorts and harbors
					3111.Authorization of appropriations for purchase of hopper dredge
 (a)In generalThere is authorized to be appropriated to the Secretary $150,000,000 for the purchase of a hopper dredge.
 (b)Use of hopper dredgeA hopper dredge purchased with funds under subsection (a) shall be used primarily in areas that have been consistently damaged by extreme weather events.
 3112.Authorization of appropriations for purchase of mat sinking unitThere is authorized to be appropriated to the Secretary $125,000,000 for the purchase of a mat sinking unit.
 3113.Hopper dredge and mat sinking unitIt is the sense of Congress that, in considering the least cost alternative for purchasing a hopper dredge and mat sinking unit, the Corps of Engineers should consider entering into a lease to purchase.
 3114.Sense of Congress relating to Kennebec River Federal navigation channelIt is the sense of Congress that periodic maintenance dredging of the Federal navigation channel in the Kennebec River, Maine, should be prioritized, based on a joint plan developed by the Secretary and the Secretary of the Navy.
 3115.Sense of Congress relating to Wilmington Harbor dredgingIt is the sense of Congress that the Secretary should prioritize annual dredging for Wilmington Harbor, Delaware.
 3116.Port of ArlingtonThe Secretary shall reimburse the Port of Arlington, Gillam County, Oregon, not more than $3,200,000, for the costs incurred by the Port of Arlington for construction and other expenses for the project described in the matter under the heading Regulatory program under the heading Corps of Engineers—Civil under the heading Department of the Army under the heading of Department of Defense—Civil in title I of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 604), as authorized under that provision.
					3117.Pearl River Basin demonstration program
 (a)Definition of environmental impact statementIn this section, the term environmental impact statement means the detailed written statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (b)Demonstration programThe Secretary shall establish a demonstration program to allow a project authorized by section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) (as in effect on the day before the date of enactment of the Water Resources Reform and Development Act of 2014 (128 Stat. 1193)) to begin preliminary engineering and design after the completion of a feasibility study and an environmental impact statement for the project.
 (c)RequirementsFor each project authorized to begin preliminary engineering and design under subsection (b)— (1)the project shall conform to the feasibility study approved by the headquarters office of the Corps of Engineers and the environmental impact statement for the project; and
 (2)the Secretary and the non-Federal sponsor shall jointly agree to the construction design of the project.
 (d)RepaymentIf a project authorized to begin preliminary engineering and design under subsection (b) does not receive a favorable final decision document, the non-Federal sponsor of the project shall repay any funds provided under this section for the project.
 (e)SunsetThe authority to carry out the demonstration program under this section shall terminate on the date that is 5 years after the date of enactment of this Act.
 3118.Expedited initiationSection 1322(b)(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707) is amended in the matter preceding subparagraph (A) by striking if the Secretary and all that follows through 2287) and inserting once the general reevaluation report for the project has been submitted for approval, shall immediately initiate preconstruction engineering and design for the project.
					IIIMiscellaneous provisions
 3121.Report on debris removalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report that describes—
 (1)the extent to which the Secretary has carried out section 3 of the Act of March 2, 1945 (59 Stat. 23, chapter 19; 33 U.S.C. 603a);
 (2)how the Secretary has evaluated potential projects to be carried out under that section; and (3)recommendations for the establishment of a pilot program to improve the implementation of that section.
 3122.Cape Arundel Disposal Site, MaineSection 113 of the Energy and Water Development and Related Agencies Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 158) is amended by striking for 5 years after the date of enactment of this Act and inserting until December 31, 2021.
 3123.Delaware River navigation projectSection 1131(3) of the Water Resources Development Act of 1986 (100 Stat. 4246) is amended by striking ten feet and inserting 35 feet.
 3124.Sense of Congress relating to erosion on the banks of the Ohio River near Clarksville, IndianaIt is the sense of Congress that the Secretary should use the authority provided to the Secretary under section 9 of the Flood Control Act of 1946 (60 Stat. 643, chapter 596) to address erosion issues on the Ohio River near Clarksville, Indiana.
					CLocks, dams, levees, and dikes
				3201.Certain levee improvements
 (a)In generalIn the case of a levee described in subsection (b), the Secretary is encouraged to cooperate to the maximum extent practicable with non-Federal sponsors to implement necessary improvements to the levee.
 (b)Levees describedA levee referred to in subsection (a) is a levee that is— (1)owned, operated, and maintained by the Secretary; and
 (2)hydraulically tied to a community-owned levee that is not accredited by the Federal Emergency Management Agency in accordance with section 65.10 of title 44, Code of Federal Regulations (or successor regulations).
 3202.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 467f–2 note; Public Law 114–322) is amended—
 (1)in subsection (e), by striking $10,000,000 and inserting $40,000,000; and (2)in subsection (f), by striking $10,000,000 and inserting $40,000,000.
 3203.Non-Federal damsThe Secretary may accept and expend funds from an owner of a non-Federal dam for the review and revision of water operations manuals and flood control curves if the Secretary regulates the non-Federal facilities associated with the non-Federal dam under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709).
 3204.Reauthorization of National Dam Safety Program ActSection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) is amended by striking for each of fiscal years 2015 through 2019 each place it appears and inserting for each of fiscal years 2015 through 2021. 3205.Sense of Congress relating to implementation guidance for dam safety repair projectsIt is the sense of Congress that the Secretary should expeditiously issue guidance as required under section 1139 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 467n note; Public Law 114–322).
				3206.Reauthorization of national levee safety program
 (a)Levee safety initiativeSection 9005 of the Water Resources Development Act of 2007 (33 U.S.C. 3303a) is amended— (1)in subsection (c), by adding at the end the following:
							
 (6)UpdatesNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under paragraph (1) in accordance with this subsection.;
 (2)in subsection (g)— (A)in paragraph (1), by adding at the end the following:
								
 (D)UpdateNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under subparagraph (A) in accordance with this paragraph.; and
 (B)in paragraph (2)(E)(i), by striking for each of fiscal years 2015 through 2019 and inserting for each of fiscal years 2015 through 2021; and (3)in subsection (h)(3), by adding at the end the following:
							
 (F)UpdateNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under subparagraph (D).. (b)ReportsSection 9006 of the Water Resources Development Act of 2007 (33 U.S.C. 3303b) is amended—
 (1)in subsection (b), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after this subsection,; (2)in subsection (c), in the matter preceding paragraph (1), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after Water Resources Development Act of 2016,; and
 (3)in subsection (d), in the matter preceding paragraph (1), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after Water Resources Development Act of 2016,. (c)Authorization of appropriationsSection 9008 of the Water Resources Development Act of 2007 (33 U.S.C. 3305) is amended—
 (1)in the matter preceding paragraph (1), by striking is and inserting are; and (2)by striking for each of fiscal years 2015 through 2019 each place it appears and inserting for each of fiscal years 2015 through 2021.
 3207.Reauthorization of lock operations pilot programSection 1017(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2212 note; Public Law 113–121) is amended by striking 5 years and inserting 10 years.
 3208.Restricted areas at Corps of Engineers damsSection 2 of the Freedom to Fish Act (Public Law 113–13; 127 Stat. 449, 128 Stat. 1271) is amended by striking 4 years after the date of enactment of the Water Resources Reform and Development Act of 2014 each place it appears and inserting 5 years after the date of enactment of the America's Water Infrastructure Act of 2018.
				3209.Certain Bureau of Reclamation dikes
 (a)In generalNotwithstanding any other provision of law (including regulations), effective beginning on the date of enactment of this Act, the Federal share of the operations and maintenance costs of a dike described in subsection (b) shall be 100 percent.
 (b)Description of dikesA dike referred to in subsection (a) is a dike— (1)that is owned by the Bureau of Reclamation on the date of enactment of this Act;
 (2)the construction of which was completed not later than December 31, 1945; and (3)a corrective action study for which was completed not later than December 31, 2015.
 3210.Rehabilitation of high-hazard potential damsSection 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2) is amended by striking subsection (e) and inserting the following:
					
						(e)Emergency action plans
 (1)In generalAs a condition of receipt of assistance under this section, the non-Federal sponsor shall demonstrate that an emergency action plan is in place to protect the safety of persons and property in the area potentially affected by a breach of the dam.
 (2)InclusionsAn emergency action plan under paragraph (1) shall address— (A)incident detection, evaluation, and emergency level determination;
 (B)notification and communication; (C)emergency actions;
 (D)termination and follow-up; and (E)public education and awareness of the emergency action plan..
 3211.Maintenance of high risk flood control projectsIn any case in which the Secretary has assumed, as of the date of enactment of this Act, responsibility for the maintenance of a project classified as class III under the Dam Safety Action Classification of the Corps of Engineers, the Secretary shall continue to be responsible for the maintenance of that project until the earlier of—
 (1)the date on which the project is modified to reduce that risk and the Secretary determines that the project is no longer classified as class III under the Dam Safety Action Classification of the Corps of Engineers; and
 (2)the date that is 15 years after the date of enactment of this Act. DWater supply 3301.Authority to make entire active capacity of Fontenelle Reservoir available for use (a)In generalThe Secretary of the Interior (referred to in this section as the Secretary), in cooperation with the State of Wyoming, may amend the Definite Plan Report for the Seedskadee Project authorized under the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620), to provide for the study, design, planning, and construction activities that will enable the use of all active storage capacity (as may be defined or limited by legal, hydrologic, structural, engineering, economic, and environmental considerations) of Fontenelle Dam and Reservoir, including the placement of sufficient riprap on the upstream face of Fontenelle Dam to allow the active storage capacity of Fontenelle Reservoir to be used for those purposes for which the Seedskadee Project was authorized.
					(b)Cooperative agreements
 (1)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out subsection (a).
						(2)State of Wyoming
 (A)In generalThe Secretary shall enter into a cooperative agreement with the State of Wyoming to work in cooperation and collaboratively with the State of Wyoming for planning, design, related preconstruction activities, and construction of any modification of the Fontenelle Dam under subsection (a).
 (B)RequirementsThe cooperative agreement under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary and the State of Wyoming with respect to—
 (i)completing the planning and final design of the modification of the Fontenelle Dam under subsection (a);
 (ii)any environmental and cultural resource compliance activities required for the modification of the Fontenelle Dam under subsection (a) including compliance with—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (III)subdivision 2 of division A of subtitle III of title 54, United States Code; and (iii)the construction of the modification of the Fontenelle Dam under subsection (a).
 (c)Funding by State of WyomingPursuant to the Act of March 4, 1921 (41 Stat. 1404, chapter 161; 43 U.S.C. 395), and as a condition of providing any additional storage under subsection (a), the State of Wyoming shall provide to the Secretary funds for any work carried out under subsection (a).
					(d)Other contracting authority
 (1)In generalThe Secretary may enter into contracts with the State of Wyoming, on such terms and conditions as the Secretary and the State of Wyoming may agree, for division of any additional active capacity made available under subsection (a).
 (2)Terms and conditionsUnless otherwise agreed to by the Secretary and the State of Wyoming, a contract entered into under paragraph (1) shall be subject to the terms and conditions of Bureau of Reclamation Contract No. 14–06–400–2474 and Bureau of Reclamation Contract No. 14–06–400–6193.
 (e)Savings provisionsUnless expressly provided in this section, nothing in this section modifies, conflicts with, preempts, or otherwise affects—
 (1)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); (2)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000);
 (3)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.); (4)the Treaty between the United States of America and Mexico relating to the utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, and supplementary protocol signed November 14, 1944, signed at Washington February 3, 1944 (59 Stat. 1219);
 (5)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31); (6)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.);
 (7)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); or (8)any State of Wyoming or other State water law.
 3302.Pricing of water storage contractsSection 7 of the Flood Control Act of 1944 (33 U.S.C. 709) is amended— (1)by striking such regulations: Provided, That this section and inserting the following:
						
 those regulations.(2)ExceptionThis subsection; and (2)by striking the section designation and all that follows through It shall be the duty of the Secretary of the Army to and inserting the following:
						
							7.Water storage
								(a)Pricing of contracts
 (1)In generalSubject to paragraph (2), the Secretary of the Army shall price each water storage contract entered into by the Secretary at fair market value.
 (2)Fair market value requirementFor purposes of paragraph (1), the fair market value of a water storage contract shall not exceed 110 percent of the lowest-contracted price at any facility of the Corps of Engineers located within 50 miles of the water source covered by the contract, as adjusted for inflation.
									(b)Flood control and navigation
 (1)In generalExcept as provided in paragraph (2), the Secretary of the Army shall. 3303.Report on water supply contract, Wright Patman Lake, TexasNot later than June 30, 2019, the Secretary shall submit to Congress a report on the status of the implementation of the water supply contract, Department of the Army, Civil Works Contract No. 29–68–A–0130, at Wright Patman Lake, Texas, that—
 (1)describes the accomplishments or failures relating to the implementation of that contract at Wright Patman Lake;
 (2)identifies— (A)the activities that the Secretary expects to be necessary to complete the execution of the contract;
 (B)the expected completion date for each activity identified under subparagraph (A); and (C)the expected execution date of the contract; and
 (3)describes any adjustments to the timeline for completion of the execution of the contract that the Secretary determines to be necessary.
 3304.Sense of Congress relating to Wright Patman Lake, Sulphur River Basin, TexasIt is the sense of Congress that the Secretary should implement the Department of the Army, Civil Works Contract No. 29–68–A–0130, at Wright Patman Lake, Texas, in an expeditious manner and in accordance with all applicable Federal and State water laws, including through the acceptance and expenditure of funds contributed by a non-Federal interest for any study required by law.
				3305.City reservoir expansion pilot program
 (a)In generalThe Secretary shall establish a pilot program to expedite review of applications described in subsection (b).
 (b)Applications describedAn application referred to in subsection (a) is an application for a permit from the Secretary— (1)to expand a reservoir for which not less than 80 percent of the water rights are for community drinking water supplies in order to accommodate projected water supply needs of a city with a population of less than 80,000; and
 (2)from a city in which— (A)any portion of the water resources available to the community are polluted by chemicals used at a formerly used defense site under the jurisdiction of the Department of Defense that is undergoing (or is scheduled to undergo) environmental remediation under chapter 160 of title 10, United States Code; and
 (B)mitigation of the pollution described in subparagraph (A) is ongoing. (c)SunsetThe authority to carry out the pilot program under this section shall terminate on the date that is 10 years after the date of enactment of this Act.
					3306.Sense of Congress relating to water-related infrastructure in Idaho, Montana, rural Nevada, New
 Mexico, rural Utah, and WyomingIt is the sense of Congress that appropriations authorized by section 595(i) of the Water Resources Development Act of 1999 (113 Stat. 384; 128 Stat. 1316; 130 Stat. 1681) should be maintained at an amount not less than $75,000,000.
				ESediment management
 3401.Missouri River reservoir sediment managementSection 1179(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675) is amended—
 (1)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; (2)by inserting after paragraph (3) the following:
						
 (4)Prioritization of sediment management plansIn carrying out the pilot project under this subsection, the Secretary shall give priority to developing and implementing sediment management plans that affect reservoirs that cross State lines.;
 (3)in paragraph (8) (as so redesignated)— (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)by striking subparagraph (A) and inserting the following:  (A)In generalThe Secretary shall carry out the pilot program established under this subsection in partnership with the Secretary of the Interior, and the program shall apply to reservoirs managed or owned by the Bureau of Reclamation.
 (B)Memorandum of agreementFor sediment management plans that apply to a reservoir managed or owned by the Bureau of Reclamation under subparagraph (A), the Secretary and the Secretary of the Interior shall execute a memorandum of agreement establishing the framework for a partnership and the terms and conditions for sharing expertise and resources.; and
 (4)by adding at the end the following:  (10)Prioritization of fundsTo the maximum extent practicable, in carrying out any projects or programs of the Secretary or the Secretary of the Interior, the Secretary and the Secretary of the Interior, as applicable, shall give priority to activities under this subsection..
 3402.Reservoir sedimentSection 215 of the Water Resources Development Act of 2000 (33 U.S.C. 2326c) is amended— (1)in subsection (a)—
 (A)by striking the date of enactment of the Water Resources Development Act of 2016 and inserting the date of enactment of the America's Water Infrastructure Act of 2018; and (B)by striking shall establish, using available funds, a pilot program to accept and inserting shall, using available funds, accept;
 (2)in subsection (b)— (A)in paragraph (2), by adding and at the end;
 (B)in paragraph (3), by striking ; and at the end and inserting a period; and (C)by striking paragraph (4); and
 (3)by striking subsection (f) and inserting the following:  (f)Report to CongressNot later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary may submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the program under this section..
 3403.Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended— (1)in subsection (a)—
 (A)by striking paragraph (1) and inserting the following:  (1)Sediment useFor sediment obtained through the construction, operation, or maintenance of an authorized Federal water resources project or a reclamation project, including Federal reservoirs authorized for flood control, the Secretary (in consultation with the Commissioner of Reclamation (referred to in this section as the Commissioner)) and, subject to the availability of appropriations, the Commissioner (in consultation with the Secretary), as applicable, shall develop, at full Federal expense, regional sediment management plans, and carry out projects at locations identified in plans developed under this section, or identified jointly by the non-Federal interest and the Secretary or the Commissioner, as applicable, for use in the construction, repair, modification, or rehabilitation of projects associated with Federal water resources projects and reclamation projects for purposes listed in paragraph (3).;
 (B)in paragraph (2), by inserting or the Commissioner, as applicable, after Secretary; (C)in paragraph (3), in the matter preceding subparagraph (A), by inserting and reclamation projects after water resources projects; and
 (D)in paragraph (4), by inserting or the Commissioner, as applicable, after Secretary; (2)in subsection (b)—
 (A)in the heading, by striking Secretarial and inserting Agency; and (B)in the matter preceding paragraph (1), by inserting or the Commissioner, as applicable, after Secretary;
 (3)in subsection (c)(1)— (A)in subparagraph (A), by inserting or reclamation project after water resources project; and
 (B)in subparagraph (B)(ii), by inserting or the Commissioner, as applicable, after Secretary; (4)in subsection (d)—
 (A)by inserting or the Commissioner, as applicable, after Secretary each place it appears; and (B)in paragraph (1), in the matter preceding subparagraph (A), by inserting or reclamation project after water resources project;
 (5)in subsection (e), in the matter preceding paragraph (1), by inserting or the Commissioner, as applicable, after Secretary; and (6)in subsection (g), in the first sentence, by inserting to the Secretary after appropriated.
					FFlood risk management
 3501.Ice jam prevention and mitigationSection 1150(c) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 701s note; Public Law 114–322) is amended—
 (1)in paragraph (1)— (A)by striking During fiscal years 2017 through 2022, the Secretary and inserting The Secretary; and
 (B)by striking 10 projects and inserting 20 projects; (2)in paragraph (2)—
 (A)by striking shall ensure and inserting the following : “shall—  (A)ensure;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (B)select not less than 1 project on a reservation (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)) that serves more than 1 Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).; and
 (3)by adding at the end the following:  (3)PrioritizationIn selecting projects under paragraph (1), the Secretary shall give priority to—
 (A)projects in the Upper Missouri River Basin; and
 (B)projects in the Northeast.. 3502.Upper Missouri River Basin flood and drought monitoringSection 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1311, 130 Stat. 1677) is amended by adding at the end the following:
					
 (6)PrioritizationTo the maximum extent practicable, in carrying out any projects or programs of the Secretary, the Secretary shall give priority to activities under this subsection..
 3503.Policies that impact flood fight management projects within urban areasNot later than 1 year after the date of enactment of this Act, the Secretary shall carry out a study on—
 (1)flooding within urban floodplains; and (2)the Federal policy constraints on the ability of the Secretary to address urban flooding, including—
 (A)the regulations under part 238 of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (B)the limitation under section 238.7(a)(1) of that title (as in effect on the date of enactment of this Act) that allows the Secretary to provide assistance only where the flood discharge of a stream or waterway within an urban area is greater than 800 cubic feet per second for the 10-percent flood.
						3504.Missouri River and tributaries at Kansas Cities, Missouri and Kansas
 (a)In generalThe project for flood damage reduction, Argentine, East Bottoms, Fairfax–Jersey Creek, and North Kansas Levees Units, Missouri River and tributaries at Kansas Cities, Missouri and Kansas, authorized by section 1001(28) of the Water Resources Development Act of 2007 (121 Stat. 1054), is modified to include the Armourdale and Central Industrial District Levee Units, to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the report of the Chief of Engineers, dated January 27, 2015, at an additional total cost of $328,110,000, with an estimated Federal cost of $213,271,500 and an estimated non-Federal cost of $114,838,500.
 (b)Single projectThe projects described in subsection (a) shall be considered a single project for budgeting purposes and shall not be subject to a new start decision or new investment decision.
 (c)Conforming amendmentItem 2 of the table in section 1401(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1710) (relating to Armourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas Citys) is repealed.
					GRiver basins, watersheds, and coastal areas
 3601.Long-term flood risk reduction, Upper Missouri River Basin, Snake River Basin, and Red River BasinSection 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n), is amended by adding at the end the following:  (f)Long-Term flood-Risk reduction (1)In generalThe Secretary shall provide assistance for the operation and maintenance of any project constructed under this section that, as determined by the Secretary, becomes permanent due to the extended presence of assistance from the Secretary under subsection (a).
 (2)No time limitationNotwithstanding any other provision of this section or any other law, the Secretary may provide assistance under this subsection for any period of time, as determined by the Secretary.
 (3)Cost-shareThe cost of operation and maintenance provided under this subsection for a project shall be subject to the cost-sharing provisions that would otherwise apply to such a project.
 (4)TerminationThe authority to provide assistance under this subsection terminates on the date that is 10 years after the date of enactment of the America's Water Infrastructure Act of 2018..
 3602.Sense of Congress relating to provision of resources for emergency infrastructure repairsIt is the sense of Congress that the Secretary should use all existing authorities of the Secretary to accept and use resources provided by a non-Federal entity under section 1024 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a) to carry out emergency infrastructure repairs, regardless of the cause of the emergency.
 3603.Sense of Congress on emergency management assistanceIt is the sense of Congress that the Secretary should provide technical assistance and other support to State emergency management agencies to assist in the development of handbooks for floodplain managers that—
 (1)include policies to help manage the risks of coastal and river flooding; and (2)consider coastal protection solutions that promote resilience, such as living shorelines, and regional sediment management.
 3604.Great Lakes Fish and Wildlife Restoration Act of 1990Section 1009 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941g) is amended by striking subsection (a) and inserting the following:
					
 (a)In generalThere are authorized to be appropriated to the Director— (1)for fiscal year 2019—
 (A)$6,600,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 331/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,200,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007;
 (2)for fiscal year 2020— (A)$7,200,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 33 1/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,400,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007; and
 (3)for fiscal year 2021— (A)$7,800,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 331/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,600,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007..
 3605.Great Lakes Restoration InitiativeSection 118(c)(7)(J) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)) is amended by striking clause (i) and inserting the following:
					
 (i)In generalThere are authorized to be appropriated to carry out this paragraph— (I)$330,000,000 for fiscal year 2019;
 (II)$360,000,000 for fiscal year 2020; and (III)$390,000,000 for fiscal year 2021..
 3606.Great Lakes Coastal Resiliency studyThe Secretary shall carry out the proposed Great Lakes coastal resiliency study under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a)—
 (1)to conduct an assessment of water resources needs in the Great Lakes; and (2)to prioritize efforts to study issues in the Great Lakes, including lake level fluctuations, erosion, flooding, nutrient runoff, aging infrastructure, and economic and recreational issues.
 3607.Special rule for beach nourishmentSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by striking the date of enactment of the Water Resources Reform and Development Act of 2014 and inserting the date of enactment of the America's Water Infrastructure Act of 2018.
 3608.Extension for certain coastal storm damage reduction programsSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by inserting or within the 5-year period beginning on the date of enactment of the America's Water Infrastructure Act of 2018 after Water Resources Reform and Development Act of 2014.
				3609.Snake River Basin flood prevention action plan
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary, in consultation with the Commissioner of Reclamation, shall develop a flood prevention action plan for each State or portion of a State within the Snake River Basin.
 (b)RequirementsA flood prevention action plan under subsection (a) shall— (1)focus on the areas most likely to experience flooding within the next 2 years;
 (2)include steps to manage and reduce flood risks within the Snake River Basin; and (3)include a description of the actions the Secretary and the Commissioner of Reclamation plan to take to improve coordination with local stakeholders to help manage and reduce flood risks in the areas described in paragraph (1).
 (c)SubmissionNot later than 180 days after the date of enactment of this Act, after coordinating with local stakeholders, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the flood prevention plans developed under subsection (a).
 3610.Authorization of appropriations for Columbia River Basin restorationSection 123(d) of the Federal Water Pollution Control Act (33 U.S.C. 1275(d)) is amended by adding at the end the following:
					
 (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— (A)$5,000,000 for fiscal year 2019; and
 (B)$30,000,000 for each of fiscal years 2020 and 2021.. HEnvironmental management 3701.Reauthorization of Rio Grande environmental management programSection 5056(f) of the Water Resources Development Act of 2007 (121 Stat. 1214; 128 Stat. 1315) is amended by striking each of fiscal years 2008 through 2019 and inserting each of fiscal years 2008 through 2021.
				3702.Amendments to Long Island Sound programs
					(a)Long Island
 Sound restoration programSection 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) is amended—
 (1)in subsection (b), by striking the subsection designation and heading and all that follows through The Office shall and inserting the following:
							
								(b)Office
 (1)EstablishmentThe Administrator shall—
 (A)continue to carry out the conference study; and
 (B)establish an office, to be located on or near Long Island Sound.
										(2)Administration
 and staffingThe Office shall;
 (2)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking Management Conference of the Long Island Sound Study and inserting conference study;
 (B)in paragraph (2)—
 (i)in each of subparagraphs (A) through (G), by striking the commas at the end of the subparagraphs and inserting semicolons;
 (ii)in subparagraph (H), by striking , and and inserting a semicolon;
 (iii)in subparagraph (I), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:
									
 (J)environmental impacts on the Long Island Sound watershed, including—
 (i)the identification and assessment of vulnerabilities in the watershed;
 (ii)the development and implementation of adaptation strategies to reduce those vulnerabilities; and
 (iii)the identification and assessment of the impacts of sea level rise on water quality, habitat, and infrastructure; and
 (K)planning initiatives for Long Island Sound that identify the areas that are most suitable for various types or classes of activities in order to reduce conflicts among uses, reduce adverse environmental impacts, facilitate compatible uses, or preserve critical ecosystem services to meet economic, environmental, security, or social objectives;;
 (C)by striking paragraph (4) and inserting the following:
								
 (4)develop and implement strategies to increase public education and awareness with respect to the ecological health and water quality conditions of Long Island Sound;;
 (D)in paragraph (5), by inserting study after conference;
 (E)in paragraph (6)—
 (i)by inserting (including on the Internet) after the public; and
 (ii)by inserting study after conference; and
 (F)by striking paragraph (7) and inserting the following:
								
 (7)monitor the progress made toward meeting the identified goals, actions, and schedules of the Comprehensive Conservation and Management Plan, including through the implementation and support of a monitoring system for the ecological health and water quality conditions of Long Island Sound; and;
 (3)in subsection (d)(3), in the second sentence, by striking 50 per centum and inserting 60 percent;
 (4)by redesignating subsection (f) as subsection (i); and
 (5)by inserting after subsection (e) the following:
							
								(f)Report
									(1)In
 generalNot later than 2 years after the date of enactment of the America's Water Infrastructure Act of 2018, and biennially thereafter, the Director of the Office, in consultation with the Governor of each Long Island Sound State, shall submit to Congress a report that—
 (A)summarizes and assesses the progress made by the Office and the Long Island Sound States in implementing the Long Island Sound Comprehensive Conservation and Management Plan, including an assessment of the progress made toward meeting the performance goals and milestones contained in the Plan;
 (B)assesses the key ecological attributes that reflect the health of the ecosystem of the Long Island Sound watershed;
 (C)describes any substantive modifications to the Long Island Sound Comprehensive Conservation and Management Plan made during the 2-year period preceding the date of submission of the report;
 (D)provides specific recommendations to improve progress in restoring and protecting the Long Island Sound watershed, including, as appropriate, proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan;
 (E)identifies priority actions for implementation of the Long Island Sound Comprehensive Conservation and Management Plan for the 2-year period following the date of submission of the report; and
 (F)describes the means by which Federal funding and actions will be coordinated with the actions of the Long Island Sound States and other entities.
										(2)Public
 availabilityThe Administrator shall make the report described in paragraph (1) available to the public, including on the Internet.
									(g)Annual budget
 planThe President shall submit, together with the annual budget of the United States Government submitted under section 1105(a) of title 31, United States Code, information regarding each Federal department and agency involved in the protection and restoration of the Long Island Sound watershed, including—
 (1)an interagency crosscut budget that displays for each department and agency—
 (A)the amount obligated during the preceding fiscal year for protection and restoration projects and studies relating to the watershed;
 (B)the estimated budget for the current fiscal year for protection and restoration projects and studies relating to the watershed; and
 (C)the proposed budget for succeeding fiscal years for protection and restoration projects and studies relating to the watershed; and
 (2)a summary of any proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan for the following fiscal year.
									(h)Federal
				entities
 (1)CoordinationThe Administrator shall coordinate the actions of all Federal departments and agencies that impact water quality in the Long Island Sound watershed in order to improve the water quality and living resources of the watershed.
 (2)MethodsIn carrying out this section, the Administrator, acting through the Director of the Office, may—
 (A)enter into interagency agreements; and
 (B)make intergovernmental personnel appointments.
										(3)Federal
 participation in watershed planningA Federal department or agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall participate in regional and subwatershed planning, protection, and restoration activities with respect to the watershed.
									(4)Consistency
 with comprehensive conservation and management planTo the maximum extent practicable, the head of each Federal department and agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall ensure that the property and all activities carried out by the department or agency are consistent with the Long Island Sound Comprehensive Conservation and Management Plan (including any related subsequent agreements and plans)..
						(b)Long Island
			 Sound stewardship program
						(1)Long Island
 Sound Stewardship Advisory CommitteeSection 8 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)in subsection (g), by striking 2011 and inserting 2021; and
 (B)by adding at the end the following:
								
									(h)Nonapplicability
 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to—
 (1)the Advisory Committee; or (2)any board, committee, or other group established under this Act..
 (2)ReportsSection 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended in the matter preceding subparagraph (A) by striking fiscal years 2007 through 2011 and inserting fiscal years 2019 through 2021.
 (3)AuthorizationSection 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)by striking subsection (a);
 (B)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively; and
 (C)in subsection (a) (as so redesignated), by striking under this section each and inserting to carry out this Act for a.
							(4)Effective
 dateThe amendments made by this subsection take effect on October 1, 2018.
						(c)Reauthorization of Long Island Sound programs
						(1)In
 generalThere are authorized to be appropriated to the Administrator of the Environmental Protection Agency such sums as are necessary for each of fiscal years 2019 through 2021 for the implementation of—
 (A)section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269), other than subsection (d) of that section; and
 (B)the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359).
							(2)Long Island
 Sound grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out section 119(d) of the Federal Water Pollution Control Act (33 U.S.C. 1269(d)) $40,000,000 for each of fiscal years 2019 through 2021.
						(3)Long Island
 Sound stewardship grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) $25,000,000 for each of fiscal years 2019 through 2021.
 3703.Sense of Congress relating to the Caño Martín Peña ecosystem restoration projectIt is the sense of Congress that the Secretary should advance the project for ecosystem restoration, Caño Martín Peña, Puerto Rico.
				ITribal programs
 3801.Inflation adjustment of cost-sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking the date of enactment of this subsection and inserting the date of enactment of the America's Water Infrastructure Act of 2018.
 3802.Tribal Partnership ProgramSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269(b)(4)) is amended by striking $10,000,000 in each of subparagraphs (A) and (B) and inserting $15,000,000.
				3803.Blackfeet water rights settlement
 (a)Authorization for appropriationsSection 3718 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1838) is amended by adding at the end the following:
						
 (c)Blackfeet water rights settlementNotwithstanding sections 3716(e) and 3717(e), to the extent funds have been appropriated, 50 percent of the amounts appropriated to the Blackfeet Settlement Trust Fund and 50 percent of the amounts appropriated to the Blackfeet Water Settlement Implementation Fund under this section shall be available to the Tribe and the Secretary in a manner consistent with this title on the execution of the waivers and releases under section 3720(a)..
 (b)Waiver and release of claimsSection 3720 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1839) is amended—
 (1)in subsection (a)(3)(B), by striking section 3706 and inserting section 6; and (2)in subsection (h), in the matter preceding paragraph (1), by striking January 21, 2026 and inserting January 21, 2025.
						3804.Bonneville Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the Bonneville Dam, Oregon.
 (b)InclusionThe examination and assessment under subsection (a) may include assessments relating to housing and related facilities.
 (c)AssistanceIf the Secretary determines, based on the examination and assessment under subsection (a), that assistance is required, the Secretary may use all existing authorities of the Secretary to provide assistance to Indians that have been displaced as a result of the construction of the Bonneville Dam, Oregon.
 (d)Tribal assistanceSection 1178(c)(1)(A) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675) is amended by striking Upon the request of the Secretary of the Interior, the Secretary may provide assistance and inserting The Secretary, in consultation with the Secretary of the Interior, may provide assistance.
					3805.John Day Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the John Day Dam, Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179, chapter 188).
 (b)InclusionThe examination and assessment under subsection (a) may include assessments relating to housing and related facilities.
 (c)AssistanceIf the Secretary determines, based on the examination and assessment under subsection (a), that assistance is required, the Secretary may use all existing authorities of the Secretary to provide assistance to Indians that have been displaced as a result of the construction of the John Day Dam, Oregon.
					3806.Dalles Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall complete a village development plan for any Indian village (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) submerged as a result of the construction of the Dalles Dam, Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179, chapter 188).
 (b)RequirementsThe village development plan under subsection (a) shall include an estimated cost and tentative schedule for the construction of a replacement village.
					3807.Indian irrigation fund reauthorization
 (a)Deposits to fundsSection 3212(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (b)Expenditures from fundSection 3213(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (c)TerminationSection 3216 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking September 30, 2021 and inserting September 30, 2028.
					3808.Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects
 (a)In generalSection 3221(b) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1751) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (b)Status report on certain projectsSection 3224(d) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended in the matter preceding paragraph (1) by striking fiscal year 2021 and inserting fiscal year 2028.
 (c)Allocation among projectsSection 3226 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended—
 (1)in subsection (a), by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028; and (2)in subsection (b), by striking the day before the date of enactment of this Act and inserting the day before the date of enactment of the America's Water Infrastructure Act of 2018.
 3809.Indian dam safety reauthorizationSection 3101 of the Water Infrastructure Improvements for the Nation Act (25 U.S.C. 3805) is amended—
 (1)by striking each of fiscal years 2017 through 2023 each place it appears and inserting each of fiscal years 2017 through 2030; (2)in subsection (b)—
 (A)in paragraph (1)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and (B)in paragraph (2)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and
 (3)in subsection (f)— (A)in paragraph (2), by striking 4 years and inserting 11 years; and
 (B)in paragraph (3), by striking each of fiscal years 2017, 2018, and 2019 and inserting each of fiscal years 2017 through 2026. 3810.GAO report on Alaska Native village relocation efforts due to flooding and erosion threats (a)Definition of Alaska Native villageIn this section, the term Alaska Native village means a Native village that has a Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (b)ReportThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall submit to Congress a report on efforts to relocate Alaska Native villages due to flooding and erosion threats that updates the report of the Comptroller General entitled Alaska Native Villages: Limited Progress Has Been Made on Relocating Villages Threatened by Flooding and Erosion, dated June 2009.
 (c)InclusionsThe report under subsection (b) shall include— (1)a summary of flooding and erosion threats to Alaska Native villages throughout the State of Alaska, based on information from—
 (A)the Corps of Engineers; (B)the Denali Commission; and
 (C)any other relevant sources of information as the Comptroller General determines to be appropriate; (2)the status of efforts to relocate Alaska Native villages due to flooding and erosion threats; and
 (3)any other issues relating to flooding and erosion threats to, or relocation of, Alaska Native villages, as the Comptroller General determines to be appropriate.
						IVSense of Congress relating to certain proj­ects
			4001.Sense of Congress relating to certain projects
 (a)In generalIt is the sense of Congress that— (1)the projects described in subsection (b) are valuable; and
 (2)the Corps of Engineers should expeditiously complete the post-authorization change report or report of the Chief of Engineers, as applicable, for each of those projects by the end of 2018.
 (b)Projects describedThe projects referred to in subsection (a) are each of the following: (1)Projects for which a report of the Chief of Engineers is expected (A)The project for flood risk management, Lower San Joaquin River, California.
 (B)The project for coastal storm risk management, Pawcatuck River, Rhode Island, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (C)The project for coastal storm risk management, Hashamomuck Cove, New York, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (D)The project for coastal storm risk management and utilization of dredged material, Delaware River, Delaware, New Jersey, and Pennsylvania, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (E)The project for navigation, Seattle Harbor, Washington, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (F)The project for navigation, Elizabeth River and Southern Branch, Virginia, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (G)The project for navigation, Three Rivers, Arkansas, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (H)The project for navigation, San Juan Harbor, Puerto Rico, described in the study authorized by the resolution adopted by the Committee on Transportation and Infrastructure of the House of Representatives on September 20, 2006.
 (I)The project for flood risk management and ecosystem restoration, Española Valley, Rio Grande and tributaries, New Mexico, described in the study authorized by the resolution adopted by the Committee on Environment and Public Works of the Senate on December 10, 2009.
 (J)The project for ecosystem restoration, Resacas at Brownsville, Texas, carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330).
 (K)The project for flood control, navigation, and ecosystem restoration, Anacostia Watershed, Prince George's County, Maryland, described in the study authorized by the resolution adopted by the Committee on Public Works and Transportation of the House of Representatives on September 8, 1988.
 (L)The project for flood control, Willamette River Basin, Oregon, described in the Willamette River Basin Review Study authorized by the resolution adopted by the Committee on Public Works and Transportation of the House of Representatives on September 8, 1988.
 (M)The project for flood risk management and coastal storm risk management, Norfolk, Virginia, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (N)The project for flood risk management, Armourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas City, Kansas, authorized by section 1401(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1711) (as modified by section 3504).
 (O)The project for navigation and hurricane and storm damage reduction, Houma, Louisiana, authorized by section 1001(24)(B) of the Water Resources Development Act of 2007 (121 Stat. 1053).
 (P)The project for flood risk management, Souris River Basin, Minot, North Dakota, authorized by section 209 of the Flood Control Act of 1966 (80 Stat. 1423).
 (Q)The project for ecosystem restoration, Delta Islands and Levees, California, described in the study authorized by—
 (i)the resolution adopted by the Committee on Public Works of the Senate on June 1, 1948; (ii)the resolution adopted by the Committee on Public Works of the House of Representatives on May 8, 1948; and
 (iii)House Report 108–357, accompanying the Energy and Water Development Appropriations Act, 2004 (Public Law 108–137; 117 Stat. 1827).
							(2)Projects for which a post-authorization change report is expected
 (A)The project for navigation, Chickamauga Lock, Tennessee, authorized by section 114 of the Energy and Water Development Appropriations Act, 2003 (Public Law 108–7; 117 Stat. 140).
 (B)The project for ecosystem restoration, South Florida, Florida, authorized by section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680).
 (C)The project for navigation, Freeport Harbor, Texas, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (D)The project for Soo Locks, Sault Sainte Marie, Michigan, authorized by section 1149 of the Water Resources Development Act of 1986 (100 Stat. 4254; 121 Stat. 1131).
 (E)The project for ecosystem restoration, Central Everglades, Florida, authorized by section 1401(4) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1713).
 (F)The project for water supply and ecosystem restoration, Howard A. Hanson Dam, Washington, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 180) and modified by section 101(b)(15) of the Water Resources Development Act of 1999 (113 Stat. 281).
 (G)The project for ecosystem restoration, Kissimmee River, Florida, authorized by section 101(8) of the Water Resources Development Act of 1992 (106 Stat. 4802).
 (H)The project for flood risk management, Green Brook Sub-Basin, Raritan River Basin, New Jersey, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4119).
 (I)The project for shore protection and harbor mitigation, Fort Pierce Beach, Florida, authorized by section 301 of the River and Harbor Act of 1965 (79 Stat. 1092), section 102 of the River and Harbor Act of 1968 (82 Stat. 732), and section 506(a)(2) of the Water Resources Development Act of 1996 (110 Stat. 3757), and modified by section 313 of the Water Resources Development Act of 1999 (113 Stat. 301).
 (J)The project for flood control, McMicken Dam, Arizona, authorized by section 304 of the Act of August 7, 1953 (67 Stat. 450, chapter 342).
 (K)The project for flood protection, Cave Buttes Dam, Arizona, authorized by section 204 of the Flood Control Act of 1965 (79 Stat. 1083).
 (L)The project for navigation, Norfolk Harbor and Channels, Virginia, authorized by section 201(a) of the Water Resources Development Act of 1986 (100 Stat. 4090).
						VEPA-related provisions
			5001.Stormwater infrastructure funding task force
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a voluntary stormwater infrastructure funding task force comprised of representatives of public, private, and Federal entities to study and develop recommendations to improve the funding and financing of stormwater infrastructure to ensure that—
 (1)municipalities are able to identify appropriate funding sources; and (2)funding is—
 (A)available in all States; (B)affordable (based on the integrated planning guidelines described in the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012); and
 (C)sufficient to support capital expenditures and long-term operation and maintenance costs. (b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the results of the study under subsection (a).
 5002.Reauthorization of the Water Infrastructure Finance and Innovation ActSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—
 (1)in subsection (a)(5), by striking for fiscal year 2019 and inserting for each of fiscal years 2019 through 2021; and (2)in subsection (b), by striking for each of fiscal years 2015 through 2019 and inserting for each of fiscal years 2015 through 2021.
				5003.Indian reservation drinking water and wastewater pilot program
 (a)In generalSubject to the availability of appropriations, the Administrator of the Environmental Protection Agency shall carry out a pilot program to implement—
 (1)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin; and
 (2)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin. (b)Eligible projectsA project eligible to participate in the pilot program under subsection (a) is a project—
 (1)that is on a reservation (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)) that serves a federally recognized Indian Tribe; and
 (2)the purpose of which is— (A)to connect, expand, or repair existing drinking water lines or water towers in order to improve water quality, pressure, or services; or
 (B)to replace or refurbish wastewater lagoons that are insufficient for current or near-term community needs or economic growth.
 (c)RequirementIn carrying out the pilot program under subsection (a)(1), the Administrator of the Environmental Protection Agency shall select not less than 1 eligible project for a reservation that serves more than 1 federally recognized Indian Tribe.
				5004.Technical assistance for treatment works
 (a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
					
						222.Technical assistance for small treatment works
 (a)DefinitionsIn this section: (1)Qualified nonprofit small treatment works technical assistance providerThe term qualified nonprofit small treatment works technical assistance provider means a nonprofit organization that, as determined by the Administrator—
 (A)is qualified and experienced in providing training and technical assistance to small treatment works; and
 (B)the small treatment works in the State finds to be the most beneficial and effective. (2)Small treatment worksThe term small treatment works means a publicly owned treatment works serving not more than 10,000 individuals.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit small treatment works technical assistance providers to provide to owners and operators of small treatment works onsite technical assistance, circuit rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training, to assist the small treatment works in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for grants for small treatment works technical assistance, $15,000,000 for each of fiscal years 2019 through 2021.
							223.Technical assistance for medium treatment works
 (a)DefinitionsIn this section: (1)Medium treatment worksThe term medium treatment works means a publicly owned treatment works serving not fewer than 10,001, and not more than 75,000, individuals.
 (2)Qualified nonprofit medium treatment works technical assistance providerThe term qualified nonprofit medium treatment works technical assistance provider means a qualified nonprofit technical assistance provider of water and wastewater services to medium-sized communities that provides technical assistance (including circuit rider technical assistance programs, multi-State, regional assistance programs, and training and preliminary engineering evaluations) to owners and operators of medium treatment works, which may include a State agency.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit medium treatment works technical assistance providers to provide to owners and operators of medium treatment works onsite technical assistance, circuit-rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training to assist medium treatment works that are facing difficulty in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2021..
				(b)Water pollution control revolving loan funds
 (1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d)—
 (i)in the matter preceding paragraph (1), by inserting and as provided in subsection (e) after State law; (ii)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; and
 (iii)by inserting after subsection (d) the following:  (e)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to the State under this section for qualified nonprofit small treatment works technical assistance providers (as the term is defined in section 222) and qualified nonprofit medium treatment works technical assistance providers (as the term in defined in section 223) to provide technical assistance to small treatment works (as the term is defined in section 222) and medium treatment works (as the term is defined in section 223) in the State..
 (2)Conforming amendmentSection 221(d) of the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended by striking section 603(h) and inserting section 603(i).
					5005.Clean, safe, reliable water infrastructure
				(a)Drinking water infrastructure
 (1)Other authorized activitiesSection 1452(k) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)) is amended— (A)in paragraph (1)(D), by inserting and the implementation of plans to protect source water identified in a source water assessment under section 1453 before the period at the end; and
 (B)in paragraph (2)(E), by inserting and implement plans to protect source water identified in a source water assessment under section 1453 after wellhead protection programs.
 (2)Negotiation of contractsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
						
 (s)Negotiation of contractsFor communities with populations of more than 10,000 individuals, a contract to be carried out using funds directly made available by a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural or related services shall be negotiated in the same manner as—
 (1)a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code; or
 (2)an equivalent State qualifications-based requirement (as determined by the Governor of the State).. (3)WaterSense programThe Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding after part F the following:
						
							GAdditional provisions
								1471.WaterSense program
									(a)Establishment of WaterSense program
 (1)In generalThere is established within the Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator shall, consistent with this section, identify water-efficient products, buildings, landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use;
 (G)whole house humidifiers; and (H)water-efficient buildings or facilities.
 (b)DutiesThe Administrator, coordinating as appropriate with the Secretary of Energy, shall— (1)establish—
 (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties, which shall be independent third-party product certification bodies accredited by an accreditation entity domiciled in the United States, such as the American National Standards Institute, as achieving—
 (i)the requirements described in the document of the International Organization for Standardization and the International Electrotechnical Commission entitled ISO/IEC 17065 Conformity assessment—Requirements for bodies certifying products, processes and services and dated September 2012; and
 (ii)the applicable WaterSense requirements; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; (4)not more frequently than every 6 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed; and
 (6)not later than December 31, 2019, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), and WaterSense under this section, the Secretary of Energy and the Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. (b)Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
 (1)in subsection (a), by striking the subsection designation and heading and all that follows through subject to subsection (g), the Administrator may in paragraph (2) and inserting the following:  (a)AuthorityThe Administrator may—
 (1)make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, designing, and constructing—
 (A)treatment works to intercept, transport, control, or treat municipal combined sewer overflows and sanitary sewer overflows; and
 (B)measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water; and (2)subject to subsection (g),; 
 (2)in subsection (b)— (A)in paragraph (1), by striking the semicolon at the end and inserting ; or;
 (B)by striking paragraphs (2) and (3); and (C)by redesignating paragraph (4) as paragraph (2);
 (3)by striking subsections (e) through (g) and inserting the following:  (e)Administrative requirements (1)In generalSubject to paragraph (2), a project that receives grant assistance under subsection (a) shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund established pursuant to title VI.
 (2)Determination of governorThe requirement described in paragraph (1) shall not apply to a project that receives grant assistance under subsection (a) to the extent that the Governor of the State in which the project is located determines that a requirement described in title VI is inconsistent with the purposes of this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $225,000,000 for each of fiscal years 2019 and 2020, to remain available until expended.
 (g)Allocation of fundsFor each of fiscal years 2019 and 2020, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to municipalities and municipal entities under subsection (a)(2)—
 (1)in accordance with the priority criteria described in subsection (b); and (2)with additional priority given to proposed projects that involve the use of—
 (A)nonstructural, low-impact development; (B)water conservation, efficiency, or reuse; or
 (C)other decentralized stormwater or wastewater approaches to minimize flows into the sewer systems.; and (4)by striking subsection (i).
					5006.Water infrastructure flexibility
 (a)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (b)Integrated plans (1)Integrated plansSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
						
							(s)Integrated plan permits
 (1)DefinitionsIn this subsection: (A)Green infrastructureThe term green infrastructure means the range of measures that use plant or soil systems, permeable pavement or other permeable surfaces or substrates, stormwater harvest and reuse, or landscaping to store, infiltrate, or evap­o­trans­pi­rate stormwater and reduce flows to sewer systems or to surface waters.
 (B)Integrated planThe term integrated plan has the meaning given in Part III of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012.
									(C)Municipal discharge
 (i)In generalThe term municipal discharge means a discharge from a treatment works (as defined in section 212) or a discharge from a municipal storm sewer under subsection (p).
 (ii)InclusionThe term municipal discharge includes a discharge of wastewater or storm water collected from multiple municipalities if the discharge is covered by the same permit issued under this section.
										(2)Integrated plan
 (A)In generalThe Administrator (or a State, in the case of a permit program approved under subsection (b)) shall inform a municipal permittee or multiple municipal permittees of the opportunity to develop an integrated plan.
 (B)Scope of permit incorporating integrated planA permit issued under this subsection that incorporates an integrated plan may integrate all requirements under this Act addressed in the integrated plan, including requirements relating to—
 (i)a combined sewer overflow; (ii)a capacity, management, operation, and maintenance program for sanitary sewer collection systems;
 (iii)a municipal stormwater discharge; (iv)a municipal wastewater discharge; and
 (v)a water quality-based effluent limitation to implement an applicable wasteload allocation in a total maximum daily load.
										(3)Compliance schedules
 (A)In generalA permit for a municipal discharge by a municipality that incorporates an integrated plan may include a schedule of compliance, under which actions taken to meet any applicable water quality-based effluent limitation may be implemented over more than 1 permit term if the compliance schedules are authorized by State water quality standards.
 (B)InclusionActions subject to a compliance schedule under subparagraph (A) may include green infrastructure if implemented as part of a water quality-based effluent limitation.
 (C)ReviewA schedule of compliance may be reviewed each time the permit is renewed. (4)Existing authorities retained (A)Applicable standardsNothing in this subsection modifies any obligation to comply with applicable technology and water quality-based effluent limitations under this Act.
 (B)FlexibilityNothing in this subsection reduces or eliminates any flexibility available under this Act, including the authority of—
 (i)a State to revise a water quality standard after a use attainability analysis under section 131.10(g) of title 40, Code of Federal Regulations (or a successor regulation), subject to the approval of the Administrator under section 303(c); and
 (ii)the Administrator or a State to authorize a schedule of compliance that extends beyond the date of expiration of a permit term if the schedule of compliance meets the requirements of section 122.47 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
										(5)Clarification of State authority
 (A)In generalNothing in section 301(b)(1)(C) precludes a State from authorizing in the water quality standards of the State the issuance of a schedule of compliance to meet water quality-based effluent limitations in permits that incorporate provisions of an integrated plan.
 (B)Transition ruleIn any case in which a discharge is subject to a judicial order or consent decree as of the date of enactment of the America's Water Infrastructure Act of 2018 resolving an enforcement action under this Act, any schedule of compliance issued pursuant to an authorization in a State water quality standard shall not revise a schedule of compliance in that order or decree unless the order or decree is modified by agreement of the parties and the court..
					(2)Municipal ombudsman
 (A)EstablishmentThere is established within the Office of the Administrator an Office of the Municipal Ombudsman. (B)General dutiesThe duties of the municipal ombudsman shall include the provision of—
 (i)technical assistance to municipalities seeking to comply with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (ii)information to the Administrator to help the Administrator ensure that agency policies are implemented by all offices of the Environmental Protection Agency, including regional offices.
 (C)Actions requiredThe municipal ombudsman shall work with appropriate offices at the headquarters and regional offices of the Environmental Protection Agency to ensure that the municipality seeking assistance is provided information—
 (i)about available Federal financial assistance for which the municipality is eligible; (ii)about flexibility available under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and, if applicable, the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (iii)regarding the opportunity to develop an integrated plan, as defined in section 402(s)(1)(B) of the Federal Water Pollution Control Act (as added by paragraph (1)).
 (D)Information sharingThe municipal ombudsman shall publish on the website of the Environmental Protection Agency— (i)general information relating to—
 (I)the technical assistance referred to in subparagraph (B)(i); (II)the financial assistance referred to in subparagraph (C)(i);
 (III)the flexibility referred to in subparagraph (C)(ii); and (IV)any resources related to integrated plans developed by the Administrator; and
 (ii)a copy of each permit, order, or judicial consent decree that implements or incorporates an integrated plan.
 (3)Municipal enforcementSection 309 of the Federal Water Pollution Control Act (33 U.S.C. 1319) is amended by adding at the end the following:
						
							(h)Implementation of integrated plans through enforcement tools
 (1)In generalIn conjunction with an enforcement action under subsection (a) or (b) relating to municipal discharges, the Administrator shall inform a municipality of the opportunity to develop an integrated plan (as defined in section 402(s)).
 (2)ModificationAny municipality under an administrative order under subsection (a) or settlement agreement (including a judicial consent decree) under subsection (b) that has developed an integrated plan consistent with section 402(s) may request a modification of the administrative order or settlement agreement based on that integrated plan.. 
 (4)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on each integrated plan developed and implemented through a permit, order, or judicial consent decree since the date of publication of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework issued by the Environmental Protection Agency and dated June 5, 2012, including a description of the control measures, levels of control, estimated costs, and compliance schedules for the requirements implemented through an integrated plan.
 (c)Green infrastructure promotionTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (1)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (2)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Environmental protection agency green infrastructure promotion (a)In generalThe Administrator shall ensure that the Office of Water, the Office of Enforcement and Compliance Assurance, the Office of Research and Development, and the Office of Policy of the Environmental Protection Agency promote the use of green infrastructure in and coordinate the integration of green infrastructure into, permitting programs, planning efforts, research, technical assistance, and funding guidance.
 (b)DutiesThe Administrator shall ensure that the Office of Water— (1)promotes the use of green infrastructure in the programs of the Environmental Protection Agency; and
 (2)coordinates efforts to increase the use of green infrastructure with— (A)other Federal departments and agencies;
 (B)State, tribal, and local governments; and (C)the private sector.
 (c)Regional green infrastructure promotionThe Administrator shall direct each regional office of the Environmental Protection Agency, as appropriate based on local factors, and consistent with the requirements of this Act, to promote and integrate the use of green infrastructure within the region that includes—
 (1)outreach and training regarding green infrastructure implementation for State, tribal, and local governments, tribal communities, and the private sector; and
 (2)the incorporation of green infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions.
 (d)Green infrastructure information sharingThe Administrator shall promote green infrastructure information sharing, including through an Internet website, to share information with, and provide technical assistance to, State, tribal, and local governments, tribal communities, the private sector, and the public regarding green infrastructure approaches for—
 (1)reducing water pollution; (2)protecting water resources;
 (3)complying with regulatory requirements; and (4)achieving other environmental, public health, and community goals..
					(d)Financial capability guidance
 (1)DefinitionsIn this subsection: (A)AffordabilityThe term affordability means, with respect to payment of a utility bill, a measure of whether an individual customer or household can pay the bill without undue hardship or unreasonable sacrifice in the essential lifestyle or spending patterns of the individual or household, as determined by the Administrator.
 (B)Financial capabilityThe term financial capability means the financial capability of a community to make investments necessary to make water quality or drinking water improvements.
 (C)GuidanceThe term guidance means the guidance published by the Administrator entitled Combined Sewer Overflows—Guidance for Financial Capability Assessment and Schedule Development and dated February 1997, as applicable to the combined sewer overflows and sanitary sewer overflows guidance published by the Administrator entitled Financial Capability Assessment Framework and dated November 24, 2014.
 (2)Use of median household incomeThe Administrator shall not use median household income as the sole indicator of affordability for a residential household.
					(3)Revised guidance
 (A)In generalNot later than 1 year after the date of completion of the National Academy of Public Administration study to establish a definition and framework for community affordability required by Senate Report 114–70, accompanying S. 1645 (114th Congress), the Administrator shall revise the guidance described in paragraph (1)(C).
 (B)Use of guidanceBeginning on the date on which the revised guidance referred to in subparagraph (A) is finalized, the Administrator shall use the revised guidance in lieu of the guidance described in paragraph (1)(C).
						(4)Consideration and consultation
 (A)ConsiderationIn revising the guidance, the Administrator shall consider— (i)the recommendations of the study referred to in paragraph (3)(A) and any other relevant study, as determined by the Administrator;
 (ii)local economic conditions, including site-specific local conditions that should be taken into consideration in analyzing financial capability;
 (iii)other essential community investments; (iv)potential adverse impacts on distressed populations, including the percentage of low-income ratepayers within the service area of a utility and impacts in communities with disparate economic conditions throughout the entire service area of a utility;
 (v)the degree to which rates of low-income consumers would be affected by water infrastructure investments, the use of rate structures, and customer assistance programs to address the rates of low-income consumers;
 (vi)an evaluation of an array of factors, the relative importance of which may vary across regions and localities; and
 (vii)the appropriate weight for economic, public health, and environmental benefits. (B)ConsultationAny revised guidance issued to replace the guidance shall be developed in consultation with stakeholders.
						(5)Publication and submission
 (A)In generalOn completion of the revision of the guidance, the Administrator shall publish in the Federal Register and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the revised guidance.
 (B)ExplanationIf the Administrator makes a determination not to follow one or more recommendations of the study referred to in paragraph (3)(A), the Administrator shall include in the publication and submission under paragraph (1) an explanation of that decision.
 (6)EffectNothing in this subsection preempts or interferes with any obligation to comply with any Federal law, including the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
					5007.Water Resources Research Act amendments
 (a)Congressional findings and declarationsSection 102 of the Water Resources Research Act of 1984 (42 U.S.C. 10301) is amended— (1)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively;
 (2)in paragraph (8) (as so redesignated), by striking and at the end; and (3)by inserting after paragraph (6) the following:
						
 (7)additional research is required into increasing the effectiveness and efficiency of new and existing treatment works through alternative approaches, including—
 (A)nonstructural alternatives; (B)decentralized approaches;
 (C)energy use efficiency; (D)water use efficiency; and
 (E)actions to extract energy from wastewater;. (b)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—
 (1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and (2)in subparagraph (D), by striking the period at the end and inserting ; and.
 (c)Compliance reportSection 104(c) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(c)) is amended— (1)by striking (c) From the and inserting the following:
						
							(c)Grants
 (1)In generalFrom the; and (2)by adding at the end the following:
						
 (2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..
 (d)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:
					
						(e)Evaluation of water resources research program
 (1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 3 years to determine—
 (A)the quality and relevance of the water resources research of the institute; (B)the effectiveness of the institute at producing measured results and applied water supply research; and
 (C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.
 (2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..
 (e)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $7,500,000 for each of fiscal years 2019 through 2021.
 (f)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence, by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,500,000 for each of fiscal years 2019 through 2021.
 5008.Study on intractable water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
				
					1459C.Study on intractable water systems
 (a)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system— (1)that serves fewer than 1,000 individuals; and
 (2)the owner or operator of which— (A)is unable or unwilling to provide safe and adequate service to those individuals;
 (B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;
 (C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable;
 (D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; or
 (E)is in significant noncompliance with this Act or any regulation promulgated pursuant to this Act. (b)Study required (1)In generalNot later than 2 years after the date of enactment of this section, the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Health and Human Services, shall complete a study that—
 (A)identifies intractable water systems; and (B)describes barriers to delivery of potable water to individuals served by an intractable water system.
 (2)Report to congressNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report describing findings and recommendations based on the study under this subsection.
 (c)Compliance incentiveSection 1414(h)(2) shall apply to any person carrying out a plan to address an intractable water system that is approved by—
 (1)in the case of a State with primary enforcement responsibility under section 1413, the State; or (2)in the case of a State that does not have primary enforcement responsibility, the Administrator..
			5009.National onsite wastewater recycling
 (a)Sense of CongressIt is the sense of Congress that providing communities with the knowledge and resources necessary to fully use decentralized wastewater systems can provide affordable wastewater recycling and treatment to millions of people in the United States.
 (b)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (c)Wastewater technology clearinghouse (1)In generalThe Administrator shall—
 (A)for each of the programs described in paragraph (2), update the information for those programs to include information on cost-effective and alternative wastewater recycling and treatment systems, including onsite and decentralized systems; and
 (B)disseminate to units of local government and nonprofit organizations seeking Federal funds for wastewater systems information on the cost effectiveness of alternative wastewater treatment and recycling systems, including onsite and decentralized systems.
 (2)Programs describedThe programs referred to in paragraph (1)(A) are programs that provide technical assistance for wastewater management, including—
 (A)programs for nonpoint source management under section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329);
 (B)the permit program for the disposal of sewer sludge under section 405 of the Federal Water Pollution Control Act (33 U.S.C. 1345);
 (C)technical assistance for small public water systems under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–2(e)); and
 (D)other programs of the Administrator that provide technical assistance for wastewater management. (d)Alternative wastewater system certification (1)Clean Water State revolving fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section 5004(b)(1)) is amended by adding at the end the following:
						
 (k)Alternative wastewater system certificationIn providing assistance from the water pollution control revolving fund of the State established in accordance with this title for a project for a wastewater system serving a population of not more than 2,500, the State shall ensure that an entity receiving assistance from the water pollution control revolving fund of the State certifies that the entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (2)WIFIASection 5028(a) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)) is amended by adding at the end the following:
						
 (7)Alternative wastewater system certificationIn the case of a project carried out by the Administrator, the Administrator shall ensure that, for a project for a wastewater system serving a population of not more than 2,500, the eligible entity receiving financial assistance certifies that the eligible entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (3)Water and waste disposal loan & grant programSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
						
 (27)Alternative wastewater system certificationThe Secretary shall ensure that, for a wastewater project serving a population of not more than 2,500, the recipient of the financial assistance certifies that the recipient has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (e)Report to CongressNot later than 1 year after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) to deploy decentralized wastewater recycling technology;
 (2)the barriers impacting greater use of decentralized wastewater recycling technologies; (3)the cost-saving potential to communities and future infrastructure investments from further deployment of decentralized wastewater recycling technology;
 (4)the environmental benefits to the community and groundwater quality from additional investments in decentralized wastewater recycling; and
 (5)the actions taken by the Administrator to assist States in identifying eligible projects using decentralized wastewater recycling technology.
					5010.Water infrastructure and workforce investment
 (a)Sense of CongressIt is the sense of Congress that— (1)water and wastewater utilities provide a unique opportunity for access to stable, high-quality careers;
 (2)as water and wastewater utilities make critical investments in infrastructure, water and wastewater utilities can invest in the development of local workers and local small businesses to strengthen communities and ensure a strong pipeline of skilled and diverse workers for today and tomorrow; and
 (3)to further the goal of ensuring a strong pipeline of skilled and diverse workers in the water and wastewater utilities sector, Congress urges—
 (A)increased collaboration among Federal, State, and local governments; and (B)institutions of higher education, apprentice programs, high schools, and other community-based organizations to align workforce training programs and community resources with water and wastewater utilities to accelerate career pipelines and provide access to workforce opportunities.
 (b)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) that—
 (1)that serves fewer than 1,000 individuals; and (2)the owner or operator of which—
 (A)is unable or unwilling to provide safe and adequate service to those individuals; (B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;
 (C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable;
 (D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; or
 (E)is in significant noncompliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or any regulation promulgated pursuant to that Act.
						(c)Innovative water infrastructure workforce development program
 (1)Grants authorizedThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) and the Secretary shall establish a competitive grant program to assist the development of innovative activities relating to workforce development in the water utility sector.
 (2)Selection of grant recipientsIn awarding grants under paragraph (1), the Administrator or the Secretary, as applicable, shall, to the maximum extent practicable, select—
 (A)water utilities that— (i)are geographically diverse;
 (ii)address the workforce and human resources needs of large and small public water and wastewater utilities;
 (iii)address the workforce and human resources needs of urban and rural public water and wastewater utilities;
 (iv)advance training relating to construction, utility operations, treatment and distribution, green infrastructure, customer service, maintenance, and engineering; and
 (v)(I)have a high retiring workforce rate; or (II)are located in areas with a high unemployment rate; or
 (B)intractable water systems. (3)Use of fundsGrants awarded under paragraph (1) may be used for activities such as—
 (A)targeted internship, apprenticeship, preapprenticeship, and post-secondary bridge programs for mission-critical skilled trades, in collaboration with labor organizations, community colleges, and other training and education institutions that provide—
 (i)on-the-job training; (ii)soft and hard skills development;
 (iii)test preparation for skilled trade apprenticeships; or (iv)other support services to facilitate post-secondary success;
 (B)kindergarten through 12th grade and young adult education programs that— (i)educate young people about the role of water and wastewater utilities in the communities of the young people;
 (ii)increase the career awareness and exposure of the young people to water utility careers through various work-based learning opportunities inside and outside the classroom; and
 (iii)connect young people to post-secondary career pathways related to water utilities; (C)regional industry and workforce development collaborations to identify water utility employment needs, map existing career pathways, support the development of curricula, facilitate the sharing of resources, and coordinate candidate development, staff preparedness efforts, and activities that engage and support—
 (i)water utilities employers; (ii)educational and training institutions;
 (iii)local community-based organizations;
 (iv)public workforce agencies; and (v)other related stakeholders;
 (D)integrated learning laboratories embedded in high schools or other secondary educational institutions that provide students with—
 (i)hands-on, contextualized learning opportunities; (ii)dual enrollment credit for post-secondary education and training programs; and
 (iii)direct connection to industry employers; and (E)leadership development, occupational training, mentoring, or cross-training programs that ensure that incumbent water and wastewater utilities workers are prepared for higher-level supervisory or management-level positions.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 5011.Sense of Congress relating to State revolving fundsIt is the sense of Congress that Congress should provide robust funding of capitalization grants to States to fund drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) and the State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
			5012.GAO study on WIFIA projects in small communities, rural communities, disadvantaged communities, and
 Tribal communitiesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on how to create flexibility under the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.) for small communities, rural communities, disadvantaged communities, and Tribal communities, including—
 (A)ways to improve access to assistance under that Act for those communities; and (B)how to lower the burden of applying for assistance under that Act for those communities; and
 (2)submit to Congress a report that describes the results of the study under paragraph (1).  1.Short title; table of contents (a)Short titleThis Act may be cited as the America's Water Infrastructure Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. Definition of Secretary. TITLE I—General provisions Sec. 1001. Corps budgeting. Sec. 1002. National Academy studies. Sec. 1003. GAO study on benefit-cost analysis reforms. Sec. 1004. Transparency and accountability in cost-sharing for water resources projects. Sec. 1005. Non-Federal sponsor reimbursements. Sec. 1006. Challenge cost-sharing program for the management of recreation facilities. Sec. 1007. Cost estimates. Sec. 1008. Retroactive changes to cost-sharing agreements. Sec. 1009. Project partnership agreements. Sec. 1010. Study and report on expediting certain waiver processes. Sec. 1011. Feasibility studies for mitigation of storm damage. Sec. 1012. Extended community assistance by the Corps of Engineers. Sec. 1013. Advanced funds for water resources development studies and projects. Sec. 1014. Implementation guidance. Sec. 1015. Implementation guidance for this Act. Sec. 1016. Easements for certain rural electric, telephone, and broadband service facilities. Sec. 1017. Corps capabilities. Sec. 1018. Project authorization funding lines. Sec. 1019. Consolidation of studies; report. Sec. 1020. Non-Federal study and construction of projects. Sec. 1021. Reports to Congress. Sec. 1022. Disposition studies. Sec. 1023. Natural infrastructure. Sec. 1024. Watercraft inspection stations. Sec. 1025. Reauthorization of non-Federal implementation pilot program. Sec. 1026. Project studies subject to independent peer review. Sec. 1027. Expedited consideration. Sec. 1028. WIFIA study. Sec. 1029. Enhanced development demonstration program. Sec. 1030. Duplication of efforts. Sec. 1031. Corps of Engineers Board of Appeals for certain water storage projects. Sec. 1032. Sense of Congress relating to local role in Corps projects. Sec. 1033. Sense of Congress relating to study of water resources development projects by non-Federal interests. Sec. 1034. Sense of Congress relating to project partnership agreements. Sec. 1035. Sense of Congress relating to encouraging resilient techniques and habitat connectivity in ecosystem restoration. Sec. 1036. Alterations to local flood control projects. Sec. 1037. Non-Federal construction. Sec. 1038. Contributed funds for non-Federal reservoir operations. Sec. 1039. Mitigation bank credit release schedules. Sec. 1040. Innovative materials report. Sec. 1041. Updates to benefit-cost analysis. Sec. 1042. Local government water management plans. Sec. 1043. Access to real estate data. Sec. 1044. Advanced funds for discrete segments. Sec. 1045. Inclusion of non-Federal interests in project consultations. Sec. 1046. Categorical exclusions. Sec. 1047. Geomatic data. Sec. 1048. Flexibility for projects. Sec. 1049. Credit in lieu of reimbursement. TITLE II—Studies, modifications, and project authorizations Subtitle A—Studies Sec. 2001. Authorization of proposed feasibility studies. Sec. 2002. Lower Missouri River Bank stabilization and navigation. Subtitle B—Deauthorizations, modifications, and related provisions Sec. 2101. Savannah Harbor expansion project. Sec. 2102. Deauthorization of Svensen Island. Sec. 2103. Whittier Narrows study. Sec. 2104. West Tennessee tributaries project, Tennessee. Sec. 2105. Bridgeport Harbor-Pequonnock River navigation project, Connecticut. Sec. 2106. Levees L-212 and L-231, Four River Basin, Ocklawaha River, Florida. Sec. 2107. Corps of Engineers bridge repair and divestiture program for New England evacuation routes. Sec. 2108. Boston Harbor reserved channel deauthorizations. Sec. 2109. Project deauthorization and study extensions. Sec. 2110. Deauthorization of inactive studies. Sec. 2111. Certain disposition studies. Sec. 2112. Locks and Dams 1 through 4, Kentucky River, Kentucky. Sec. 2113. Kissimmee River restoration. Sec. 2114. Norfolk Harbor and channel, Thimble Shoal widening, Virginia. Subtitle C—Water resources infrastructure Sec. 2201. Project authorizations. Sec. 2202. McMicken Dam, Arizona, and Muddy River, Massachusetts. Sec. 2203. Environmental infrastructure projects. Sec. 2204. Conditional reauthorization of environmental projects. Sec. 2205. Sense of Congress relating to West Haven, Connecticut. Sec. 2206. Coastal Texas study. Subtitle D—Expedited and modified studies and projects Sec. 2301. Rahway River Basin flood risk management project. Sec. 2302. Hudson-Raritan Estuary Comprehensive Restoration Project. Sec. 2303. Certain projects in Rhode Island. Sec. 2304. Cedar River, Iowa. Sec. 2305. Plymouth Harbor, Massachusetts. Sec. 2306. Brandon Road study. Sec. 2307. Central Everglades Planning Project. Sec. 2308. Portsmouth Harbor and Piscataqua River. Sec. 2309. Blain Road footbridge, Thompson, Connecticut. Sec. 2310. Table Rock Lake, Arkansas and Missouri. Sec. 2311. McCook Reservoir, Illinois. Sec. 2312. Baptiste Collette Bayou study, Louisiana. Sec. 2313. Morganza to the Gulf, Louisiana. Sec. 2314. Louisiana Coastal Area. Sec. 2315. Louisiana Coastal Area–Barataria Basin Barrier. Sec. 2316. West Shore Lake Pontchartrain, Louisiana. Sec. 2317. Southwest Coastal Louisiana. Sec. 2318. New York–New Jersey Harbor and Tributaries feasibility study. Sec. 2319. Lower Brule shoreline stabilization project. Sec. 2320. Hampton Harbor, New Hampshire, navigation improvement project. Sec. 2321. New Jersey and Delaware Back Bays Coastal Storm Risk Management. Sec. 2322. Minnesota locks and dams divestment study. Sec. 2323. Houma Navigation Canal, Louisiana. TITLE III—Primary Corps of Engineers activities Subtitle A—Continuing authorities programs Sec. 3001. Corps of Engineers continuing authorities program. Sec. 3002. Sense of Congress relating to continuing authorities program. Sec. 3003. Report relating to availability of prioritized CAP projects. Subtitle B—Navigation PART I—Inland waterways Sec. 3101. GAO study on navigation and ecosystem sustainability program. Sec. 3102. McClellan-Kerr Arkansas River Navigation System. PART II—Ports and harbors Sec. 3111. Beach renourishment and shoreline protection demonstration program. Sec. 3112. Authorization of appropriations for purchase of mat sinking unit. Sec. 3113. Mat sinking unit. Sec. 3114. Sense of Congress relating to Kennebec River Federal navigation channel. Sec. 3115. Sense of Congress relating to Wilmington Harbor dredging. Sec. 3116. Port of Arlington. Sec. 3117. Pearl River Basin demonstration program. Sec. 3118. Expedited initiation. Sec. 3119. Beneficial use of dredged sediment. Sec. 3120. Rule for beach nourishment and shoreline protection projects. PART III—Miscellaneous provisions Sec. 3121. Report on debris removal. Sec. 3122. Cape Arundel Disposal Site, Maine. Sec. 3123. Delaware River navigation project. Sec. 3124. Sense of Congress relating to erosion on the banks of the Ohio River near Clarksville, Indiana. Subtitle C—Locks, dams, levees, and dikes Sec. 3201. Certain levee improvements. Sec. 3202. Rehabilitation of Corps of Engineers constructed dams. Sec. 3203. Non-Federal dams. Sec. 3204. Reauthorization of National Dam Safety Program Act. Sec. 3205. Sense of Congress relating to implementation guidance for dam safety repair projects. Sec. 3206. Reauthorization of national levee safety program. Sec. 3207. Reauthorization of lock operations pilot program. Sec. 3208. Restricted areas at Corps of Engineers dams. Sec. 3209. Certain Bureau of Reclamation dikes. Sec. 3210. Rehabilitation of high-hazard potential dams. Sec. 3211. Maintenance of high risk flood control projects. Subtitle D—Water supply Sec. 3301. Authority to make entire active capacity of Fontenelle Reservoir available for use. Sec. 3302. Pricing of water storage contracts. Sec. 3303. Report on water supply contract, Wright Patman Lake, Texas. Sec. 3304. Sense of Congress relating to Wright Patman Lake, Sulphur River Basin, Texas. Sec. 3305. City reservoir expansion pilot program. Sec. 3306. Sense of Congress relating to water-related infrastructure in Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming. Sec. 3307. Groundwater and well water testing and treatment program. Subtitle E—Sediment management Sec. 3401. Missouri River reservoir sediment management. Sec. 3402. Reservoir sediment. Sec. 3403. Regional sediment management. Subtitle F—Flood risk management Sec. 3501. Ice jam prevention and mitigation. Sec. 3502. Upper Missouri River Basin flood and drought monitoring. Sec. 3503. Policies that impact flood fight management projects within urban areas. Sec. 3504. Missouri River and tributaries at Kansas Cities, Missouri and Kansas. Sec. 3505. Fargo-Moorhead Metropolitan Area Diversion Project, North Dakota. Subtitle G—River basins, watersheds, and coastal areas Sec. 3601. Long-term flood risk reduction, Upper Missouri River Basin, Snake River Basin, and Red River Basin. Sec. 3602. Sense of Congress relating to provision of resources for emergency infrastructure repairs. Sec. 3603. Sense of Congress on emergency management assistance. Sec. 3604. Great Lakes Fish and Wildlife Restoration Act of 1990. Sec. 3605. Great Lakes Restoration Initiative. Sec. 3606. Great Lakes Coastal Resiliency study. Sec. 3607. Special rule for beach nourishment. Sec. 3608. Extension for certain coastal storm damage reduction programs. Sec. 3609. Snake River Basin flood prevention action plan. Sec. 3610. Authorization of appropriations for Columbia River Basin restoration. Sec. 3611. Middle Rio Grande peak flow restoration. Sec. 3612. North Atlantic Division report on hurricane barriers and harbors of refuge in New England. Sec. 3613. Study on innovative ports for offshore wind development. Sec. 3614. Report on Corps of Engineers activities. Subtitle H—Environmental management Sec. 3701. Reauthorization of Rio Grande environmental management program. Sec. 3702. Amendments to Long Island Sound programs. Sec. 3703. Sense of Congress relating to the Caño Martín Peña ecosystem restoration project. Subtitle I—Tribal programs Sec. 3801. Inflation adjustment of cost-sharing provisions for territories and Indian Tribes. Sec. 3802. Tribal Partnership Program. Sec. 3803. Blackfeet water rights settlement. Sec. 3804. Bonneville Dam, Oregon. Sec. 3805. John Day Dam, Oregon. Sec. 3806. Dalles Dam, Oregon. Sec. 3807. Indian irrigation fund reauthorization. Sec. 3808. Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects. Sec. 3809. Indian dam safety reauthorization. Sec. 3810. GAO report on Alaska Native village relocation efforts due to flooding and erosion threats. Sec. 3811. References to Indian tribes. TITLE IV—Sense of Congress relating to certain projects Sec. 4001. Sense of Congress relating to certain projects. TITLE V—EPA-related provisions Sec. 5001. Stormwater infrastructure funding task force. Sec. 5002. Reauthorization of the Water Infrastructure Finance and Innovation Act. Sec. 5003. Indian reservation drinking water and wastewater pilot program. Sec. 5004. Technical assistance for treatment works. Sec. 5005. Clean, safe, reliable water infrastructure. Sec. 5006. Water infrastructure flexibility. Sec. 5007. Water Resources Research Act amendments. Sec. 5008. Study on intractable water systems. Sec. 5009. National onsite wastewater recycling. Sec. 5010. Water infrastructure and workforce investment. Sec. 5011. Sense of Congress relating to State revolving funds. Sec. 5012. GAO study on WIFIA projects in small communities, rural communities, disadvantaged communities, and Tribal communities. Sec. 5013. American iron and steel products. Sec. 5014. Sense of Congress relating to access to nonpotable water. Sec. 5015. Innovative financing for State loan funds. Sec. 5016. Water infrastructure resiliency and sustainability. Sec. 5017. Regional liaisons for minority, Tribal, and low-income communities.  2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army.
		IGeneral provisions
			1001.Corps budgeting
 (a)PurposesThe purposes of this section are— (1)to require the Corps of Engineers to provide a budget on a 5-year basis, allowing for—
 (A)districts of the Corps of Engineers to manage projects and initiatives of regional, Tribal, and local significance; and
 (B)the headquarters office of the Corps of Engineers to manage projects and initiatives of national significance;
 (2)to require the Secretary to allocate a budget for each district of the Corps of Engineers and to give responsibility to those districts to develop and implement the district 5-year budget and work plan; and
 (3)to increase local and non-Federal partner and stakeholder input in the process to improve budgeting of activities by the Secretary.
 (b)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works.
					(2)COM accounts
 (A)In generalThe term COM accounts means— (i)the Civil Works Program Construction appropriations account of the Secretary; and
 (ii)the Civil Works Program Operation and Maintenance appropriations account of the Secretary. (B)InclusionThe term COM accounts includes the portions of the Civil Works Program Mississippi River and Tributaries appropriations account of the Secretary specifically relating to—
 (i)construction; or (ii)operations and maintenance.
 (3)Cost-share partnerThe term cost-share partner means a non-Federal government agency or other entity that is legally obligated— (A)to participate in project plan development; or
 (B)to provide funds or in-kind support for plan development or project implementation. (4)District 5-year budget and work planThe term district 5-year budget and work plan means a report by an appropriate District Engineer under subsection (e) that—
 (A)includes— (i)the district work plan for the fiscal year; and
 (ii)the district budget proposal for the 4-year period following the fiscal year to fund increments of work within the jurisdiction of the district;
 (B)is based on— (i)an allocation provided for a fiscal year; and
 (ii)estimates based on the allocation under clause (i), assuming an annual growth rate of 2 percent; and
 (C)contains— (i)a list of projects and initiatives of regional, Tribal, or local significance to be carried out through the COM account;
 (ii)a list of studies that the District Engineer determines would potentially provide value to the United States to be carried out through the Investigations account; and
 (iii)a list of projects and initiatives of national significance to be carried out through the COM accounts, if the project or initiative is selected to be carried out.
 (5)Government agenciesThe term government agencies means Federal and non-Federal government agencies that can provide authority, expertise, or funding, in cases in which the Secretary has limited authority or in which the government agency can assist in developing a project alternative, to collaborate on projects and plans relating to—
 (A)flood damage reduction and risk management; (B)reliable water supply;
 (C)ecosystem restoration; and (D)other business lines.
 (6)Headquarters 5-year budget and work planThe term headquarters 5-year budget and work plan means a report by the Chief of Engineers under subsection (d) that— (A)includes—
 (i)the Corps of Engineers work plan for the fiscal year; and (ii)the Corps of Engineers budget proposal for the 4-year period following the fiscal year to fund increments of work to be carried out that is considered to be of regional, Tribal, or local significance; and
 (B)is based on— (i)an amount provided for the fiscal year through an appropriations Act; and
 (ii)estimates based on the amount under clause (i), assuming an annual growth rate of 2 percent. (7)Integrated water resource managementThe term integrated water resource management means a holistic and mission-integrated process that—
 (A)focuses on water resources challenges and opportunities; and (B)promotes collaboration with cost-share partners, relevant government agencies, and stakeholders for coordinated development and active management of water and related resources—
 (i)to align authorities and funding; (ii)to provide opportunities for information sharing; and
 (iii)to support complementary and integrated solutions to problems across Federal and non-Federal boundaries to deliver value to the United States based on regional, Tribal, or local benefits.
							(8)Investigations account
 (A)In generalThe term Investigations account means the Civil Works Program Investigations appropriations account of the Secretary. (B)InclusionThe term Investigations account includes the portions of the Civil Works Program Mississippi River and Tributaries appropriations account of the Secretary specifically relating to investigations.
 (9)ProjectThe term project means any project, program, or activity carried out by the Corps of Engineers. (10)Project or initiative of national significanceThe term project or initiative of national significance means a Corps of Engineers activity that—
 (A)provides value to the United States; and (B)satisfies the economic analysis or assumption and other legal and policy requirements, including the benefit-cost ratio, for potential inclusion in the budget transmitted under section 1105(a) of title 31, United States Code.
 (11)Project or initiative of regional, Tribal, or local significanceThe term project or initiative of regional, Tribal, or local significance means a Corps of Engineers activity that— (A)provides value to the United States; but
 (B)does not satisfy the requirements to be considered a project or initiative of national significance.
 (12)Value to the United StatesThe term value to the United States, with respect to a project, for the United States, a region, an Indian Tribe, or a locality, means—
 (A)the enhancement or stabilization of the regional, Tribal, or local economy; (B)the restoration or protection of the regional, Tribal, or local environment; or
 (C)the provision of health, safety, and general welfare to maintain or improve the quality of life of the people of the United States.
 (13)Work plan processThe term work plan process means the process used by the Secretary and the Chief of Engineers on the date of enactment of this Act by which funds that are not allocated to a specified project in an appropriations Act (including the statement of managers for such an Act) are subdivided into various categories within the areas of—
 (A)navigation; (B)flood risk management; and
 (C)other authorized project purposes.
						(c)Budget recommendations by Secretary
 (1)In generalNot less frequently than once each fiscal year, the Secretary shall make recommendations to Congress on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, for the allocation and appropriation of amounts for that fiscal year in each of the major business lines for the Investigations account and the COM accounts for allocation to each district of the Corps of Engineers, for use by—
 (A)the District Engineer; and (B)the civilian Deputy District Engineer for Programs and Project Management.
 (2)Effect of subsectionExcept as specifically provided in this subsection, nothing in this subsection affects any other appropriations account of the Secretary, including—
 (A)the Regulatory appropriations account; (B)the Expenses appropriations account;
 (C)the Formerly Utilized Sites Remedial Action Program appropriations account;
 (D)the Flood Control and Coastal Emergencies appropriations account; (E)the Office of the Assistant Secretary of the Army for Civil Works appropriations account;
 (F)the revolving fund established by section 101 of the Civil Functions Appropriations Act, 1954 (33 U.S.C. 576); and
 (G)the automation development program pursuant to House Report 103–135, accompanying the Energy and Water Development Appropriations Act, 1996 (Public Law 104–46; 109 Stat. 402).
 (d)Headquarters 5-year budget and work planNot less frequently than once each fiscal year, on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, the Secretary shall submit to Congress the headquarters 5-year budget and work plan.
				(e)District 5-year budget and work plan
 (1)In generalNot less frequently than once each fiscal year, on the date that the budget is transmitted under section 1105(a) of title 31, United States Code, each District Engineer and civilian Deputy District Engineer for Programs and Project Management shall submit to Congress a district 5-year budget and work plan.
 (2)InclusionA district 5-year budget and work plan under paragraph (1)— (A)may include any project under the jurisdiction of the applicable District Engineer that is not included in the budget transmitted under section 1105(a) of title 31, United States Code; and
 (B)shall prioritize the projects based on the value to the United States of each project.
 (3)Leadership inputThe headquarters office and Major Subordinate Command of the Corps of Engineers shall provide appropriate quality assurance guidance in the preparation of each district 5-year budget and work plan.
 (f)Public participationThe Secretary shall issue guidance that requires that for the development of, or any proposed major substantive modification to, a district 5-year budget and work plan, each District Engineer for each district shall, not less frequently than annually—
 (1)provide to cost-share partners, government agencies, and stakeholders— (A)notice and an opportunity for comment for a period of not less than 30 days to submit to the Secretary or to the District Engineer comments, including through written submission of data, opinions, or arguments, with or without an opportunity for oral presentation;
 (B)written responses to comments received under subparagraph (A); and (C)a process through which cost-share partners, government agencies, and stakeholders may appeal decisions of the District Engineer regarding the contents of the district 5-year budget and work plan under subsection (e)(1) to the Major Subordinate Command with jurisdiction over the District;
 (2)publish the comments received under paragraph (1)(A) on the internet website of the Corps of Engineers;
 (3)hold a public meeting to discuss each district 5-year budget and work plan; (4)provide to government agencies the opportunity to consult and collaborate with each district and obtain feedback to incorporate into risk assessments; and
 (5)provide to cost-share partners the opportunity to collaborate— (A)to support information sharing;
 (B)to the maximum extent practicable, to share in concept development and decision-making to achieve complementary or integrated solutions to problems; and
 (C)to obtain feedback to incorporate into risk assessments. (g)Criteria for the headquarters and district 5-year budget and work plans (1)Integrated water resource managementIn developing a headquarters 5-year budget and work plan or district 5-year budget and work plan, the Secretary or the District Engineer, as applicable, shall ensure that applicable projects are or will be carried out in a sustainable manner that—
 (A)is holistic and mission-integrated; (B)focuses on water resource challenges and opportunities;
 (C)promotes collaboration with stakeholders, government agencies, and cost-share partners for coordinated development and active management of water and related resources;
 (D)maximizes the benefits resulting from Corps of Engineers investment; (E)aligns Corps of Engineers, government agencies, and cost-share partners authorities and funding to gain efficiencies and maximize return on investment; and
 (F)pursues integrated water resource management. (2)System and watershed evaluation and prioritizationThe Secretary shall issue guidance to ensure, in the development of a headquarters 5-year budget and work plan or district 5-year budget and work plan—
 (A)the use of modeling and data to evaluate the performance of project assets on a system or watershed basis in yielding system-wide or watershed-wide benefits; and
 (B)the prioritization of activities and management of infrastructure within each relevant system or watershed.
 (3)Lifecycle portfolio managementIn making a determination relating to investment at any stage of a project, the Secretary shall issue guidance to ensure that the principles of lifecycle portfolio management are applied in the development of headquarters 5-year budget and work plans and district 5-year budget and work plans, including by—
 (A)managing the entire lifecycle of the project, within a system or watershed context, using data and objective criteria as the basis for risk-informed investment decision-making to provide—
 (i)the desired outcomes of the project; and (ii)value to the United States; and
 (B)managing the regional and national portfolios of projects to make cost-effective and sequenced investment decisions.
 (4)Federal considerationsIn developing and comparing project alternatives or making any other determination for purposes of a headquarters 5-year budget and work plan or district 5-year budget and work plan, the Secretary shall issue guidance to ensure that each plan includes an evaluation of the projected effects of each project or initiative of national significance or project or initiative of regional, Tribal, or local significance, or project alternative, if applicable, on—
 (A)the nonmonetary physical, chemical, and biological conditions of water and related land resources in the United States, at the system or watershed scale;
 (B)the economic value of— (i)water and related land resources in the United States; and
 (ii)the national output of goods and services produced using those resources;
 (C)the reduction of, and remaining, risks to human life and safety, as measured—
 (i)taking into consideration applicable flood and coastal storm damage reduction plans, and any other relevant plans; and
 (ii)using— (I)nonmonetary units; or
 (II)qualitative descriptions; (D)significant cultural, aesthetic, and subwatershed-scale ecological resources, as measured using—
 (i)nonmonetary units; or (ii)qualitative descriptions; and
 (E)the effects described in subparagraphs (A) through (D) with respect to— (i)low-income communities;
 (ii)rural communities; and (iii)Tribal and other minority communities.
 (5)Business line considerationsThe Secretary shall issue guidance to ensure that headquarters 5-year budget and work plans and district 5-year budget and work plans analyze the accomplishments, projected challenges, and business programs funding and performance of each project or initiative of national significance and project or initiative of regional, Tribal, or local significance, taking into consideration any relevant business lines of the project or initiative.
 (h)Effect on existing processThe budget planning processes required under subsections (d) and (e) for each fiscal year shall supplant the work plan process with respect to the applicable accounts—
 (1)to increase transparency regarding planned expenditures of the Corps of Engineers during the 4-year period following that fiscal year;
 (2)to maximize the return on Federal investment; and
 (3)to ensure that the infrastructure of the Corps of Engineers protects laborers and employees, private investment, and production in the United States.
 (i)Savings provisionNothing in this section— (1)affects or alters the standards, requirements, or criteria for approval or authorization of an ecosystem restoration project; or
 (2)creates a requirement to demonstrate a positive benefit-cost ratio to justify or support the authorization or budgeting of an ecosystem restoration project.
 1002.National Academy studiesAs soon as practicable after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academy of Sciences under which the National Academy shall conduct studies regarding—
 (1)the means by which the Corps of Engineers can increase transparency in cooperating with— (A)Congress;
 (B)State and local units of government; (C)local stakeholders; and
 (D)other cost-share partners, government agencies, and stakeholders; (2)whether Congress should use a system-wide, rather than project-based, authorization process for water resources development projects; and
 (3)whether the structure and organization of the Corps of Engineers, as in effect on the date of enactment of this Act—
 (A)is the most effective structure and organization for continued operation; or (B)should be modified to increase—
 (i)efficiency; (ii)coordination;
 (iii)transparency; or
 (iv)cost savings. 1003.GAO study on benefit-cost analysis reformsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on the benefit-cost procedures of the Secretary and the Director of the Office of Management and Budget (referred to in this section as the Director), including—
 (A)an examination of the benefits and costs that the Secretary and the Director do and do not include in the benefit-cost calculation, including, at a minimum, local and regional economic benefits; and
 (B)a review of the calculation (or lack of a calculation) of navigation benefits used in a calculation for a non-commercial harbor that is used by a State maritime academy (as defined in section 51102 of title 46, United States Code) for military training purposes; and
 (2)submit to Congress a report that— (A)describes the results of the study under paragraph (1); and
 (B)includes recommendations for legislative or regulatory changes to improve the benefit-cost analysis procedures of the Secretary and the Director.
					1004.Transparency and accountability in cost-sharing for water resources projects
 (a)Definition of balance sheetIn this section, the term balance sheet means a document that describes— (1)the funds contributed by each Federal and non-Federal interest for a project; and
 (2)the status of those funds. (b)Establishment of balance sheetEach district of the Corps of Engineers shall—
 (1)maintain a balance sheet for each project carried out by the Secretary for which a non-Federal cost-share is required; and
 (2)on request of a non-Federal interest that contributed funds for the project, provide to the non-Federal interest a copy of the balance sheet.
 (c)Under-budget projectsIn the case of a project carried out by the Secretary for which the project is completed at a cost less than the estimated cost, the Secretary shall transfer the excess funds back to the non-Federal interest, in accordance with the cost-share requirement applicable to the project.
				(d)Excess funds
 (1)In generalIn the case of a completed project carried out by the Secretary for which funds in excess of the funds needed to complete the project have been contributed by a non-Federal interest, the Secretary shall transfer the excess funds to a separate account of the Secretary, in which the funds shall remain available until the non-Federal interest uses the funds in accordance with paragraph (2).
 (2)Use in future projects or operation and maintenance costsThe non-Federal interest may use funds in the account for the non-Federal interest under paragraph (1)—
 (A)to pay the cost-share for other projects carried out by the Secretary for which a non-Federal cost-share is required; and
 (B)to pay the costs of operation and maintenance of a project of the non-Federal interest for which a non-Federal cost-share is required.
						1005.Non-Federal sponsor reimbursements
 (a)Definition of unreimbursed fundsIn this section, the term unreimbursed funds, with respect to a project carried out by the Secretary, means funds spent by a non-Federal sponsor, including for in-kind services, for the project that have not been reimbursed by the Secretary under an existing agreement before the end of the fiscal year following the fiscal year in which the funds were spent.
 (b)Application of unreimbursed fundsIn the case of a project carried out by the Secretary under an existing agreement for which the non-Federal sponsor has unreimbursed funds, on the request of the non-Federal sponsor, the Secretary shall—
 (1)credit the unreimbursed funds to—
 (A)the non-Federal operation and maintenance cost-share for that project; or (B)the non-Federal cost-share requirement of that non-Federal sponsor for another project to be carried out by the Secretary; or
 (2)reimburse the funds to the non-Federal sponsor. 1006.Challenge cost-sharing program for the management of recreation facilitiesSection 225(c) of the Water Resources Development Act of 1992 (33 U.S.C. 2328(c)) is amended—
 (1)by striking non-Federal public entity each place it appears and inserting non-Federal public or private entity; and
 (2)by adding at the end the following:  (4)TreatmentIn carrying out this subsection, the Secretary shall ensure that a private entity is subject to the same regulations and requirements as a non-Federal public entity..
 1007.Cost estimatesSection 2008(c) of the Water Resources Development Act of 2007 (33 U.S.C. 2340(c)) is amended by striking before, on, or after and inserting on or after.
 1008.Retroactive changes to cost-sharing agreementsStudy costs incurred before the date of execution of a feasibility cost-sharing agreement for a project to be carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) shall be Federal costs, if—
 (1)the study was initiated before October 1, 2006; and (2)the feasibility cost-sharing agreement was not executed before January 1, 2014.
				1009.Project partnership agreements
 (a)Definition of project partnership agreementIn this section, the term project partnership agreement means an agreement between the Secretary and the non-Federal sponsor of a water resources project that describes—
 (1)the project; and (2)the responsibilities of each of the Secretary and the non-Federal sponsor with respect to cost-sharing, execution of work, and other aspects of the project.
 (b)Improved cost descriptionIn any project partnership agreement entered into after the date of enactment of this Act, the Secretary shall ensure that the project partnership agreement includes clear and detailed descriptions of operation and maintenance, repair, replacement, and rehabilitation costs and the entity with responsibility for those costs with respect to the project.
 1010.Study and report on expediting certain waiver processesNot later than 1 year after the date of enactment of this Act, the Secretary shall complete, and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report based on the results of, a study on the best options available to the Secretary to improve and expedite the waiver process for the non-Federal cost-share under section 116 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2851).
 1011.Feasibility studies for mitigation of storm damageSection 105(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(a)(1)) is amended— (1)in subparagraph (A), by striking The Secretary and inserting Except as provided in subparagraph (F), the Secretary; and
 (2)by adding at the end the following:  (F)Cost-share for certain mitigation projects (i)In generalIn the case of a feasibility study described in clause (ii), the Federal share of the cost of the study shall be, as determined by the Secretary—
 (I)not less than 50 percent; and (II)not more than 100 percent.
 (ii)Feasibility studies describedA feasibility study referred to in clause (i) is a feasibility study for a project for mitigation of damage to an area affected by weather or other events for which—
 (I)during the 8-year period ending on the date of enactment of the America's Water Infrastructure Act of 2018— (aa)the Secretary provided emergency response under section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n); or
 (bb)the area received disaster assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
 (II)there is a significant risk for future similar events (as determined by the Secretary).. 1012.Extended community assistance by the Corps of EngineersSection 5(a) of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n(a)), is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
					
						(3)Extended assistance
 (A)In generalA State, Tribe, or other entity receiving assistance under the fourth sentence of paragraph (1) on land the State, Tribe, or entity owns, has jurisdiction over, or otherwise controls, may petition the Secretary for extended assistance, to apply after the 30-day period of the project under section 203.61(b)(8) of title 33, Code of Federal Regulations (or successor regulations).
 (B)AssistanceOn a petition under subparagraph (A), the Secretary shall provide extended assistance in accordance with this paragraph.
 (C)Cost-sharingExcept as provided in subparagraph (D), extended assistance under this paragraph shall be subject to a minimum non-Federal cost-sharing requirement of 45 percent.
 (D)ExceptionThe Secretary— (i)may waive or reduce the minimum non-Federal cost-sharing requirement under subparagraph (C), at the discretion of the Secretary, if the Secretary determines that the financial situation of the non-Federal sponsor of the project warrants a reduction; and
 (ii)may not impose a non-Federal cost-sharing requirement on a project serving a disadvantaged community (as defined in section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)).
 (E)FactorsIn determining how to best provide extended assistance under this paragraph, the Secretary shall consider whether granting the extended assistance would—
 (i)minimize costs of long-term burdens on the non-Federal sponsor of the project; (ii)increase the resiliency of the project; and
 (iii)align with long-term solutions to problems that the project seeks to rectify. (F)SunsetThe authority of the Secretary to provide extended assistance under this paragraph shall terminate on the date that is 2 years after the date of enactment of the America's Water Infrastructure Act of 2018..
 1013.Advanced funds for water resources development studies and projectsThe Act of October 15, 1940 (54 Stat. 1176, chapter 884; 33 U.S.C. 701h–1) is amended— (1)in the first sentence—
 (A)by striking Whenever any and inserting the following:  (a)In generalWhenever any; 
 (B)by striking a flood-control project duly adopted and authorized by law and inserting an authorized water resources development study or project,; and (C)by striking such work and inserting such study or project;
 (2)in the second sentence— (A)by striking The Secretary of the Army and inserting the following:
						
 (b)RepaymentThe Secretary of the Army; and (B)by striking from appropriations which may be provided by Congress for flood-control work and inserting if specific appropriations are provided by Congress for such purpose; and
 (3)by adding at the end the following:  (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide repayment under subsection (b) $50,000,000 for each of fiscal years 2020 and 2021.
 (d)Definition of StateIn this section, the term State means— (1)a State;
 (2)the District of Columbia; (3)the Commonwealth of Puerto Rico;
 (4)any other territory or possession of the United States; and (5)a federally recognized Indian tribe or a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).. 
				1014.Implementation guidance
 (a)In generalExcept as provided in subsection (b), not later than 120 days after the date of enactment of this Act, the Secretary shall issue guidance to implement each provision of law (including an amendment made to a provision of law) under the jurisdiction of the Secretary, for which guidance has not been issued as of the date of enactment of this Act, under—
 (1)the Water Resources Reform and Development Act of 2014 (128 Stat. 1193); and (2)the Water Infrastructure Improvements for the Nation Act (130 Stat. 1628).
 (b)ExceptionSubsection (a) shall not apply with respect to a provision of law for which a lack of funds appropriated to carry out that provision prevents implementation guidance from being issued.
				1015.Implementation guidance for this Act
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance to carry out this Act and any amendments made by this Act with respect to a provision of law under the jurisdiction of the Secretary.
 (b)ExceptionSubsection (a) shall not apply with respect to a provision of law for which a lack of funds appropriated to carry out that provision prevents implementation guidance from being issued.
 (c)Public commentBefore issuing any guidance under subsection (a), the Secretary shall provide an opportunity for public comment on the proposed guidance.
 (d)SubmissionThe Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of all public comments received under subsection (c) and a description of any consideration of those comments.
 1016.Easements for certain rural electric, telephone, and broadband service facilitiesSection 1172 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 2354) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
					
						(c)Certain easements
 (1)In generalThe Secretary shall grant an easement across water resources development project land for the electric, telephone, or broadband service facilities of a nonprofit organization that is eligible for financing under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.) if the easement does not interfere with the safe functioning of the water resources development project.
 (2)PlacementThe placement of an easement under paragraph (1) shall be at the discretion of the Secretary.. 1017.Corps capabilitiesNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct and complete the study under section 936 of the Water Resources Development Act of 1986 (33 U.S.C. 2300).
 1018.Project authorization funding linesIn any case in which a project under the jurisdiction of the Secretary is budgeted under a different business line than the business line under which the project was originally authorized, the Secretary shall ensure that the project is carried out in accordance with any requirements that apply to the business line under which the project was originally authorized.
			1019.Consolidation of studies; report
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a study on whether section 1002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1198) and the amendments made by that section limit options available to the Secretary to fund work relating to—
 (1)feasibility scoping; (2)project management planning; and
 (3)review plan development. (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 1020.Non-Federal study and construction of projectsSection 203(e) of the Water Resources Development Act of 1986 (33 U.S.C. 2231(e)) is amended— (1)by striking At the request of a non-Federal interest, the Secretary may provide and inserting the following:
					
 (1)In generalOn the request of a non-Federal interest, the Secretary shall provide; and (2)by adding at the end the following:
					
 (2)Savings provisionThe provision of technical assistance by the Secretary under paragraph (1)— (A)shall not be considered to be an approval or endorsement of the feasibility study; and
 (B)shall not affect the responsibilities of the Secretary— (i)to review the feasibility study for compliance with applicable Federal laws (including regulations) under subsection (b); and
 (ii)to make recommendations to Congress on the plan or design of the project under subsection (c).. 1021.Reports to Congress (a)In generalSubject to the availability of appropriations, the Secretary shall complete and submit to Congress by the applicable date required any report or study required under this Act or an amendment made by this Act.
				(b)Failure to provide a completed report or study
 (1)In generalSubject to subsection (c), if the Secretary fails to provide a report or study described in subsection (a) by the date that is 180 days after the applicable date required for that report or study, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Army Corps of Engineers with responsibility for completing that report or study.
 (2)Subsequent reprogrammingSubject to subsection (c), for each additional week after the date described in paragraph (1) in which a report or study described in that paragraph remains uncompleted and unsubmitted to Congress, $5,000 shall be reprogrammed from the General Expenses account of the civil works program of the Army Corps of Engineers into the account of the division of the Secretary with responsibility for completing that report or study.
					(c)Limitations
 (1)In generalFor each report or study, the total amounts reprogrammed under subsection (b) shall not exceed, in any fiscal year, $50,000.
 (2)Aggregate limitationThe total amount reprogrammed under subsection (b) in a fiscal year shall not exceed $100,000. (d)No fault of the SecretaryAmounts shall not be reprogrammed under subsection (b) if the Secretary certifies in a letter to the applicable committees of Congress that—
 (1)a major modification has been made to the content of the report or study that requires additional analysis for the Secretary to make a final decision on the report or study;
 (2)amounts have not been appropriated to the agency under this Act or any other Act to carry out the report or study; or
 (3)additional information is required from an entity other than the Corps of Engineers and is not available in a timely manner to complete the report or study by the deadline.
 (e)LimitationThe Secretary shall not reprogram funds to the General Expenses account of the civil works program of the Corps of Engineers for the loss of the funds.
 (f)ReportNot less frequently than once each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes a list of each report or study by the Secretary that—
 (1)was due to be completed in the previous fiscal year; but (2)was not completed during that fiscal year.
 (g)RepealSection 1042 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is repealed.
 1022.Disposition studiesThe Secretary shall carry out any disposition study for a project of the Corps of Engineers in a transparent manner, including—
 (1)by offering opportunities for public input during the study; and (2)publishing and making publicly available final disposition studies.
 1023.Natural infrastructureIn each feasibility study carried out by the Secretary for a project for flood risk management or hurricane and storm damage risk reduction, the Secretary shall consider the use of both traditional and natural infrastructure alternatives, alone or in conjunction with each other, if those alternatives are practicable.
 1024.Watercraft inspection stationsSection 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) is amended— (1)by striking subsection (b) and inserting the following:
					
						(b)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $80,000,000 to carry out this section for each fiscal year, of which—
 (A)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(i); and (B)$30,000,000 shall be made available to carry out subsection (d)(1)(A)(ii).
 (2)Control operationsAny funds under paragraph (1) used for control operations shall be allocated by the Chief of Engineers on a priority basis, based on the urgency and need of each area and the availability of local funds.; and
 (2)in subsection (d)— (A)by striking paragraph (1) and inserting the following:
						
							(1)In general
 (A)Watercraft inspection stationsIn carrying out this section, the Secretary shall establish, operate, and maintain new or existing watercraft inspection stations—
 (i)to protect the Columbia River Basin; and (ii)to protect the Upper Missouri River Basin.
 (B)LocationsThe Secretary shall place watercraft inspection stations under subparagraph (A) at locations, as determined by the Secretary in consultation with States within the areas described in subparagraph (A), with the highest likelihood of preventing the spread of aquatic invasive species at reservoirs operated and maintained by the Secretary.
 (C)Rapid ResponseThe Secretary shall assist the States within the areas described in subparagraph (A) with rapid response to any aquatic invasive species, including quagga or zebra mussel, infestation.; and
 (B)by striking paragraph (3)(A) and inserting the following:  (A)the Governors of the States within the areas described in clause (i) or (ii) of paragraph (1)(A), as applicable;.
 1025.Reauthorization of non-Federal implementation pilot programSection 1043 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121) is amended—
 (1)in subsection (a)— (A)in paragraph (5)(B), by inserting and not later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018 after this Act;
 (B)in paragraph (7), by striking 5 years and inserting 7 years; and (C)in paragraph (8), by striking each of fiscal years 2015 through 2019 and inserting each of fiscal years 2015 through 2021; and
 (2)in subsection (b)— (A)in paragraph (3)(A)(i), by striking date of enactment of this Act each place it appears and inserting date of enactment of the America's Water Infrastructure Act of 2018;
 (B)in paragraph (4), by striking applicable on the day before the date of enactment of this Act and inserting otherwise applicable; (C)in paragraph (5)(B), by inserting and not later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018 after this Act;
 (D)in paragraph (7), by striking 5 years and inserting 7 years; and (E)in paragraph (8), by striking each of fiscal years 2015 through 2019 and inserting each of fiscal years 2015 through 2021.
					1026.Project studies subject to independent peer review
 (a)ExtensionSection 2034(h)(2) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(h)(2)) is amended by striking 12 years and inserting 17 years.
 (b)ReportSection 2034(i) of the Water Resources Development Act of 2007 (33 U.S.C. 2343(i)) is amended by adding at the end the following:
					
 (3)ReportNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall— (A)complete an analysis of—
 (i)cost and time overruns for projects subject to this section;
 (ii)the effectiveness of peer review, and the extent to which planning problems are identified in the peer review process; and
 (iii)whether the Secretary plans to take actions to improve the general planning process to address planning problems identified in multiple reviews by Independent External Peer Review panels; and
 (B)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the analysis under subparagraph (A)..
 1027.Expedited considerationSection 7004(b)(4) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1374) is amended by striking December 31, 2018 and inserting December 31, 2024.
 1028.WIFIA studyNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)carry out a study on impediments to the implementation of the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.) for the Secretary, including—
 (A)the obstacles that need to be removed for the Secretary to implement the responsibilities of the Secretary under that Act;
 (B)an identification of all projects that the Secretary determines to be potentially viable to receive assistance under that Act; and
 (C)an identification of any amendments to that Act or other legislative or regulatory changes that would improve the ability of the Secretary to implement that Act; and
 (2)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study under paragraph (1).
				1029.Enhanced development demonstration program
 (a)In generalThe Secretary is directed to review the master plan and shoreline management plan for any lake described in section 3134 of the Water Resources Development Act of 2007 (121 Stat. 1142; 130 Stat. 1671) for the purpose of identifying areas suitable for enhanced development if—
 (1)the master plan and shoreline management plan of the lake have been updated since January 1, 2013; and
 (2)the district office of the Corps of Engineers has received a written request for such a review. (b)Definition of enhanced developmentIn this section, the term enhanced development means structures or other improvements used for non-water-dependent commercial or hospitality industry purposes or for residential or recreational purposes.
 (c)Lease authorityThe Secretary is authorized to lease Federal land under the jurisdiction of the Secretary pursuant to this section for such terms as the Secretary determines to be advisable to permit enhanced development in areas approved for such uses under subsection (a).
 (d)Use of competitive proceduresThe Secretary shall require use of competitive procedures for leases authorized under subsection (c).
 (e)ConsiderationsFor leases authorized under subsection (c), the Secretary shall— (1)require payment of at least fair market value, up to 50 percent of which amount may be provided in-kind at the discretion of the Secretary;
 (2)enter into a partnership agreement with a private entity; (3)consider lease durations of up to 100 years; and
 (4)consider regional economic impacts. (f)Types of in-kind considerationThe Secretary is authorized to accept as in-kind consideration under subsection (e)(1)—
 (1)the maintenance, protection, alteration, repair, improvement, or restoration of public recreation facilities under the control of the Secretary; and
 (2)construction of new public recreation facilities. (g)Disposition of proceedsNotwithstanding section 7 of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701c–3), all proceeds received from issuance of leases authorized under subsection (c) shall be deposited in a special account in the Treasury established for the Secretary and shall be available for the following activities at the lake specified in a lease entered into under this section:
 (1)Natural resource and recreation management. (2)The investigation, planning, construction, operation, and maintenance of public recreation facilities.
 (h)Payment of administrative expensesThe Secretary shall recover the administrative expenses associated with leases authorized under subsection (c) in accordance with section 2695 of title 10, United States Code.
 (i)Study application of military leasing authorities to civil works projectsNot later than 2 years after the date of enactment of this Act, the Secretary shall— (1)complete a study on the application of section 2667 of title 10, United States Code, enhanced use leasing authorities, and other military leasing authorities to the civil works program of the Secretary; and
 (2)submit to Congress a report on the results of the study under paragraph (1), including a description of the obstacles that must be removed to implement the authorities.
 1030.Duplication of effortsIn the case of a project in which the non-Federal sponsor is working with an institution of higher education, in order to reduce duplication of efforts, the Secretary shall consider hiring an institution of higher education or entity, in accordance with any applicable contract law, to provide assistance under section 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) with respect to that project.
			1031.Corps of Engineers Board of Appeals for certain water storage projects
				(a)Purpose and need statements
 (1)In generalNot later than 90 days after the date of receipt of a complete application for a water storage project, the District Engineer shall develop and provide to the applicant a purpose and need statement that describes—
 (A)whether the District Engineer concurs with the assessment of the purpose of and need for the water storage project proposed by the applicant; and
 (B)in any case in which the District Engineer does not concur as described in subparagraph (A), an assessment by the District Engineer of the purpose of and need for the project.
 (2)Effect on environmental impact statementsNo environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall substantially commence with respect to a water storage project for which an application is submitted as described in paragraph (1) until the date on which the District Engineer provides to the applicant the purpose and need statement under that paragraph.
 (b)Records of decisionBefore the Secretary issues a permit decision for any project for which a permit from the Secretary is required, the Secretary shall provide to the applicant a record of decision that describes all applicable conditions under the permit that will apply to the project.
				(c)Corps of Engineers Board of Appeals
 (1)EstablishmentThe Secretary shall establish a board of appeals, to be known as the Corps of Engineers Board of Appeals (referred to in this subsection as the Board). (2)Membership (A)In generalThe Board shall be composed of 5 members, to be appointed by the Secretary, of whom—
 (i)2 shall be representatives of State water development commissions and agencies with water storage needs;
 (ii)2 shall be representatives of the Corps of Engineers; and (iii)1—
 (I)shall be selected jointly by the Secretary and the entities described in clause (i); and (II)shall not be a representative of any entity described in clause (i) or (ii).
 (B)RequirementsIn selecting members to serve on the Board, the Secretary shall ensure that each Board member— (i)does not have a conflict of interest; and
 (ii)is not from the same State in which the project that is the subject of the appeal is located. (3)Duties (A)In generalThe Board shall make determinations on—
 (i)all appeals relating to a purpose and need statement provided under subsection (a)(1); and (ii)all appeals relating to the permit conditions described in a record of decision under subsection (b).
 (B)DeadlineThe Board shall make a determination regarding an appeal under subparagraph (A) by not later than 90 days after the date on which the appeal is filed with the Board.
 (C)Factors for considerationIn making a determination under subparagraph (A), the Board shall evaluate— (i)in the case of an appeal described in subparagraph (A)(i), any field assessment of the Corps of Engineers regarding the purpose of and need for the applicable water storage project; and
 (ii)in the case of an appeal described in subparagraph (A)(ii), any condition placed on a project under a permit based on the record of decision under subsection (b).
							(4)Consideration by District Engineer
 (A)In generalIn the case of any determination of the Board under paragraph (3)(A), the applicable District Engineer shall reconsider the purpose and need statement or permit condition, as applicable, taking into consideration the determination of the Board under paragraph (3)(A).
 (B)ExplanationIf the District Engineer determines not to accept a determination under subparagraph (A), the District Engineer shall, not later than 90 days after the date on which the District Engineer receives the determination, provide to the applicant and to the Board a written explanation as to why the District Engineer rejected the determination.
 1032.Sense of Congress relating to local role in Corps projectsIt is the sense of Congress that in a case in which a local non-Federal interest takes responsibility for certain operation, maintenance, or capital improvement expenses of a project of the Secretary, the provision of funds by the local non-Federal interest results in savings to Federal taxpayers.
			1033.Sense of Congress relating to study of water resources development projects by non-Federal
 interestsIt is the sense of Congress that the amendment to section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) made by section 1126 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1648) was intended to supersede any conflicting laws.
 1034.Sense of Congress relating to project partnership agreementsIt is the sense of Congress that the Secretary should simplify and expedite the process for addressing in-kind work in project partnership agreements—
 (1)to allow for more flexibility for potential changes to in-kind work; and (2)to delegate approval for project partnership agreements to the District Engineer, if practicable.
				1035.Sense of Congress relating to encouraging resilient techniques and habitat connectivity in
 ecosystem restorationIt is the sense of Congress that the Secretary should ensure that infrastructure of the Secretary can endure extreme weather, mitigate flooding and other negative impacts on communities, and provide a significant return on investment by—
 (1)encouraging the use of resilient structural or nonstructural construction techniques; and (2)clarifying that nonstructural approaches, techniques, and alternatives include natural and nature-based solutions.
 1036.Alterations to local flood control projectsThe District Engineer of each district of the Corps of Engineers, or, on request of the applicant, the Secretary, shall have the authority to implement existing authorities to approve alterations to local flood control projects in accordance with section 208.10 of title 33, Code of Federal Regulations (or successor regulations), and other applicable laws (including regulations) relating to flood control.
 1037.Non-Federal constructionSection 204(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2232(b)) is amended by adding at the end the following:
				
					(3)Non-Federal construction
 (A)In generalIf a non-Federal interest of a water resources development project begins to carry out that water resources development project under this section, the non-Federal interest may request that the Secretary transfer all relevant data and documentation within the control of the Secretary with respect to that water resources development project to the non-Federal interest.
 (B)DeadlineThe Secretary shall transfer the data and documentation described in subparagraph (A) not later than the date that is 90 days after the date of the request described in that subparagraph.
 (C)Technical assistanceIf the Secretary provides the data and documentation described in subparagraph (A), the non-Federal interest may request, and the Secretary shall provide, technical assistance and relevant materials to the non-Federal interest to assist the non-Federal interest in applying for and obtaining the Federal permits described in paragraph (2)(A) to obtain the permits in the most expeditious manner practicable..
 1038.Contributed funds for non-Federal reservoir operationsSection 5 of the Act of June 22, 1936 (commonly known as the Flood Control Act of 1936) (49 Stat. 1589, chapter 688; 33 U.S.C. 701h) is amended by inserting after authorized purposes of the project the following: Provided further, That the Secretary is authorized to receive and expend funds from a State or a political subdivision of a State, another non-Federal interest, or an owner of a non-Federal reservoir to formulate, review, or revise operational documents for any non-Federal reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood control or navigation pursuant to section 7 of the Act of December 22, 1944 (58 Stat. 890, chapter 665; 33 U.S.C. 709):.
			1039.Mitigation bank credit release schedules
 (a)Definition of mitigation bankIn this section, the term mitigation bank has the meaning given that term in section 332.2 of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (b)GuidanceThe Secretary, in coordination with the Administrator of the Environmental Protection Agency, shall issue guidance for the development of mitigation bank credit release schedules that—
 (1)support the goal of achieving expedited permitting; and (2)maintain appropriate environmental protections.
 (c)RequirementsIn achieving the goal of expedited permitting, the guidance issued under subsection (b) shall— (1)achieve compliance with the requirements of—
 (A)the final rule entitled Compensatory Mitigation for Losses of Aquatic Resources (73 Fed. Reg. 19594 (April 10, 2008)); and (B)section 314(b) of the National Defense Authorization Act for Fiscal Year 2004 (33 U.S.C. 1344 note; Public Law 108–136); and
 (2)require— (A)the mitigation bank sponsor to provide financial assurances to ensure the completion, in accordance with applicable performance standards, of the mitigation bank in accordance with section 332.3(n) of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act);
 (B)the mitigation bank sponsor to reserve the quantity of mitigation bank credits required to ensure ecological performance of the mitigation bank; and
 (C)that, except for credits reserved under subparagraph (B), all mitigation bank credits shall be available on completion of the construction of the bank.
 1040.Innovative materials reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes activities conducted by the Corps of Engineers at centers of expertise, technology centers, technical centers, research and development centers, and similar facilities and organizations relating to the testing, research, development, identification, and recommended uses for innovative materials in water resources projects; and
 (2)provides recommendations for projects in which innovative materials should be used. 1041.Updates to benefit-cost analysisNotwithstanding any other provision of law, for any project of the Secretary for which construction has commenced, the Secretary shall not perform or update a benefit-cost analysis of the project.
 1042.Local government water management plansThe Secretary, with the consent of the non-Federal sponsor of a feasibility study for a water resources development project, may enter into a feasibility study cost-sharing agreement under section 221(a) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)), to allow a unit of local government in a watershed that has adopted a local or regional water management plan to participate in the feasibility study to determine if there is an opportunity to include additional feasible elements in the project being studied to help achieve the purposes identified in the local or regional water management plan.
			1043.Access to real estate data
 (a)In generalUsing available funds, the Secretary shall make publicly available, including on the internet, all real estate assets of the Corps of Engineers in the United States and other Federal real estate assets owned, operated, managed, regulated, or in the custody of the Corps of Engineers.
				(b)Requirements
 (1)In generalThe real estate data required under subsection (a) shall include— (A)existing standardized real estate plat descriptions; and
 (B)existing geographic information systems and geospatial information. (2)CollaborationIn distributing the information required under subsection (a), the Secretary shall collaborate with the Administrator of General Services.
 (c)LimitationNothing in this section shall compel or authorize the disclosure of data or other information determined by the Secretary to be confidential, privileged, national security information, personal information, or information the disclosure of which is otherwise prohibited by law.
 (d)TimingThe Secretary shall ensure that the real estate data required under subsection (a) is made publicly available as soon as practicable.
				1044.Advanced funds for discrete segments
 (a)In generalThe Secretary may accept and expend funds advanced from a non-Federal interest to carry out a discrete segment of an authorized project for navigation of the Secretary if the Secretary determines that the discrete segment—
 (1)is technically feasible and environmentally acceptable; and (2)can be operated independently without creating a hazard in advance of completion of the project.
 (b)CreditThe Secretary may credit the funds advanced under subsection (a) toward the non-Federal share of the cost of the project for which the funds were advanced.
				1045.Inclusion of non-Federal interests in project consultations
 (a)In generalIn a timely manner, the non-Federal interest for a water resources development study or project shall be given the opportunity to participate in all consultations with Federal and State agencies and Indian Tribes required by Federal law.
				(b)Consideration of views
 (1)In generalThe Secretary shall solicit and give full consideration to the views of a non-Federal interest when carrying out the responsibilities of the Secretary with respect to consultations with Federal and State agencies and Indian Tribes required by Federal law for a water resources development study or project.
 (2)Continued consultationsThe Secretary shall require the applicable District Commander to engage in consultation with a non-Federal interest throughout the course of a water resources development study or project.
 (c)Processes requiredFor any consultation referred to in or required under this section, the consultation shall require notification to, working with, and addressing the concerns of the non-Federal sponsor.
 1046.Categorical exclusionsSection 2045(l) of the Water Resources Development Act of 2007 (33 U.S.C. 2348(l)) is amended— (1)by striking Water Resources Reform and Development Act of 2014 each place it appears and inserting America's Water Infrastructure Act of 2018;
 (2)in paragraph (1)(A), by striking 2005 and inserting 2014; and (3)in paragraph (2), by striking (or successor regulation) and inserting (as in effect on the date of enactment of the America's Water Infrastructure Act of 2018).
 1047.Geomatic dataIf a Federal or State department or agency considering an aspect of an application for Federal authorization requires the applicant to submit environmental data, the department or agency shall consider any such data submitted by the applicant which was gathered by geomatic techniques, including tools and techniques used in land surveying, remote sensing, cartography, geographic information systems, global navigation satellite systems, photogrammetry, geophysics, geography, or other remote means. The applicable agency may grant conditional approval for Federal authorization, conditioned on the verification of such data by subsequent onsite inspection.
			1048.Flexibility for projects
 (a)GoalFor each feasibility study initiated by the Secretary on or after the date of enactment of this Act under section 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)), the Secretary shall—
 (1)establish a goal of completing the feasibility study by not later than 2 years after the date of initiation; and
 (2)to the maximum extent practicable, attempt to comply with the goal under paragraph (1). (b)AuthorityIn carrying out a feasibility study described in subsection (a), the Secretary shall—
 (1)exercise all existing flexibilities under and exceptions to any requirement administered by the Secretary, in whole or in part; and
 (2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1) to meet the goal described in subsection (a)(1).
 (c)Maintaining protectionsNothing in this section— (1)supersedes, amends, or modifies—
 (A)section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)); or
 (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or
 (2)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this subsection.
 1049.Credit in lieu of reimbursementSection 1022(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225(b)) is amended—
 (1)by inserting all or a portion of before such credit; and (2)by inserting or of any governmental entity to which such credit is transferred, subject to the condition that the Secretary approves the transfer before the period at the end.
				IIStudies, modifications, and project authorizations
			AStudies
 2001.Authorization of proposed feasibility studiesThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress in March 2017 and February 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:
 (1)Lower Mississippi River, Arkansas, Kentucky, Louisiana, Missouri, Mississippi, and TennesseeProject for water quality monitoring program and planning, engineering, and design for 8 conservation reach habitat areas, Lower Mississippi River, Arkansas, Kentucky, Louisiana, Missouri, Mississippi, and Tennessee.
 (2)Ouachita-Black Rivers navigation project, Arkansas and LouisianaProject for navigation, Lower Little River, Arkansas and Louisiana. (3)San Diego River 1, 2, and 3 levee systemProject for flood risk reduction, navigation, and ecosystem restoration, San Diego River 1, 2, and 3 levee system, California.
 (4)Northshore flood risk reduction, LouisianaProject for northshore flood risk reduction, St. Tammany Parish, Louisiana. (5)St. Louis riverfront-Meramec River Basin, MissouriProject for ecosystem restoration, St. Louis riverfront-Meramec River Basin, Missouri, authorized by the resolution adopted by the Committee on Transportation and Infrastructure of the House of Representatives on June 21, 2000, to modify the project to add flood risk management as a project purpose and to expand the study area to include the entire Meramec River Basin.
 (6)Chautauqua Lake, New YorkProject for ecosystem restoration and flood risk management, Chautauqua Lake, New York. (7)Trinity River and tributaries, TexasProject for navigation, Trinity River and tributaries, channel to Liberty, Texas.
 (8)Coastal Virginia water resources, VirginiaProject for hurricane and storm damage risk reduction, coastal Virginia water resources, Virginia. (9)Tangier Island, VirginiaProject for ecosystem restoration, flood risk management, and navigation, Tangier Island, Virginia.
 2002.Lower Missouri River Bank stabilization and navigationThe Secretary is authorized to conduct a study on the function and reliability of the Lower Missouri River Bank stabilization and navigation project, authorized by the first section of the Act of July 25, 1912 (37 Stat. 219, chapter 253).
				BDeauthorizations, modifications, and related provisions
 2101.Savannah Harbor expansion projectSection 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1364) is amended—
 (1)by striking $492,000,000 and inserting $677,613,600; (2)by striking $214,000,000 and inserting $295,829,400; and
 (3)by striking $706,000,000 and inserting $973,443,000. 2102.Deauthorization of Svensen IslandThe project for flood risk management, Svensen Island, Oregon, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 180), is no longer authorized beginning on the date of enactment of this Act.
				2103.Whittier Narrows study
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a study evaluating the impacts of removing 1 percent of the flowage spreading grounds from the flood control easement granted for the Whittier Narrows dam for the project on the San Gabriel River authorized by section 5 of the Act of June 22, 1936 (commonly known as the Flood Control Act of 1936) (49 Stat. 1589, chapter 688; 33 U.S.C. 701h).
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 2104.West Tennessee tributaries project, TennesseeThe West Tennessee tributaries project along the Obion and Forked Deer Rivers, Tennessee, authorized by section 203 of the Flood Control Act of 1948 (62 Stat. 1178) and modified by section 207 of the Flood Control Act of 1966 (80 Stat. 1423), section 3(a) of the Water Resources Development Act of 1974 (88 Stat. 14), and section 183 of the Water Resources Development Act of 1976 (90 Stat. 2940) is no longer authorized beginning on the date of enactment of this Act.
 2105.Bridgeport Harbor-Pequonnock River navigation project, ConnecticutThe portions of the project for navigation, Bridgeport Harbor-Pequonnock River, Bridgeport, Connecticut, authorized by the first section of the Act of June 18, 1878 (20 Stat. 158, chapter 264), the first section of the Act of August 11, 1888 (25 Stat. 401, chapter 860), the first section of the Act of March 3, 1899 (30 Stat. 1122, chapter 425), the first section of the Act of June 25, 1910 (36 Stat. 633, chapter 382), and the first section of the Act of July 3, 1930 (46 Stat. 919, chapter 847), located north of Congress Street in Bridgeport, Connecticut, are no longer authorized beginning on the date of enactment of this Act.
 2106.Levees L-212 and L-231, Four River Basin, Ocklawaha River, FloridaThe portions of the project for flood control and other purposes, Four River Basins, Florida, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1183), consisting of levees L-212 and L-231 along the Ocklawaha River, Florida, are no longer authorized beginning on the date of enactment of this Act.
				2107.Corps of Engineers bridge repair and divestiture program for New England evacuation routes
 (a)In generalSubject to the availability of appropriations, the Secretary is authorized to repair or replace, as necessary, any bridge owned and operated by the Secretary that is—
 (1)located in any of the States of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, or Vermont; and
 (2)necessary for evacuation during a natural or manmade weather event. (b)Sale or divestmentNotwithstanding any other provision of law, to the maximum extent practicable, after the completion of the repair or replacement of a bridge under subsection (a), the Secretary shall convey the bridge to a willing non-Federal entity, which shall assume ownership and responsibility for the operation and maintenance of the bridge.
					2108.Boston Harbor reserved channel deauthorizations
					(a)40-foot reserved channel
 (1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895) and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297), section 101(a)(13) of the Water Resources Development Act of 1990 (104 Stat. 4607), and section 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1365) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.
						(2)Areas described
 (A)First areaThe first areas described in this paragraph are— (i)beginning at a point N. 2950154.45, E. 785995.64;
 (ii)running southwesterly about 1451.63 feet to a point N. 2950113.83, E. 784544.58;
 (iii)running southeasterly about 54.00 feet to a point N. 2950059.85, E. 784546.09; (iv)running southwesterly about 1335.82 feet to a point N. 2950022.48, E. 783210.79;
 (v)running northwesterly about 83.00 feet to a point N. 2950105.44, E. 783208.47; (vi)running northeasterly about 2787.45 feet to a point N. 2950183.44, E. 785994.83; and
 (vii)running southeasterly about 29.00 feet to the point described in clause (i). (B)Second areaThe second areas described in this paragraph are—
 (i)beginning at a point N. 2950502.86, E. 785540.84; (ii)running northeasterly about 46.11 feet to a point N2950504.16, E785586.94;
 (iii)running southwesterly about 25.67 feet to a point N. 2950480.84, E. 785576.18; (iv)running southwesterly to a point N. 2950414.32, E. 783199.83;
 (v)running northwesterly about 8.00 feet to a point N. 2950422.32, E. 783199.60; (vi)running northeasterly about 2342.58 feet to a point N. 2950487.87, E. 785541.26; and
 (vii)running northwesterly about 15.00 feet to the point described in clause (i).
								(b)35-foot reserved channel
 (1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895) and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.
						(2)Areas described
 (A)First areaThe first areas described in this paragraph are— (i)beginning at a point N. 2950143.44, E. 787532.14;
 (ii)running southeasterly about 22.21 feet to a point N. 2950128.91, E. 787548.93;
 (iii)running southwesterly about 4,339.42 feet to a point N. 2950007.48, E. 783211.21;
 (iv)running northwesterly about 15.00 feet to a point N. 2950022.48, E. 783210.79; and
 (v)running northeasterly about 4,323.05 feet to the point described in clause (i). (B)Second areaThe second areas described in this paragraph are—
 (i)beginning at a point N. 2950502.86, E. 785540.84; (ii)running southeasterly about 15.00 feet to a point N. 2950487.87, E. 785541.26;
 (iii)running southwesterly about 2342.58 feet to a point N. 2950422.32, E. 783199.60; (iv)running southeasterly about 8.00 feet to a point N. 2950414.32, E. 783199.83;
 (v)running southwesterly about 1339.12 feet to a point N. 2950376.85, E. 781861.23; (vi)running northwesterly about 23.00 feet to a point N. 2950399.84, E. 781860.59; and
 (vii)running northeasterly about 3681.70 feet to the point described in clause (i).
								2109.Project deauthorization and study extensions
 (a)Project deauthorizationsSection 6003(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c(a)) is amended—
 (1)by striking 7-year period each place it appears and inserting 10-year period; and (2)by adding at the end the following:
							
 (3)CalculationIn calculating the time period under paragraph (1), the Secretary shall not include any period of time during which the project is being reviewed and awaiting a decision by the Secretary on a locally preferred plan for that project under section 1036(a).
 (4)ExceptionThe Secretary shall not deauthorize any project during the period described in paragraph (3).. (b)Study extensionsSection 1001(d)(4) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(d)(4)) is amended by striking 7 years and inserting 10 years.
					2110.Deauthorization of inactive studies
 (a)PurposesThe purposes of this section are— (1)to identify $7,500,000,000 in feasibility studies for water resources development projects that have been authorized but are no longer viable due to—
 (A)a lack of local support; (B)a lack of available Federal or non-Federal resources; or
 (C)an authorizing purpose that is no longer relevant; (2)to create an expedited and definitive process for Congress to deauthorize feasibility studies for water resources development projects that are no longer viable; and
 (3)to allow the continued authorization of feasibility studies for water resources development projects that are viable.
						(b)Interim deauthorization list
 (1)In generalThe Secretary shall develop an interim deauthorization list that identifies each feasibility study for a water resources development project, or a separable element of a project (referred to in this section as a feasibility study)—
 (A)that has been authorized as of the date of enactment of this Act; and (B)for which no Federal funds have been made available during the 10-year period preceding the date of enactment of this Act.
							(2)Public comment and consultation
 (A)In generalThe Secretary shall solicit comments from the public and from the Governor of each applicable State on the interim deauthorization list developed under paragraph (1).
 (B)Comment periodThe comment period shall be 90 days. (3)Submission to Congress; publicationNot later than 90 days after the date of the close of the comment period under paragraph (2), the Secretary shall—
 (A)submit a revised interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the revised interim deauthorization list in the Federal Register. (c)Final deauthorization list (1)In generalThe Secretary shall develop a final deauthorization list of feasibility studies from the revised interim deauthorization list described in subsection (b)(3).
						(2)Deauthorization amount
 (A)Proposed final listThe Secretary shall prepare a proposed final deauthorization list of feasibility studies that have, in the aggregate, an estimated Federal cost to complete that is at least $7,500,000,000.
 (B)Determination of federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent study schedule and cost estimate.
							(3)Identification of studies
							(A)Sequencing of studies
 (i)In generalExcept as provided in clause (ii), the Secretary shall identify feasibility studies for inclusion on the proposed final deauthorization list according to the order in which the feasibility studies were authorized, beginning with the earliest authorized feasibility study and ending with the latest feasibility study necessary to meet the aggregate amount under paragraph (2)(A).
 (ii)Factors to considerThe Secretary may identify feasibility studies in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a feasibility study is critical for interests of the United States, based on the possible impact of the project that is the subject of the feasibility study on public health and safety, the national economy, or the environment.
 (iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (b)(2).
 (B)AppendixThe Secretary shall include as part of the proposed final deauthorization list an appendix that— (i)identifies each feasibility study on the interim deauthorization list developed under subsection (b) that is not included on the proposed final deauthorization list; and
 (ii)describes the reasons why the feasibility study is not included on the proposed final list. (4)Public comment and consultation (A)In generalThe Secretary shall solicit comments from the public and the Governor of each applicable State on the proposed final deauthorization list and appendix developed under paragraphs (2) and (3).
 (B)Comment periodThe public comment period shall be 90 days. (5)Submission of final list to Congress; publicationNot later than 120 days after the date of the close of the comment period under paragraph (4), the Secretary shall—
 (A)submit a final deauthorization list and an appendix to the final deauthorization list in a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.
							(d)Deauthorization; Congressional review
 (1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization list and appendix under subsection (c), a feasibility study identified in the final deauthorization list shall be deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of that period.
						(2)Non-federal contributions
 (A)In generalA feasibility study identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the feasibility study provides sufficient funds to complete the feasibility study.
 (B)Treatment of studiesNotwithstanding subparagraph (A), each feasibility study identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount described in subsection (c)(2)(A).
 (3)Feasibility studies identified in appendixA feasibility study identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.
						2111.Certain disposition studies
 (a)Definition of disposition studyIn this section, the term disposition study includes— (1)a project review under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a); and
 (2)the assessment and inventory under section 6002 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1349).
 (b)Environmental qualityIn carrying out a disposition study, the Secretary may consider modifications that would improve the overall quality of the environment in the public interest, including removal of the project or a separable element of the project.
					2112.Locks and Dams 1 through 4, Kentucky River, Kentucky
 (a)In generalBeginning on the date of enactment of this Act, commercial navigation at Locks and Dams 1 through 4, Kentucky River, Kentucky, shall no longer be authorized, and the land and improvements associated with the locks and dams shall be disposed of consistent with subsection (b) and in accordance with the report of the Director of Civil Works entitled Kentucky River Locks and Dams 1, 2, 3, and 4, Disposition Study and Integrated Environmental Assessment and dated April 20, 2018.
 (b)DispositionThe Secretary shall convey to the State of Kentucky (referred to in this section as the State), for the use and benefit of the Kentucky River Authority, all right, title, and interest of the United States, together with any improvements on the land, including improvements located in the Kentucky River, in and to—
 (1)Lock and Dam 1, located in Carroll County, Kentucky; (2)Lock and Dam 2, located in Owen and Henry counties, Kentucky;
 (3)Lock and Dam 3, located in Owen and Henry counties, Kentucky; and (4)Lock and Dam 4, located in Franklin County, Kentucky.
						(c)Conditions
 (1)Quitclaim deedA conveyance under subsection (b) shall be accomplished by quitclaim deed and without consideration.
 (2)Administrative costsThe Secretary shall be responsible for all administrative costs associated with a conveyance under subsection (b), including the costs of any surveys the Secretary determines to be necessary.
 (3)Additional terms and conditionsA conveyance under subsection (b) shall be subject to such additional terms and conditions as the Secretary determines to be necessary to protect the public interest.
 (4)LiabilityA conveyance under subsection (b) shall require the State to hold the United States harmless from any and all liability with respect to activities carried out on the property on or after the date of the conveyance under subsection (b).
						(5)Improvements prohibited
 (A)In generalThe Secretary may not improve the locks and dams and land and improvements associated with the locks and dams described in subsection (b) on or after the date of enactment of this Act.
 (B)Savings clauseNothing in subparagraph (A) prohibits the State from improving the locks and dams and the land and improvements associated with the locks and dams described in subsection (b) on or after the date of conveyance under subsection (b).
 (6)Applicability of real property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under subsection (b).
 (d)Savings clauseIf the State does not accept the conveyance under subsection (b) of the land and improvements associated with the locks and dams described in subsection (b), the Secretary may dispose of the land and improvements under subchapter III of chapter 5 of title 40, United States Code.
 2113.Kissimmee River restorationThe Secretary may credit work performed or to be performed by the non-Federal sponsor of the project for ecosystem restoration, Kissimmee River, Florida, authorized by section 101(8) of the Water Resources Development Act of 1992 (106 Stat. 4802), as an in-kind contribution under section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)), in accordance with the report relating to the Central and Southern Florida Project, Kissimmee River Restoration Project and dated April 27, 2018.
 2114.Norfolk Harbor and channel, Thimble Shoal widening, VirginiaThe Secretary may carry out the modifications to the project for navigation, Norfolk Harbor and Channels, Virginia, authorized by section 201(a) of the Water Resources Development Act of 1986 (100 Stat. 4090), as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress in February 2018, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).
				CWater resources infrastructure
 2201.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the report entitled Report to Congress on Future Water Resources Development submitted to Congress in March 2017, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress, are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports designated in this section:
					(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXHouston-Galveston Navigation Channel ExtensionAugust 8, 2017Federal: $10,239,000Non-Federal: $5,386,000Total: $15,625,000
					(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. HIAla Wai CanalDecember 21, 2017Federal: $199,237,000Non-Federal: $107,281,000Total: $306,518,0002. NYMamaroneck-Sheldrake RiversDecember 14, 2017Federal: $51,920,000Non-Federal: $27,960,000Total: $79,880,000
					(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs1. FLSt. Johns CountyAugust 8, 2017Initial Federal: $5,712,000Initial Non-Federal: $19,122,000Initial Total: $24,834,000Renourishment Federal: $9,484,000Renourishment Non-Federal: $44,099,000Renourishment Total: $53,583,0002. FLSt. Lucie CountyDecember 15, 2017Initial Federal: $7,097,000 Initial Non-Federal: $13,179,000 Initial Total: $20,276,000 Renourishment Federal: $8,915,000 Renourishment Non-Federal: $24,105,000 Renourishment Total: $33,020,0003. TXSabine Pass to Galveston BayDecember 7, 2017Federal: $2,157,202,000Non-Federal: $1,161,570,000Total: $3,318,772,000
					2202.McMicken Dam, Arizona, and Muddy River, Massachusetts
 (a)StudyThe Secretary shall conduct a study on the status of— (1)the project at McMicken Dam, Arizona; and
 (2)the project for flood damage reduction and environmental restoration, Muddy River, Brookline and Boston, Massachusetts, authorized by section 522 of the Water Resources Development Act of 2000 (114 Stat. 2656).
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a).
 (c)RequirementsThe report under subsection (b) shall include— (1)a description of the reasons of the Secretary for deauthorizing the projects described in subsection (a);
 (2)if practicable, a description of conditions needed by the Secretary for the Secretary to reauthorize the projects described in subsection (a).
 (d)TreatmentThe report under subsection (b) shall be considered to be a feasibility report for purposes of section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d).
 2203.Environmental infrastructure projectsSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835, 113 Stat. 334, 114 Stat. 2763A-219, 121 Stat. 1242, 121 Stat. 1261) is amended—
 (1)in subsection (f)— (A)in paragraph (25), by striking $60,000,000 and inserting $90,000,000;
 (B)in paragraph (43), by striking $35,000,000 and inserting $70,000,000; and (C)by striking paragraph (121) and inserting the following:
							
 (121)Charlotte County, Florida$16,000,000 for wastewater infrastructure, Charlotte County, Florida.; and (2)by adding at the end the following:
						
 (g)Consideration of additional projectsThe Secretary shall consider and complete an assessment of the following projects: (1)Macomb County, MichiganThe project for wastewater infrastructure, Macomb County, Michigan.
 (2)Milwaukee and Shorewood, WisconsinThe project for wastewater infrastructure, Milwaukee and Shorewood, Wisconsin.. 2204.Conditional reauthorization of environmental projects (a)In generalA project described in subsection (b) shall be authorized for each of fiscal years 2019 through 2021, if the Secretary receives from the project sponsor a written request for the authorization by not later than 90 days after the date of enactment of this Act.
 (b)Description of projectsA project referred to in subsection (a) is a project that— (1)is an environmental project, as determined by the Chief of Engineers;
 (2)is described in section 219(f) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 334); and
 (3)was authorized— (A)pursuant to an amendment to that section made by section 5158 of the Water Resources Development Act of 2007 (121 Stat. 1258); and
 (B)for an amount equal to not more than $2,000,000 for improvements to water related infrastructure. 2205.Sense of Congress relating to West Haven, ConnecticutIt is the sense of Congress that, to the maximum extent practicable, the Secretary should prioritize the project for storm damage reduction, West Haven, Connecticut, authorized by section 101 of the River and Harbor Act of 1954 (68 Stat. 1254) and section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g).
 2206.Coastal Texas studyNotwithstanding any other provision of law, the Secretary shall expedite the completion of studies for flood damage reduction, hurricane and storm damage reduction, and ecosystem restoration in the coastal areas of Texas that are identified in the interim report due to be published in 2018 that describes the tentatively selected plan developed in accordance with section 4091 of the Water Resources Development Act of 2007 (121 Stat. 1187).
				DExpedited and modified studies and projects
 2301.Rahway River Basin flood risk management projectIn accordance with section 1322(b)(2)(B) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707), the Secretary shall expedite completion of the report for the project for flood risk management, Rahway River Basin, New Jersey, and, if the Secretary determines that the project is justified in the completed report, proceed directly to project preconstruction, engineering, and design in accordance with section 910 of the Water Resources Development Act of 1986 (33 U.S.C. 2287).
 2302.Hudson-Raritan Estuary Comprehensive Restoration ProjectThe Secretary shall expedite the completion of the Hudson-Raritan Estuary Comprehensive Restoration Project—
 (1)in a timely manner; and (2)in accordance with section 1322(b)(2)(C) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707).
 2303.Certain projects in Rhode IslandThe Secretary shall adhere to the proposed schedules and avoid delays to the extent practicable with respect to—
 (1)the project for navigation, Providence River, Rhode Island, authorized by the first section of the Act of August 26, 1937 (50 Stat. 845, chapter 832) and section 301 of the River and Harbor Act of 1965 (79 Stat. 1089);
 (2)the feasibility study for the project for coastal storm risk management, Pawcatuck River, Rhode Island, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23); and
 (3)the Rhode Island historical structure flood hazard vulnerability assessment. 2304.Cedar River, IowaThe Secretary shall expedite the project for flood risk management at Cedar River, Cedar Rapids, Iowa, authorized by section 7002(2) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1366).
 2305.Plymouth Harbor, MassachusettsThe Secretary shall expedite and complete the dredging of Plymouth Harbor, Massachusetts, as authorized by the Act of March 4, 1913 (37 Stat. 802, chapter 144) and the Act of September 22, 1922 (42 Stat. 1038, chapter 427), not later than December 31, 2019.
 2306.Brandon Road studyThe Secretary shall complete a final feasibility report for the Great Lakes Mississippi River Interbasin Study Brandon Road Study, authorized under section 3061(d) of the Water Resources Development Act of 2007 (121 Stat. 1121) and section 1538(b)(1) of MAP–21 (Public Law 112–141; 126 Stat. 586) by the original deadline of February 2019.
 2307.Central Everglades Planning ProjectThe Secretary shall expedite construction of a reservoir south of Lake Okeechobee as part of the project for ecosystem restoration in the central Everglades authorized by section 1401(4) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1713).
 2308.Portsmouth Harbor and Piscataqua RiverThe Secretary shall expedite the project for navigation for Portsmouth Harbor and the Piscataqua River authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173).
 2309.Blain Road footbridge, Thompson, ConnecticutThe Secretary shall proceed with the review of design plans for the Blain Road footbridge over West Thompson Lake, Thompson, Connecticut.
 2310.Table Rock Lake, Arkansas and MissouriThe Secretary shall comply with section 1185 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1680) with respect to the Table Rock Lake Master Plan and Table Rock Lake Shoreline Management Plan.
 2311.McCook Reservoir, IllinoisThe Secretary shall consider the project for flood control at McCook Reservoir, Illinois, authorized by section 3(a)(5) of the Water Resources Development Act of 1988 (102 Stat. 4013; 110 Stat. 3716), a priority for the non-Federal project implementation pilot project under section 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121).
 2312.Baptiste Collette Bayou study, LouisianaThe Secretary shall expedite the review for the study for navigation and channel deepening, Baptiste Collette Bayou, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).
 2313.Morganza to the Gulf, LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction, Morganza to the Gulf, Louisiana, authorized by section 7002(3) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1368).
 2314.Louisiana Coastal AreaThe Secretary shall expedite completion of the project for environmental restoration, Louisiana Coastal Area, Louisiana, authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1370).
 2315.Louisiana Coastal Area–Barataria Basin BarrierThe Secretary shall expedite completion of the project for environmental restoration, Louisiana Coastal Area–Barataria Basin Barrier, Louisiana, authorized by section 7002(5) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1370).
 2316.West Shore Lake Pontchartrain, LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction, West Shore Lake Pontchartrain, Louisiana, authorized by section 1401(3) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1712).
 2317.Southwest Coastal LouisianaThe Secretary shall expedite completion of the project for hurricane and storm damage risk reduction and ecosystem restoration, Southwest Coastal Louisiana, Louisiana, authorized by section 1401(8) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1715).
 2318.New York–New Jersey Harbor and Tributaries feasibility studyNot later than 90 days after the date of enactment of this Act, the Secretary shall complete the New York-New Jersey Harbor and Tributaries Focus Area Feasibility Study authorized by the first section of the Act of June 15, 1955 (69 Stat. 132, chapter 140).
				2319.Lower Brule shoreline stabilization project
 (a)In generalThe Secretary shall carry out a project for shoreline stabilization on the Lower Brule Reservation, South Dakota, pursuant to section 203 of the Water Resources Development Act of 2000 (33 U.S.C. 2269).
 (b)Federal shareThe Federal share of the cost of each separable element of the project described in subsection (a) may not exceed $10,000,000.
 2320.Hampton Harbor, New Hampshire, navigation improvement projectIn carrying out the project for navigation, Hampton Harbor, New Hampshire, under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall use all existing authorities of the Secretary to mitigate severe shoaling.
 2321.New Jersey and Delaware Back Bays Coastal Storm Risk ManagementNotwithstanding section 1001(a)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282c(a)(1)), the final feasibility report for coastal storm management, back bays, New Jersey and Delaware, shall be completed by the date that is not later than 6 years after the date of initiation of the feasibility study for the project.
				2322.Minnesota locks and dams divestment study
 (a)Expedited completionThe Secretary shall expedite completion of the study with respect to the divestiture of the locks and dams of the Secretary in Minnesota in the St. Paul district of the Corps of Engineers.
 (b)ReportsThe Secretary may produce a separate report for each lock and dam described in subsection (a) describing the result of the study described in that subsection.
 (c)Partial divestitureThe Secretary shall include in the report describing the result of the study described in subsection (a)—
 (1)an examination of the possibility of the partial divestiture of the Secretary from the locks and dams described in that subsection;
 (2)an examination of possible changes to the use of those locks and dams; and (3)a plan to expedite divestiture of those locks and dams.
 (d)Contributed fundsThe Secretary may accept and expend funds to carry out the study described in subsection (a) that are contributed by a State or a political subdivision of a State under the Act of October 15, 1940 (54 Stat. 1176, chapter 884; 33 U.S.C. 701–1).
 2323.Houma Navigation Canal, LouisianaThe Secretary shall expedite the review for the study for navigation and channel deepening, Houma Navigation Canal, Louisiana, authorized by section 1001(24)(B) of the Water Resources Development Act of 2007 (121 Stat. 1053), under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).
				IIIPrimary Corps of Engineers activities
			AContinuing authorities programs
				3001.Corps of Engineers continuing authorities program
 (a)Storm and hurricane restoration and impact minimization programSection 3(c) of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g(c)) is amended—
 (1)in paragraph (1), by striking $30,000,000 and inserting $45,000,000; and (2)in paragraph (2)(B), by striking $10,000,000 and inserting $15,000,000.
 (b)Small river and harbor improvement projectsSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended— (1)in subsection (a), by striking $50,000,000 and inserting $62,500,000; and
 (2)in subsection (b), by striking $10,000,000 and inserting $12,500,000. (c)Shore damage prevention or mitigationSection 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) is amended—
 (1)in subsection (c), by striking $10,000,000 and inserting $15,000,000; and (2)by adding at the end the following:
							
 (f)Certain projectsSubject to the availability of appropriations, in the case of a project under this section that, on the date of enactment of the America's Water Infrastructure Act of 2018, is authorized to be carried out at a cost greater than $10,000,000, the Secretary may provide to the project an increase in funding equal to the lesser of—
 (1)50 percent of the authorized amount; and (2)$5,000,000..
 (d)Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended— (1)in subsection (c)(1)(C), by striking $10,000,000 and inserting $12,500,000; and
 (2)in subsection (g), in the first sentence, by striking $50,000,000 and inserting $62,500,000. (e)Small flood control projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended—
 (1)in the first sentence, by striking $55,000,000 and inserting $82,500,000; and (2)in the third sentence, by striking $10,000,000 and inserting $15,000,000.
 (f)Aquatic ecosystem restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended— (1)in subsection (a), by adding at the end the following:
							
 (3)RequirementIn carrying out projects under this section, the Secretary shall carry out— (A)not less than 2 projects in areas with a population of 80,000 or less; and
 (B)not less than 2 projects in areas with a population of 2,500,000 or more.; (2)in subsection (d), by striking $10,000,000 and inserting $12,500,000; and
 (3)in subsection (e), by striking $50,000,000 and inserting $62,500,000. (g)Project modifications for improvement of environment (1)In generalSection 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) is amended—
 (A)in subsection (d), in the third sentence, by striking $10,000,000 and inserting $15,000,000; (B)in subsection (h), by striking $40,000,000 and inserting $60,000,000;
 (C)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and (D)by inserting after subsection (g) the following:
								
 (h)Prioritization of certain projectsIn carrying out activities under this section in the Upper Missouri River Basin, the Secretary shall give priority to projects within that area that restore degraded ecosystems through modification of existing flood risk management projects..
 (2)Conforming amendmentSection 4014(c)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2803a(c)(1)) is amended by striking subparagraph (B) and inserting the following:
							
 (B)Section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a).. (h)Emergency streambank and shoreline protectionSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended—
 (1)by striking $20,000,000 and inserting $25,000,000; (2)by striking $5,000,000 and inserting $7,500,000; and
 (3)by striking one fiscal year. and inserting the following: 1 fiscal year: Provided further, That the Secretary shall give priority to areas that are recovering from significant high water levels or flooding that occurred within the 24-month period ending on the date on which the Secretary makes an allotment under this section..
 3002.Sense of Congress relating to continuing authorities programIt is the sense of Congress that for each fiscal year, there should be made available to the Secretary the full amount of appropriations to carry out the continuing authorities program, which consists of—
 (1)section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r); (2)section 3 of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g);
 (3)section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577); (4)section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i);
 (5)section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326); (6)section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s);
 (7)section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330); (8)section 2 of the Act of August 28, 1937 (50 Stat. 877, chapter 877; 33 U.S.C. 701g); and
 (9)section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 3003.Report relating to availability of prioritized CAP projectsAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register and on a publicly available website the prioritization criteria and the annual report required under paragraphs (2) and (3), respectively, of section 1030(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 400).
				BNavigation
				IInland waterways
 3101.GAO study on navigation and ecosystem sustainability programNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study on the implementation of the navigation and ecosystem sustainability program under title VIII of the Water Resources Development Act of 2007 (33 U.S.C. 652 note; Public Law 110–114); and
 (2)submit to Congress a report on the results of the study under paragraph (1), including a description of the obstacles that must be removed to implement the program expeditiously.
						3102.McClellan-Kerr Arkansas River Navigation System
 (a)In generalFor the purposes of project continuation, prior funding for the McClellan-Kerr Arkansas River Navigation System, 12-foot channel, from appropriations Acts enacted prior to 2009 shall be deemed to have come from construction-related accounts, not operations and maintenance accounts.
 (b)Savings provisionNothing in this section alters the existing prioritization for Inland Waterway Trust Fund activities.
						IIPorts and harbors
					3111.Beach renourishment and shoreline protection demonstration program
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a demonstration program (referred to in this section as the demonstration program) to carry out not more than 5 projects for beach renourishment and shoreline protection along the Mid-Atlantic coast.
 (b)Project selectionThe Secretary shall consult with relevant State agencies in selecting projects under the demonstration program.
 (c)CriteriaThe Secretary shall establish criteria and other considerations for implementation of the demonstration program that—
 (1)foster Federal, State, and local collaboration; (2)evaluate the performance of project assets within a system that yield system-wide benefits within individual or multiple States; and
 (3)include other criteria and considerations that the Secretary determines to be appropriate. (d)Cost-sharingProjects carried out under the demonstration program shall be subject to the cost-sharing requirements otherwise applicable to beach renourishment and shoreline protection projects.
 (e)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes findings and recommendations of the Secretary with respect to the projects completed under the demonstration program.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000, to remain available until expended.
 (g)TerminationThe demonstration program shall terminate after completion of all projects carried out pursuant to subsection (a).
 3112.Authorization of appropriations for purchase of mat sinking unitThere is authorized to be appropriated to the Secretary $125,000,000 for the purchase of a mat sinking unit.
 3113.Mat sinking unitIt is the sense of Congress that, in considering the least cost alternative for purchasing a mat sinking unit, the Corps of Engineers should consider entering into a lease to purchase.
 3114.Sense of Congress relating to Kennebec River Federal navigation channelIt is the sense of Congress that periodic maintenance dredging of the Federal navigation channel in the Kennebec River, Maine, should be prioritized, based on a joint plan developed by the Secretary and the Secretary of the Navy.
 3115.Sense of Congress relating to Wilmington Harbor dredgingIt is the sense of Congress that the Secretary should prioritize annual dredging for Wilmington Harbor, Delaware.
 3116.Port of ArlingtonThe Secretary shall reimburse the Port of Arlington, Gillam County, Oregon, not more than $3,200,000, for the costs incurred by the Port of Arlington for construction and other expenses for the project described in the matter under the heading Regulatory program under the heading Corps of Engineers—Civil under the heading Department of the Army under the heading of Department of Defense—Civil in title I of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 604), as authorized under that provision.
					3117.Pearl River Basin demonstration program
 (a)Definition of environmental impact statementIn this section, the term environmental impact statement means the detailed written statement required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (b)Demonstration programThe Secretary shall establish a demonstration program to allow a project authorized by section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) (as in effect on the day before the date of enactment of the Water Resources Reform and Development Act of 2014 (128 Stat. 1193)) to begin preliminary engineering and design after the completion of a feasibility study and an environmental impact statement for the project.
 (c)RequirementsFor each project authorized to begin preliminary engineering and design under subsection (b)— (1)the project shall conform to the feasibility study approved by the headquarters office of the Corps of Engineers and the environmental impact statement for the project; and
 (2)the Secretary and the non-Federal sponsor shall jointly agree to the construction design of the project.
 (d)RepaymentIf a project authorized to begin preliminary engineering and design under subsection (b) does not receive a favorable final decision document, the non-Federal sponsor of the project shall repay any funds provided under this section for the project.
 (e)SunsetThe authority to carry out the demonstration program under this section shall terminate on the date that is 5 years after the date of enactment of this Act.
 3118.Expedited initiationSection 1322(b)(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1707) is amended in the matter preceding subparagraph (A) by striking if the Secretary and all that follows through 2287) and inserting once the general reevaluation report for the project has been submitted for approval, shall immediately initiate preconstruction engineering and design for the project.
 3119.Beneficial use of dredged sedimentNotwithstanding any other provision of law, in the case of a project for beach nourishment, the easement for the project shall be for a period—
 (1)agreed to by the Secretary and the non-Federal interest; and (2)not less than 100 percent of the anticipated lifecycle of the project and not more than 200 percent of the anticipated lifecycle of the project.
 3120.Rule for beach nourishment and shoreline protection projectsNotwithstanding any other provision of law, in the case of a project for beach nourishment or shoreline protection, with respect to the benefit-cost analysis for the project, the Secretary shall proceed with the project if the benefits of the project are equal to or greater than the costs of the project.
					IIIMiscellaneous provisions
 3121.Report on debris removalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report that describes—
 (1)the extent to which the Secretary has carried out section 3 of the Act of March 2, 1945 (59 Stat. 23, chapter 19; 33 U.S.C. 603a);
 (2)how the Secretary has evaluated potential projects to be carried out under that section; and (3)recommendations for the establishment of a pilot program to improve the implementation of that section.
 3122.Cape Arundel Disposal Site, MaineSection 113 of the Energy and Water Development and Related Agencies Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 158) is amended by striking for 5 years after the date of enactment of this Act and inserting until December 31, 2021.
 3123.Delaware River navigation projectSection 1131(3) of the Water Resources Development Act of 1986 (100 Stat. 4246) is amended by striking ten feet and inserting 35 feet.
 3124.Sense of Congress relating to erosion on the banks of the Ohio River near Clarksville, IndianaIt is the sense of Congress that the Secretary should use the authority provided to the Secretary under section 9 of the Flood Control Act of 1946 (60 Stat. 643, chapter 596) to address erosion issues on the Ohio River near Clarksville, Indiana.
					CLocks, dams, levees, and dikes
				3201.Certain levee improvements
 (a)In generalIn the case of a levee described in subsection (b), the Secretary is encouraged to cooperate to the maximum extent practicable with non-Federal sponsors to implement necessary improvements to the levee.
 (b)Levees describedA levee referred to in subsection (a) is a levee that is— (1)owned, operated, and maintained by the Secretary; and
 (2)hydraulically tied to a community-owned levee that is not accredited by the Federal Emergency Management Agency in accordance with section 65.10 of title 44, Code of Federal Regulations (or successor regulations).
 3202.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 467f–2 note; Public Law 114–322) is amended—
 (1)in subsection (e), by striking $10,000,000 and inserting $40,000,000; and (2)in subsection (f), by striking $10,000,000 and inserting $40,000,000.
 3203.Non-Federal damsThe Secretary may accept and expend funds from an owner of a non-Federal dam for the review and revision of water operations manuals and flood control curves if the Secretary regulates the non-Federal facilities associated with the non-Federal dam under section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 890, chapter 665; 33 U.S.C. 709).
 3204.Reauthorization of National Dam Safety Program ActSection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) is amended by striking for each of fiscal years 2015 through 2019 each place it appears and inserting for each of fiscal years 2015 through 2021. 3205.Sense of Congress relating to implementation guidance for dam safety repair projectsIt is the sense of Congress that the Secretary should expeditiously issue guidance as required under section 1139 of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 467n note; Public Law 114–322).
				3206.Reauthorization of national levee safety program
 (a)Levee safety initiativeSection 9005 of the Water Resources Development Act of 2007 (33 U.S.C. 3303a) is amended— (1)in subsection (c), by adding at the end the following:
							
 (6)UpdatesNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under paragraph (1) in accordance with this subsection.;
 (2)in subsection (g)— (A)in paragraph (1), by adding at the end the following:
								
 (D)UpdateNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under subparagraph (A) in accordance with this paragraph.; and
 (B)in paragraph (2)(E)(i), by striking for each of fiscal years 2015 through 2019 and inserting for each of fiscal years 2015 through 2021; and (3)in subsection (h)(3), by adding at the end the following:
							
 (F)UpdateNot later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary shall update the guidelines issued under subparagraph (D).. (b)ReportsSection 9006 of the Water Resources Development Act of 2007 (33 U.S.C. 3303b) is amended—
 (1)in subsection (b), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after this subsection,; (2)in subsection (c), in the matter preceding paragraph (1), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after Water Resources Development Act of 2016,; and
 (3)in subsection (d), in the matter preceding paragraph (1), by inserting , and not later than 1 year after the date of enactment of the America's Water Infrastructure Act of 2018, after Water Resources Development Act of 2016,. (c)Authorization of appropriationsSection 9008 of the Water Resources Development Act of 2007 (33 U.S.C. 3305) is amended—
 (1)in the matter preceding paragraph (1), by striking is and inserting are; and (2)by striking for each of fiscal years 2015 through 2019 each place it appears and inserting for each of fiscal years 2015 through 2021.
 3207.Reauthorization of lock operations pilot programSection 1017(f) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2212 note; Public Law 113–121) is amended by striking 5 years and inserting 10 years.
 3208.Restricted areas at Corps of Engineers damsSection 2 of the Freedom to Fish Act (Public Law 113–13; 127 Stat. 449, 128 Stat. 1271) is amended by striking 4 years after the date of enactment of the Water Resources Reform and Development Act of 2014 each place it appears and inserting 5 years after the date of enactment of the America's Water Infrastructure Act of 2018.
				3209.Certain Bureau of Reclamation dikes
 (a)In generalNotwithstanding any other provision of law (including regulations), effective beginning on the date of enactment of this Act, the Federal share of the operations and maintenance costs of a dike described in subsection (b) shall be 100 percent.
 (b)Description of dikesA dike referred to in subsection (a) is a dike— (1)that is owned by the Bureau of Reclamation on the date of enactment of this Act;
 (2)the construction of which was completed not later than December 31, 1945; and (3)a corrective action study for which was completed not later than December 31, 2015.
 3210.Rehabilitation of high-hazard potential damsSection 8A of the National Dam Safety Program Act (33 U.S.C. 467f–2) is amended by striking subsection (e) and inserting the following:
					
						(e)Emergency action plans
 (1)In generalAs a condition of receipt of assistance under this section, the non-Federal sponsor shall demonstrate that an emergency action plan is in place to protect the safety of persons and property in the area potentially affected by a breach of the dam.
 (2)InclusionsAn emergency action plan under paragraph (1) shall address— (A)incident detection, evaluation, and emergency level determination;
 (B)notification and communication; (C)emergency actions;
 (D)termination and follow-up; and (E)public education and awareness of the emergency action plan..
 3211.Maintenance of high risk flood control projectsIn any case in which the Secretary has assumed, as of the date of enactment of this Act, responsibility for the maintenance of a project classified as class III under the Dam Safety Action Classification of the Corps of Engineers, the Secretary shall continue to be responsible for the maintenance of that project until the earlier of—
 (1)the date on which the project is modified to reduce that risk and the Secretary determines that the project is no longer classified as class III under the Dam Safety Action Classification of the Corps of Engineers; and
 (2)the date that is 15 years after the date of enactment of this Act. DWater supply 3301.Authority to make entire active capacity of Fontenelle Reservoir available for use (a)In generalThe Secretary of the Interior (referred to in this section as the Secretary), in cooperation with the State of Wyoming, may amend the Definite Plan Report for the Seedskadee Project authorized under the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620), to provide for the study, design, planning, and construction activities that will enable the use of all active storage capacity (as may be defined or limited by legal, hydrologic, structural, engineering, economic, and environmental considerations) of Fontenelle Dam and Reservoir, including the placement of sufficient riprap on the upstream face of Fontenelle Dam to allow the active storage capacity of Fontenelle Reservoir to be used for those purposes for which the Seedskadee Project was authorized.
					(b)Cooperative agreements
 (1)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out subsection (a).
						(2)State of Wyoming
 (A)In generalThe Secretary shall enter into a cooperative agreement with the State of Wyoming to work in cooperation and collaboratively with the State of Wyoming for planning, design, related preconstruction activities, and construction of any modification of the Fontenelle Dam under subsection (a).
 (B)RequirementsThe cooperative agreement under subparagraph (A) shall, at a minimum, specify the responsibilities of the Secretary and the State of Wyoming with respect to—
 (i)completing the planning and final design of the modification of the Fontenelle Dam under subsection (a);
 (ii)any environmental and cultural resource compliance activities required for the modification of the Fontenelle Dam under subsection (a) including compliance with—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (III)subdivision 2 of division A of subtitle III of title 54, United States Code; and (iii)the construction of the modification of the Fontenelle Dam under subsection (a).
 (c)Funding by State of WyomingPursuant to the Act of March 4, 1921 (41 Stat. 1404, chapter 161; 43 U.S.C. 395), and as a condition of providing any additional storage under subsection (a), the State of Wyoming shall provide to the Secretary funds for any work carried out under subsection (a).
					(d)Other contracting authority
 (1)In generalThe Secretary may enter into contracts with the State of Wyoming, on such terms and conditions as the Secretary and the State of Wyoming may agree, for division of any additional active capacity made available under subsection (a).
 (2)Terms and conditionsUnless otherwise agreed to by the Secretary and the State of Wyoming, a contract entered into under paragraph (1) shall be subject to the terms and conditions of Bureau of Reclamation Contract No. 14–06–400–2474 and Bureau of Reclamation Contract No. 14–06–400–6193.
 (e)Savings provisionsUnless expressly provided in this section, nothing in this section modifies, conflicts with, preempts, or otherwise affects—
 (1)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); (2)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000);
 (3)the Boulder Canyon Project Adjustment Act (43 U.S.C. 618 et seq.); (4)the Treaty between the United States of America and Mexico relating to the utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, and supplementary protocol signed November 14, 1944, signed at Washington February 3, 1944 (59 Stat. 1219);
 (5)the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31); (6)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.);
 (7)the Colorado River Basin Project Act (Public Law 90–537; 82 Stat. 885); or (8)any State of Wyoming or other State water law.
 3302.Pricing of water storage contractsSection 7 of the Flood Control Act of 1944 (33 U.S.C. 709) is amended— (1)by striking such regulations: Provided, That this section and inserting the following:
						
 those regulations.(2)ExceptionThis subsection; and (2)by striking the section designation and all that follows through It shall be the duty of the Secretary of the Army to and inserting the following:
						
							7.Water storage
								(a)Pricing of contracts
 (1)In generalSubject to paragraph (2), the Secretary of the Army shall price each water storage contract entered into by the Secretary at fair market value.
 (2)Fair market value requirementFor purposes of paragraph (1), the fair market value of a water storage contract shall not exceed 110 percent of the lowest-contracted price at any facility of the Corps of Engineers located within 50 miles of the water source covered by the contract, as adjusted for inflation.
									(b)Flood control and navigation
 (1)In generalExcept as provided in paragraph (2), the Secretary of the Army shall. 3303.Report on water supply contract, Wright Patman Lake, TexasNot later than June 30, 2019, the Secretary shall submit to Congress a report on the status of the implementation of the water supply contract, Department of the Army, Civil Works Contract No. 29-68-A-0130, at Wright Patman Lake, Texas, that—
 (1)describes the accomplishments or failures relating to the implementation of that contract at Wright Patman Lake;
 (2)identifies— (A)the activities that the Secretary expects to be necessary to complete the execution of the contract;
 (B)the expected completion date for each activity identified under subparagraph (A); and (C)the expected execution date of the contract; and
 (3)describes any adjustments to the timeline for completion of the execution of the contract that the Secretary determines to be necessary.
 3304.Sense of Congress relating to Wright Patman Lake, Sulphur River Basin, TexasIt is the sense of Congress that the Secretary should implement the Department of the Army, Civil Works Contract No. 29-68-A-0130, at Wright Patman Lake, Texas, in an expeditious manner and in accordance with all applicable Federal and State water laws, including through the acceptance and expenditure of funds contributed by a non-Federal interest for any study required by law.
				3305.City reservoir expansion pilot program
 (a)In generalThe Secretary shall establish a pilot program to expedite review of applications described in subsection (b).
 (b)Applications describedAn application referred to in subsection (a) is an application for a permit from the Secretary— (1)to expand a reservoir for which not less than 80 percent of the water rights are for community drinking water supplies in order to accommodate projected water supply needs of a city with a population of less than 80,000; and
 (2)from a city in which— (A)any portion of the water resources available to the community are polluted by chemicals used at a formerly used defense site under the jurisdiction of the Department of Defense that is undergoing (or is scheduled to undergo) environmental remediation under chapter 160 of title 10, United States Code; and
 (B)mitigation of the pollution described in subparagraph (A) is ongoing. (c)SunsetThe authority to carry out the pilot program under this section shall terminate on the date that is 10 years after the date of enactment of this Act.
					3306.Sense of Congress relating to water-related infrastructure in Idaho, Montana, rural Nevada, New
 Mexico, rural Utah, and WyomingIt is the sense of Congress that appropriations authorized by section 595(i) of the Water Resources Development Act of 1999 (113 Stat. 384; 128 Stat. 1316; 130 Stat. 1681) should be maintained at an amount not less than $75,000,000.
				3307.Groundwater and well water testing and treatment program
 (a)In generalThe Secretary shall carry out a program to carry out the eligible projects described in subsection (b).
 (b)Eligible projects describedAn eligible project referred to in subsection (a) is a project located— (1)(A)in a disadvantaged community (as defined in section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)); or
 (B)in a municipality with a population of not more than 100,000; (2)in reasonable proximity to—
 (A)an active military base; (B)a formerly used defense site under the jurisdiction of the Department of Defense that is undergoing (or is scheduled to undergo) environmental remediation under chapter 160 of title 10, United States Code; or
 (C)any industrial site; and (3)in an area in which—
 (A)there may be contamination in the available drinking water supply; and (B)the local government is requesting assistance in the testing and treatment of water wells.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended.
					ESediment management
 3401.Missouri River reservoir sediment managementSection 1179(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675) is amended—
 (1)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; (2)by inserting after paragraph (3) the following:
						
 (4)Prioritization of sediment management plansIn carrying out the pilot project under this subsection, the Secretary shall give priority to developing and implementing sediment management plans that affect reservoirs that cross State lines.;
 (3)in paragraph (8) (as so redesignated)— (A)by redesignating subparagraph (B) as subparagraph (C); and
 (B)by striking subparagraph (A) and inserting the following:  (A)In generalThe Secretary shall carry out the pilot program established under this subsection in partnership with the Secretary of the Interior, and the program shall apply to reservoirs managed or owned by the Bureau of Reclamation.
 (B)Memorandum of agreementFor sediment management plans that apply to a reservoir managed or owned by the Bureau of Reclamation under subparagraph (A), the Secretary and the Secretary of the Interior shall execute a memorandum of agreement establishing the framework for a partnership and the terms and conditions for sharing expertise and resources.; and
 (4)by adding at the end the following:  (10)Prioritization of fundsTo the maximum extent practicable, in carrying out any projects or programs of the Secretary or the Secretary of the Interior, the Secretary and the Secretary of the Interior, as applicable, shall give priority to activities under this subsection..
 3402.Reservoir sedimentSection 215 of the Water Resources Development Act of 2000 (33 U.S.C. 2326c) is amended— (1)in subsection (a)—
 (A)by striking the date of enactment of the Water Resources Development Act of 2016 and inserting the date of enactment of the America's Water Infrastructure Act of 2018; and (B)by striking shall establish, using available funds, a pilot program to accept and inserting shall, using available funds, accept;
 (2)in subsection (b)— (A)in paragraph (2), by adding and at the end;
 (B)in paragraph (3), by striking ; and at the end and inserting a period; and (C)by striking paragraph (4); and
 (3)by striking subsection (f) and inserting the following:  (f)Report to CongressNot later than 3 years after the date of enactment of the America's Water Infrastructure Act of 2018, the Secretary may submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the program under this section..
 3403.Regional sediment managementSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended— (1)in subsection (a)—
 (A)by striking paragraph (1) and inserting the following:  (1)Sediment useFor sediment obtained through the construction, operation, or maintenance of an authorized Federal water resources project or a reclamation project, including Federal reservoirs authorized for flood control, the Secretary (in consultation with the Commissioner of Reclamation (referred to in this section as the Commissioner)) and, subject to the availability of appropriations, the Commissioner (in consultation with the Secretary), as applicable, shall develop, at full Federal expense, regional sediment management plans, and carry out projects at locations identified in plans developed under this section, or identified jointly by the non-Federal interest and the Secretary or the Commissioner, as applicable, for use in the construction, repair, modification, or rehabilitation of projects associated with Federal water resources projects and reclamation projects for purposes listed in paragraph (3).;
 (B)in paragraph (2), by inserting or the Commissioner, as applicable, after Secretary; (C)in paragraph (3), in the matter preceding subparagraph (A), by inserting and reclamation projects after water resources projects; and
 (D)in paragraph (4), by inserting or the Commissioner, as applicable, after Secretary; (2)in subsection (b)—
 (A)in the heading, by striking Secretarial and inserting Agency; and (B)in the matter preceding paragraph (1), by inserting or the Commissioner, as applicable, after Secretary;
 (3)in subsection (c)(1)— (A)in subparagraph (A), by inserting or reclamation project after water resources project; and
 (B)in subparagraph (B)(ii), by inserting or the Commissioner, as applicable, after Secretary; (4)in subsection (d)—
 (A)by inserting or the Commissioner, as applicable, after Secretary each place it appears; and (B)in paragraph (1), in the matter preceding subparagraph (A), by inserting or reclamation project after water resources project;
 (5)in subsection (e), in the matter preceding paragraph (1), by inserting or the Commissioner, as applicable, after Secretary; and (6)in subsection (g), in the first sentence, by inserting to the Secretary after appropriated.
					FFlood risk management
 3501.Ice jam prevention and mitigationSection 1150(c) of the Water Infrastructure Improvements for the Nation Act (33 U.S.C. 701s note; Public Law 114–322) is amended—
 (1)in paragraph (1)— (A)by striking During fiscal years 2017 through 2022, the Secretary and inserting The Secretary; and
 (B)by striking 10 projects and inserting 20 projects; (2)in paragraph (2)—
 (A)by striking shall ensure and inserting the following : “shall—  (A)ensure;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (B)select not less than 1 project on a reservation (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)) that serves more than 1 Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).; and
 (3)by adding at the end the following:  (3)PrioritizationIn selecting projects under paragraph (1), the Secretary shall give priority to—
 (A)projects in the Upper Missouri River Basin; and
 (B)projects in the Northeast.. 3502.Upper Missouri River Basin flood and drought monitoringSection 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1311, 130 Stat. 1677) is amended by adding at the end the following:
					
 (6)PrioritizationTo the maximum extent practicable, in carrying out any projects or programs of the Secretary, the Secretary shall give priority to activities under this subsection..
 3503.Policies that impact flood fight management projects within urban areasNot later than 1 year after the date of enactment of this Act, the Secretary shall carry out a study on—
 (1)flooding within urban floodplains; and (2)the Federal policy constraints on the ability of the Secretary to address urban flooding, including—
 (A)the regulations under part 238 of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (B)the limitation under section 238.7(a)(1) of that title (as in effect on the date of enactment of this Act) that allows the Secretary to provide assistance only where the flood discharge of a stream or waterway within an urban area is greater than 800 cubic feet per second for the 10-percent flood.
						3504.Missouri River and tributaries at Kansas Cities, Missouri and Kansas
 (a)In generalThe project for flood damage reduction, Argentine, East Bottoms, Fairfax-Jersey Creek, and North Kansas Levees Units, Missouri River and tributaries at Kansas Cities, Missouri and Kansas, authorized by section 1001(28) of the Water Resources Development Act of 2007 (121 Stat. 1054), is modified to include the Armourdale and Central Industrial District Levee Units, to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the report of the Chief of Engineers, dated January 27, 2015, at an additional total cost of $328,110,000, with an estimated Federal cost of $213,271,500 and an estimated non-Federal cost of $114,838,500.
 (b)Single projectThe projects described in subsection (a) shall be considered a single project for budgeting purposes and shall not be subject to a new start decision or new investment decision.
 (c)Conforming amendmentItem 2 of the table in section 1401(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1710) (relating to Armourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas Citys) is repealed.
					3505.Fargo-Moorhead Metropolitan Area Diversion Project, North Dakota
 (a)In generalNotwithstanding section 404(b)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)(B)(ii)) and any regulations promulgated to carry out that section, beginning on the date of enactment of this Act, any property in the State of North Dakota that was acquired through hazard mitigation assistance provided under section 203 of that Act (42 U.S.C. 5133), section 404 of that Act (42 U.S.C. 5170c), or section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) that was subject to any open space deed restriction shall be exempt from those restrictions to the extent necessary to complete the Fargo-Moorhead Metropolitan Area Diversion Project authorized by section 7002(2) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1366), subject to the conditions that—
 (1)no new or additional structure unrelated to the Project may be erected on the property unless the new or additional structure is in compliance with section 404(b)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)(B)(ii)); and
 (2)any subsequent use of the land on the property that is unrelated to the Project shall comply with that section.
 (b)Savings provisionNothing in this section affects the responsibility of any entity to comply with all other applicable laws (including regulations) with respect to the properties described in subsection (a).
					GRiver basins, watersheds, and coastal areas
 3601.Long-term flood risk reduction, Upper Missouri River Basin, Snake River Basin, and Red River BasinSection 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n) is amended by adding at the end the following:  (f)Long term flood-risk reduction (1)In generalThe Secretary shall provide assistance for the operation and maintenance of any project constructed under this section that, as determined by the Secretary, becomes permanent due to the extended presence of assistance from the Secretary under subsection (a).
 (2)No time limitationNotwithstanding any other provision of this section or any other law, the Secretary may provide assistance under this subsection for any period of time, as determined by the Secretary.
 (3)Cost-shareThe cost of operation and maintenance provided under this subsection for a project shall be subject to the cost-sharing provisions that would otherwise apply to such a project.
 (4)TerminationThe authority to provide assistance under this subsection terminates on the date that is 10 years after the date of enactment of the America's Water Infrastructure Act of 2018..
 3602.Sense of Congress relating to provision of resources for emergency infrastructure repairsIt is the sense of Congress that the Secretary should use all existing authorities of the Secretary to accept and use resources provided by a non-Federal entity under section 1024 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2325a) to carry out emergency infrastructure repairs, regardless of the cause of the emergency.
 3603.Sense of Congress on emergency management assistanceIt is the sense of Congress that the Secretary should provide technical assistance and other support to State emergency management agencies to assist in the development of handbooks for floodplain managers that—
 (1)include policies to help manage the risks of coastal and river flooding; and (2)consider coastal protection solutions that promote resilience, such as living shorelines, and regional sediment management.
 3604.Great Lakes Fish and Wildlife Restoration Act of 1990Section 1009 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941g) is amended by striking subsection (a) and inserting the following:
					
 (a)In generalThere are authorized to be appropriated to the Director— (1)for fiscal year 2019—
 (A)$6,600,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 33 1/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,200,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007;
 (2)for fiscal year 2020— (A)$7,200,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 33 1/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,400,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007; and
 (3)for fiscal year 2021— (A)$7,800,000 to implement fish and wildlife restoration proposals and regional projects selected by the Director under section 1005(d), of which—
 (i)not more than the lesser of 33 1/3 percent and $2,000,000 may be allocated to implement regional projects; and (ii)the lesser of 5 percent and $300,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity; and
 (B)$2,600,000, which shall be allocated for the activities of the Upper Great Lakes Fish and Wildlife Conservation Offices and the Lower Great Lakes Fish and Wildlife Conservation Office under section 1007..
 3605.Great Lakes Restoration InitiativeSection 118(c)(7)(J) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)) is amended by striking clause (i) and inserting the following:
					
 (i)In generalThere are authorized to be appropriated to carry out this paragraph— (I)$330,000,000 for fiscal year 2019;
 (II)$360,000,000 for fiscal year 2020; and (III)$390,000,000 for fiscal year 2021..
 3606.Great Lakes Coastal Resiliency studyThe Secretary shall carry out the proposed Great Lakes coastal resiliency study under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a)—
 (1)to conduct an assessment of water resources needs in the Great Lakes; and (2)to prioritize efforts to study issues in the Great Lakes, including lake level fluctuations, erosion, flooding, nutrient runoff, aging infrastructure, and economic and recreational issues.
 3607.Special rule for beach nourishmentSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by striking the date of enactment of the Water Resources Reform and Development Act of 2014 and inserting the date of enactment of the America's Water Infrastructure Act of 2018.
 3608.Extension for certain coastal storm damage reduction programsSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by inserting or within the 5-year period beginning on the date of enactment of the America's Water Infrastructure Act of 2018 after Water Resources Reform and Development Act of 2014.
				3609.Snake River Basin flood prevention action plan
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary, in consultation with the Commissioner of Reclamation, shall develop a flood prevention action plan for each State or portion of a State within the Snake River Basin.
 (b)RequirementsA flood prevention action plan under subsection (a) shall— (1)focus on the areas most likely to experience flooding within the next 2 years;
 (2)include steps to manage and reduce flood risks within the Snake River Basin; and (3)include a description of the actions the Secretary and the Commissioner of Reclamation plan to take to improve coordination with local stakeholders to help manage and reduce flood risks in the areas described in paragraph (1).
 (c)SubmissionNot later than 180 days after the date of enactment of this Act, after coordinating with local stakeholders, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the flood prevention plans developed under subsection (a).
 3610.Authorization of appropriations for Columbia River Basin restorationSection 123(d) of the Federal Water Pollution Control Act (33 U.S.C. 1275(d)) is amended by adding at the end the following:
					
 (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— (A)$5,000,000 for fiscal year 2019; and
 (B)$30,000,000 for each of fiscal years 2020 and 2021.. 3611.Middle Rio Grande peak flow restoration (a)Temporary deviationDuring the 5-year period beginning on the date of enactment of this Act, the Secretary shall continue the temporary deviation in the operation of Cochiti Lake and Jemez Canyon Dam, that was initiated in 2009 and terminated in 2013, to continue to evaluate the benefits of the deviation.
 (b)Feasibility study and reportNot later than 1 year after the date of enactment of this Act, the Secretary and the Secretary of the Interior shall—
 (1)conduct a feasibility study to address Cochiti Dam operation limitations on the timing, magnitude, and duration of flows that support federally listed species in the Middle Rio Grande, consistent with subsection (c); and
 (2)submit to Congress a feasibility report on the reauthorization of the purposes of Cochiti Dam. (c)GoalsThe deviation described in subsection (a) shall provide for the detention and release of native Rio Grande water and San Juan-Chama Project water with the goals of—
 (1)improving river processes to restore species habitat on the Rio Grande, including a Spring peak flow to the Rio Grande;
 (2)increasing the spawning and recruitment of endangered Rio Grande silvery minnows; (3)creating overbanking flows that are necessary—
 (A)to maintain a healthy bosque; and (B)to support habitat for the Southwestern willow flycatcher and other wildlife;
 (4)maintaining channel capacity; and (5)increasing water operational flexibility and efficiencies in meeting irrigation and municipal and industrial purposes, if the increased water operational flexibility and efficiencies enhance the goals described in paragraphs (1) and (4).
 (d)MonitoringThe Secretary, in cooperation with the Secretary of the Interior and other Federal and non-Federal stakeholders shall—
 (1)monitor the environmental effects, benefits, and results of the deviation mandated under this section; and
 (2)compile any data necessary to evaluate the need for further amendment to the authorizations and water control manuals for Cochiti Lake or Jemez Canyon Dam.
 (e)Approval requiredBefore implementing the temporary deviation under this section, as required by the applicable water control manuals, the Secretary shall—
 (1)first obtain approval from— (A)Pueblo de Cochiti;
 (B)Pueblo of Santa Ana; and (C)the Rio Grande Compact Commission established by the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785, chapter 155); and
 (2)to the maximum extent practicable, consult with the existing Cochiti Lake Environmental Resources Team, which includes other Federal agencies and landowners in the region.
 (f)ReportsThe Secretary shall prepare and submit to Congress— (1)for each year in which the deviations are being carried out under this section, annual reports that describe the data compiled under subsection (d)(2); and
 (2)at the end of the period described in subsection (a), a final, cumulative report that summarizes the data obtained during that period.
 3612.North Atlantic Division report on hurricane barriers and harbors of refuge in New EnglandNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with State and local experts in the North Atlantic Division of the Corps of Engineers, shall submit to Congress a report on the durability and resiliency of existing hurricane barriers and harbors of refuge, giving particular consideration as to how those structures will survive and fully serve their planned levels of protection under current, near, and longer term future predicted sea levels, storm surge, and storm strength.
				3613.Study on innovative ports for offshore wind development
 (a)Definition of innovative port for offshore wind developmentIn this section, the term innovative port for offshore wind development includes any port that can accommodate, or be retrofitted to accommodate— (1)the upright assembly of the majority of an offshore wind facility, including the foundation, tower, turbine, blade, and electrical components;
 (2)an assembly area, ground bearing pressure, and overhead clearance for the assembly of offshore wind facility turbines, which each have a capacity of up to 20 megawatts;
 (3)heavy-lift quay and not less than 30 acres of port storage; (4)innovative offshore wind facility and vessel technologies that allow for the rapid installation of an offshore wind facility; and
 (5)any other innovative offshore wind facility technology, as determined by the Secretary. (b)Study and report (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—
 (A)in consultation with the Secretary of Energy and the Secretary of the Interior, carry out a study of ports in the Mid-Atlantic and New England regions of the United States to identify—
 (i)not less than 3 suitable ports in those regions that could become innovative ports for offshore wind development;
 (ii)barriers to the development of innovative ports for offshore wind development; (iii)the Federal and State actions, including dredging and construction of supporting infrastructure, needed to facilitate the development of the ports identified under clause (i) to become innovative ports for offshore wind development; and
 (iv)recommendations on any further research needed to improve ports in the United States for offshore wind facility development and deployment; and
 (B)submit to Congress a report describing the results of the study under subparagraph (A). (2)ConsultationIn carrying out the study under paragraph (1), the Secretary shall consult with, at a minimum—
 (A)the Governor of each affected State; (B)units of local government; and
 (C)relevant experts in engineering, environment, and industry considerations. 3614.Report on Corps of Engineers activities (a)DefinitionsIn this section:
 (1)Applicable coastal StateThe term applicable coastal State means a coastal State that has a State-approved plan. (2)State-approved planThe term State-approved plan includes—
 (A)a coastal management plan; (B)a special area management plan;
 (C)a coastal master plan; and (D)other similar coastal planning and resiliency strategies.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress and each applicable coastal State a report that includes—
 (1)a summary of all active and recently completed work of the Corps of Engineers in each applicable coastal State;
 (2)an analysis of how the work described in paragraph (1) corresponds to, fits under, or complements any existing State-approved plan; and
 (3)recommendations for improved implementation of State-approved plans through existing authorities of the Corps of Engineers, including by, if appropriate—
 (A)allowing State-approved plans to be submitted for proposed inclusion in the annual report entitled Report to Congress on Future Water Resources Development and submitted to Congress pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d); and
 (B)including specific projects included in a State-approved plan in the continuing authorities program (as described in section 3002).
							HEnvironmental management
 3701.Reauthorization of Rio Grande environmental management programSection 5056(f) of the Water Resources Development Act of 2007 (121 Stat. 1214; 128 Stat. 1315) is amended by striking each of fiscal years 2008 through 2019 and inserting each of fiscal years 2008 through 2021.
				3702.Amendments to Long Island Sound programs
					(a)Long Island
 Sound restoration programSection 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269) is amended—
 (1)in subsection (b), by striking the subsection designation and heading and all that follows through The Office shall and inserting the following:
							
								(b)Office
 (1)EstablishmentThe Administrator shall—
 (A)continue to carry out the conference study; and
 (B)establish an office, to be located on or near Long Island Sound.
										(2)Administration
 and staffingThe Office shall;
 (2)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking Management Conference of the Long Island Sound Study and inserting conference study;
 (B)in paragraph (2)—
 (i)in each of subparagraphs (A) through (G), by striking the commas at the end of the subparagraphs and inserting semicolons;
 (ii)in subparagraph (H), by striking , and and inserting a semicolon;
 (iii)in subparagraph (I), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:
									
 (J)environmental impacts on the Long Island Sound watershed, including—
 (i)the identification and assessment of vulnerabilities in the watershed;
 (ii)the development and implementation of adaptation strategies to reduce those vulnerabilities; and
 (iii)the identification and assessment of the impacts of sea level rise on water quality, habitat, and infrastructure; and
 (K)planning initiatives for Long Island Sound that identify the areas that are most suitable for various types or classes of activities in order to reduce conflicts among uses, reduce adverse environmental impacts, facilitate compatible uses, or preserve critical ecosystem services to meet economic, environmental, security, or social objectives;;
 (C)by striking paragraph (4) and inserting the following:
								
 (4)develop and implement strategies to increase public education and awareness with respect to the ecological health and water quality conditions of Long Island Sound;;
 (D)in paragraph (5), by inserting study after conference;
 (E)in paragraph (6)—
 (i)by inserting (including on the Internet) after the public; and
 (ii)by inserting study after conference; and
 (F)by striking paragraph (7) and inserting the following:
								
 (7)monitor the progress made toward meeting the identified goals, actions, and schedules of the Comprehensive Conservation and Management Plan, including through the implementation and support of a monitoring system for the ecological health and water quality conditions of Long Island Sound; and;
 (3)in subsection (d)(3), in the second sentence, by striking 50 per centum and inserting 60 percent;
 (4)by redesignating subsection (f) as subsection (i); and
 (5)by inserting after subsection (e) the following:
							
								(f)Report
									(1)In
 generalNot later than 2 years after the date of enactment of the America's Water Infrastructure Act of 2018, and biennially thereafter, the Director of the Office, in consultation with the Governor of each Long Island Sound State, shall submit to Congress a report that—
 (A)summarizes and assesses the progress made by the Office and the Long Island Sound States in implementing the Long Island Sound Comprehensive Conservation and Management Plan, including an assessment of the progress made toward meeting the performance goals and milestones contained in the Plan;
 (B)assesses the key ecological attributes that reflect the health of the ecosystem of the Long Island Sound watershed;
 (C)describes any substantive modifications to the Long Island Sound Comprehensive Conservation and Management Plan made during the 2-year period preceding the date of submission of the report;
 (D)provides specific recommendations to improve progress in restoring and protecting the Long Island Sound watershed, including, as appropriate, proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan;
 (E)identifies priority actions for implementation of the Long Island Sound Comprehensive Conservation and Management Plan for the 2-year period following the date of submission of the report; and
 (F)describes the means by which Federal funding and actions will be coordinated with the actions of the Long Island Sound States and other entities.
										(2)Public
 availabilityThe Administrator shall make the report described in paragraph (1) available to the public, including on the Internet.
									(g)Annual budget
 planThe President shall submit, together with the annual budget of the United States Government submitted under section 1105(a) of title 31, United States Code, information regarding each Federal department and agency involved in the protection and restoration of the Long Island Sound watershed, including—
 (1)an interagency crosscut budget that displays for each department and agency—
 (A)the amount obligated during the preceding fiscal year for protection and restoration projects and studies relating to the watershed;
 (B)the estimated budget for the current fiscal year for protection and restoration projects and studies relating to the watershed; and
 (C)the proposed budget for succeeding fiscal years for protection and restoration projects and studies relating to the watershed; and
 (2)a summary of any proposed modifications to the Long Island Sound Comprehensive Conservation and Management Plan for the following fiscal year.
									(h)Federal
				entities
 (1)CoordinationThe Administrator shall coordinate the actions of all Federal departments and agencies that impact water quality in the Long Island Sound watershed in order to improve the water quality and living resources of the watershed.
 (2)MethodsIn carrying out this section, the Administrator, acting through the Director of the Office, may—
 (A)enter into interagency agreements; and
 (B)make intergovernmental personnel appointments.
										(3)Federal
 participation in watershed planningA Federal department or agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall participate in regional and subwatershed planning, protection, and restoration activities with respect to the watershed.
									(4)Consistency
 with comprehensive conservation and management planTo the maximum extent practicable, the head of each Federal department and agency that owns or occupies real property, or carries out activities, within the Long Island Sound watershed shall ensure that the property and all activities carried out by the department or agency are consistent with the Long Island Sound Comprehensive Conservation and Management Plan (including any related subsequent agreements and plans)..
						(b)Long Island
			 Sound stewardship program
						(1)Long Island
 Sound Stewardship Advisory CommitteeSection 8 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)in subsection (g), by striking 2011 and inserting 2021; and
 (B)by adding at the end the following:
								
									(h)Nonapplicability
 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to—
 (1)the Advisory Committee; or (2)any board, committee, or other group established under this Act..
 (2)ReportsSection 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended in the matter preceding subparagraph (A) by striking fiscal years 2007 through 2011 and inserting fiscal years 2019 through 2021.
 (3)AuthorizationSection 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is amended—
 (A)by striking subsection (a);
 (B)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively; and
 (C)in subsection (a) (as so redesignated), by striking under this section each and inserting to carry out this Act for a.
							(4)Effective
 dateThe amendments made by this subsection take effect on October 1, 2018.
						(c)Reauthorization of Long Island Sound programs
						(1)In
 generalThere are authorized to be appropriated to the Administrator of the Environmental Protection Agency such sums as are necessary for each of fiscal years 2019 through 2021 for the implementation of—
 (A)section 119 of the Federal Water Pollution Control Act (33 U.S.C. 1269), other than subsection (d) of that section; and
 (B)the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359).
							(2)Long Island
 Sound grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out section 119(d) of the Federal Water Pollution Control Act (33 U.S.C. 1269(d)) $40,000,000 for each of fiscal years 2019 through 2021.
						(3)Long Island
 Sound stewardship grantsThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency to carry out the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) $25,000,000 for each of fiscal years 2019 through 2021.
 3703.Sense of Congress relating to the Caño Martín Peña ecosystem restoration projectIt is the sense of Congress that the Secretary should advance the project for ecosystem restoration, Caño Martín Peña, Puerto Rico.
				ITribal programs
 3801.Inflation adjustment of cost-sharing provisions for territories and Indian TribesSection 1156(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(b)) is amended by striking the date of enactment of this subsection and inserting the date of enactment of the America's Water Infrastructure Act of 2018.
 3802.Tribal Partnership ProgramSection 203(b)(4) of the Water Resources Development Act of 2000 (33 U.S.C. 2269(b)(4)) is amended by striking $10,000,000 in each of subparagraphs (A) and (B) and inserting $15,000,000.
				3803.Blackfeet water rights settlement
 (a)Authorization for appropriationsSection 3718 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1838) is amended by adding at the end the following:
						
 (c)Blackfeet water rights settlementNotwithstanding sections 3716(e) and 3717(e), to the extent funds have been appropriated, 50 percent of the amounts appropriated to the Blackfeet Settlement Trust Fund and 50 percent of the amounts appropriated to the Blackfeet Water Settlement Implementation Fund under this section shall be available to the Tribe and the Secretary in a manner consistent with this title on the execution of the waivers and releases under section 3720(a)..
 (b)Waiver and release of claimsSection 3720 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1839) is amended—
 (1)in subsection (a)(3)(B), by striking section 3706 and inserting section 6; and (2)in subsection (h), in the matter preceding paragraph (1), by striking January 21, 2026 and inserting January 21, 2025.
						3804.Bonneville Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the Bonneville Dam, Oregon.
 (b)InclusionThe examination and assessment under subsection (a) may include assessments relating to housing and related facilities.
 (c)AssistanceIf the Secretary determines, based on the examination and assessment under subsection (a), that assistance is required, the Secretary may use all existing authorities of the Secretary to provide assistance to Indians that have been displaced as a result of the construction of the Bonneville Dam, Oregon.
 (d)Tribal assistanceSection 1178(c)(1)(A) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1675) is amended by striking Upon the request of the Secretary of the Interior, the Secretary may provide assistance and inserting The Secretary, in consultation with the Secretary of the Interior, may provide assistance.
					3805.John Day Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall examine and assess the extent to which Indians (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) have been displaced as a result of the construction of the John Day Dam, Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179, chapter 188).
 (b)InclusionThe examination and assessment under subsection (a) may include assessments relating to housing and related facilities.
 (c)AssistanceIf the Secretary determines, based on the examination and assessment under subsection (a), that assistance is required, the Secretary may use all existing authorities of the Secretary to provide assistance to Indians that have been displaced as a result of the construction of the John Day Dam, Oregon.
					3806.Dalles Dam, Oregon
 (a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall complete and carry out a village development plan for any Indian village (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) submerged as a result of the construction of the Dalles Dam, Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179, chapter 188).
 (b)AssistanceThe Secretary may acquire land from willing land owners in carrying out the village development plan.
 (c)RequirementsThe village development plan under subsection (a) shall include an estimated cost and tentative schedule for the construction of a replacement village.
					3807.Indian irrigation fund reauthorization
 (a)Deposits to fundsSection 3212(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (b)Expenditures from fundSection 3213(a) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (c)TerminationSection 3216 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1750) is amended in the matter preceding paragraph (1) by striking September 30, 2021 and inserting September 30, 2028.
					3808.Reauthorization of repair, replacement, and maintenance of certain Indian irrigation projects
 (a)In generalSection 3221(b) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1751) is amended in the matter preceding paragraph (1) by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028.
 (b)Status report on certain projectsSection 3224(d) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended in the matter preceding paragraph (1) by striking fiscal year 2021 and inserting fiscal year 2028.
 (c)Allocation among projectsSection 3226 of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1753) is amended—
 (1)in subsection (a), by striking each of fiscal years 2017 through 2021 and inserting each of fiscal years 2017 through 2028; and (2)in subsection (b), by striking the day before the date of enactment of this Act and inserting the day before the date of enactment of the America's Water Infrastructure Act of 2018.
 3809.Indian dam safety reauthorizationSection 3101 of the Water Infrastructure Improvements for the Nation Act (25 U.S.C. 3805) is amended—
 (1)by striking each of fiscal years 2017 through 2023 each place it appears and inserting each of fiscal years 2017 through 2030; (2)in subsection (b)—
 (A)in paragraph (1)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and (B)in paragraph (2)(F), in the matter preceding clause (i), by striking September 30, 2023 and inserting September 30, 2030; and
 (3)in subsection (f)— (A)in paragraph (2), by striking 4 years and inserting 11 years; and
 (B)in paragraph (3), by striking each of fiscal years 2017, 2018, and 2019 and inserting each of fiscal years 2017 through 2026. 3810.GAO report on Alaska Native village relocation efforts due to flooding and erosion threats (a)Definition of Alaska Native villageIn this section, the term Alaska Native village means a Native village that has a Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (b)ReportThe Comptroller General of the United States (referred to in this section as the Comptroller General) shall submit to Congress a report on efforts to relocate Alaska Native villages due to flooding and erosion threats that updates the report of the Comptroller General entitled Alaska Native Villages: Limited Progress Has Been Made on Relocating Villages Threatened by Flooding and Erosion, dated June 2009.
 (c)InclusionsThe report under subsection (b) shall include— (1)a summary of flooding and erosion threats to Alaska Native villages throughout the State of Alaska, based on information from—
 (A)the Corps of Engineers; (B)the Denali Commission; and
 (C)any other relevant sources of information as the Comptroller General determines to be appropriate; (2)the status of efforts to relocate Alaska Native villages due to flooding and erosion threats; and
 (3)any other issues relating to flooding and erosion threats to, or relocation of, Alaska Native villages, as the Comptroller General determines to be appropriate.
						3811.References to Indian tribes
 (a)Cost sharing provisionsSection 1156(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(a)(2)) is amended by striking (as defined and all that follows through the period at the end and inserting or tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))..
 (b)Written agreement requirement for water resources projectsSection 221(b)(1) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)(1)) is amended by striking (including a and all that follows through ; or at the end and inserting (including an Indian tribe and tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); or.
					IVSense of Congress relating to certain projects
			4001.Sense of Congress relating to certain projects
 (a)In generalIt is the sense of Congress that— (1)the projects described in subsection (b) are valuable; and
 (2)the Corps of Engineers should expeditiously complete the post-authorization change report or report of the Chief of Engineers, as applicable, for each of those projects by the end of 2018.
 (b)Projects describedThe projects referred to in subsection (a) are each of the following: (1)Projects for which a report of the Chief of Engineers is expected (A)The project for flood risk management, Lower San Joaquin River, California.
 (B)The project for coastal storm risk management, Pawcatuck River, Rhode Island, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (C)The project for coastal storm risk management, Hashamomuck Cove, New York, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (D)The project for coastal storm risk management and utilization of dredged material, Delaware River, Delaware, New Jersey, and Pennsylvania, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (E)The project for navigation, Seattle Harbor, Washington, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (F)The project for navigation, Three Rivers, Arkansas, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (G)The project for navigation, San Juan Harbor, Puerto Rico, described in the study authorized by the resolution adopted by the Committee on Transportation and Infrastructure of the House of Representatives on September 20, 2006.
 (H)The project for flood risk management and ecosystem restoration, Española Valley, Rio Grande and tributaries, New Mexico, described in the study authorized by the resolution adopted by the Committee on Environment and Public Works of the Senate on December 10, 2009.
 (I)The project for ecosystem restoration, Resacas at Brownsville, Texas, carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330).
 (J)The project for flood control, navigation, and ecosystem restoration, Anacostia Watershed, Prince George's County, Maryland, described in the study authorized by the resolution adopted by the Committee on Public Works and Transportation of the House of Representatives on September 8, 1988.
 (K)The project for flood control, Willamette River Basin, Oregon, described in the Willamette River Basin Review Study authorized by the resolution adopted by the Committee on Public Works and Transportation of the House of Representatives on September 8, 1988.
 (L)The project for flood risk management and coastal storm risk management, Norfolk, Virginia, authorized in the matter under the heading Investigations under the heading Corps of Engineers—Civil under the heading Department of the Army in title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 23).
 (M)The project for flood risk management, Armourdale and Central Industrial District Levee Units, Missouri River and Tributaries at Kansas City, Kansas, authorized by section 1401(2) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1711) (as modified by section 3504).
 (N)The project for navigation and hurricane and storm damage reduction, Houma, Louisiana, authorized by section 1001(24)(B) of the Water Resources Development Act of 2007 (121 Stat. 1053).
 (O)The project for flood risk management, Souris River Basin, Minot, North Dakota, authorized by section 209 of the Flood Control Act of 1966 (80 Stat. 1423).
 (P)The project for ecosystem restoration, Delta Islands and Levees, California, described in the study authorized by—
 (i)the resolution adopted by the Committee on Public Works of the Senate on June 1, 1948; (ii)the resolution adopted by the Committee on Public Works of the House of Representatives on May 8, 1948; and
 (iii)House Report 108–357, accompanying the Energy and Water Development Appropriations Act, 2004 (Public Law 108–137; 117 Stat. 1827).
 (Q)The project for navigation, Norfolk Harbor and Channels, Virginia, authorized by section 201(a) of the Water Resources Development Act of 1986 (100 Stat. 4090).
						(2)Projects for which a post-authorization change report is expected
 (A)The project for navigation, Chickamauga Lock, Tennessee, authorized by section 114 of the Energy and Water Development Appropriations Act, 2003 (Public Law 108–7; 117 Stat. 140).
 (B)The project for ecosystem restoration, South Florida, Florida, authorized by section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680).
 (C)The project for navigation, Freeport Harbor, Texas, carried out under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a).
 (D)The project for Soo Locks, Sault Sainte Marie, Michigan, authorized by section 1149 of the Water Resources Development Act of 1986 (100 Stat. 4254; 121 Stat. 1131).
 (E)The project for ecosystem restoration, Central Everglades, Florida, authorized by section 1401(4) of the Water Infrastructure Improvements for the Nation Act (130 Stat. 1713).
 (F)The project for water supply and ecosystem restoration, Howard A. Hanson Dam, Washington, authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 180) and modified by section 101(b)(15) of the Water Resources Development Act of 1999 (113 Stat. 281).
 (G)The project for flood risk management, Green Brook Sub-Basin, Raritan River Basin, New Jersey, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4119).
 (H)The project for shore protection and harbor mitigation, Fort Pierce Beach, Florida, authorized by section 301 of the River and Harbor Act of 1965 (79 Stat. 1092), section 102 of the River and Harbor Act of 1968 (82 Stat. 732), and section 506(a)(2) of the Water Resources Development Act of 1996 (110 Stat. 3757), and modified by section 313 of the Water Resources Development Act of 1999 (113 Stat. 301).
 (I)The project for flood control, McMicken Dam, Arizona, authorized by section 304 of the Act of August 7, 1953 (67 Stat. 450, chapter 342).
 (J)The project for flood protection, Cave Buttes Dam, Arizona, authorized by section 204 of the Flood Control Act of 1965 (79 Stat. 1083).
 (K)The project for navigation, Mississippi River to Shreveport, Louisiana, Red River Waterway, authorized by section 101 of the River and Harbor Act of 1968 (82 Stat. 731).
						VEPA-related provisions
			5001.Stormwater infrastructure funding task force
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall establish a voluntary stormwater infrastructure funding task force comprised of representatives of public, private, and Federal entities to study and develop recommendations to improve the funding and financing of stormwater infrastructure to ensure that—
 (1)municipalities are able to identify appropriate funding sources; and (2)funding is—
 (A)available in all States; (B)affordable (based on the integrated planning guidelines described in the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012); and
 (C)sufficient to support capital expenditures and long-term operation and maintenance costs. (b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the results of the study under subsection (a).
 5002.Reauthorization of the Water Infrastructure Finance and Innovation ActSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—
 (1)in subsection (a)(5), by striking for fiscal year 2019 and inserting for each of fiscal years 2019 through 2021; and (2)in subsection (b), by striking for each of fiscal years 2015 through 2019 and inserting for each of fiscal years 2015 through 2021.
				5003.Indian reservation drinking water and wastewater pilot program
 (a)In generalSubject to the availability of appropriations, the Administrator of the Environmental Protection Agency shall carry out a pilot program to implement—
 (1)10 eligible projects described in subsection (b) that are within the Upper Missouri River Basin; and
 (2)10 eligible projects described in subsection (b) that are within the Upper Rio Grande Basin. (b)Eligible projectsA project eligible to participate in the pilot program under subsection (a) is a project—
 (1)that is on a reservation (as defined in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452)) that serves a federally recognized Indian Tribe; and
 (2)the purpose of which is— (A)to connect, expand, or repair existing drinking water lines or water towers in order to improve water quality, pressure, or services; or
 (B)to replace or refurbish wastewater lagoons that are insufficient for current or near-term community needs or economic growth.
 (c)RequirementIn carrying out the pilot program under subsection (a)(1), the Administrator of the Environmental Protection Agency shall select not less than 1 eligible project for a reservation that serves more than 1 federally recognized Indian Tribe.
				5004.Technical assistance for treatment works
 (a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
					
						222.Technical assistance for small treatment works
 (a)DefinitionsIn this section: (1)Qualified nonprofit small treatment works technical assistance providerThe term qualified nonprofit small treatment works technical assistance provider means a nonprofit organization that, as determined by the Administrator—
 (A)is qualified and experienced in providing training and technical assistance to small treatment works; and
 (B)the small treatment works in the State finds to be the most beneficial and effective. (2)Small treatment worksThe term small treatment works means a publicly owned treatment works serving not more than 10,000 individuals.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit small treatment works technical assistance providers to provide to owners and operators of small treatment works onsite technical assistance, circuit rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training, to assist the small treatment works in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for grants for small treatment works technical assistance, $15,000,000 for each of fiscal years 2019 through 2021.
							223.Technical assistance for medium treatment works
 (a)DefinitionsIn this section: (1)Medium treatment worksThe term medium treatment works means a publicly owned treatment works serving not fewer than 10,001, and not more than 75,000, individuals.
 (2)Qualified nonprofit medium treatment works technical assistance providerThe term qualified nonprofit medium treatment works technical assistance provider means a qualified nonprofit technical assistance provider of water and wastewater services to medium-sized communities that provides technical assistance (including circuit rider technical assistance programs, multi-State, regional assistance programs, and training and preliminary engineering evaluations) to owners and operators of medium treatment works, which may include a State agency.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit medium treatment works technical assistance providers to provide to owners and operators of medium treatment works onsite technical assistance, circuit-rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training to assist medium treatment works that are facing difficulty in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2021..
				(b)Water pollution control revolving loan funds
 (1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d)—
 (i)in the matter preceding paragraph (1), by inserting and as provided in subsection (e) after State law; (ii)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; and
 (iii)by inserting after subsection (d) the following:  (e)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to the State under this section for qualified nonprofit small treatment works technical assistance providers (as the term is defined in section 222) and qualified nonprofit medium treatment works technical assistance providers (as the term in defined in section 223) to provide technical assistance to small treatment works (as the term is defined in section 222) and medium treatment works (as the term is defined in section 223) in the State..
 (2)Conforming amendmentSection 221(d) of the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended by striking section 603(h) and inserting section 603(i).
					5005.Clean, safe, reliable water infrastructure
				(a)Drinking water infrastructure
 (1)Other authorized activitiesSection 1452(k) of the Safe Drinking Water Act (42 U.S.C. 300j–12(k)) is amended— (A)in paragraph (1)(D), by inserting and the implementation of plans to protect source water identified in a source water assessment under section 1453 before the period at the end; and
 (B)in paragraph (2)(E), by inserting and implement plans to protect source water identified in a source water assessment under section 1453 after wellhead protection programs.
 (2)Negotiation of contractsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
						
 (s)Negotiation of contractsFor communities with populations of more than 10,000 individuals, a contract to be carried out using funds directly made available by a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural or related services shall be negotiated in the same manner as—
 (1)a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code; or
 (2)an equivalent State qualifications-based requirement (as determined by the Governor of the State).. (3)WaterSense programThe Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding after part F the following:
						
							GAdditional provisions
								1471.WaterSense program
									(a)Establishment of WaterSense program
 (1)In generalThere is established within the Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings, landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator shall, consistent with this section, identify water-efficient products, buildings, landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water enhancing technologies; (F)xeriscaping and other landscape conversions that reduce water use;
 (G)whole house humidifiers; and (H)water-efficient buildings or facilities.
 (b)DutiesThe Administrator, coordinating as appropriate with the Secretary of Energy, shall— (1)establish—
 (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties, which shall be independent third-party product certification bodies accredited by an accreditation entity domiciled in the United States, such as the American National Standards Institute, as achieving—
 (i)the requirements described in the document of the International Organization for Standardization and the International Electrotechnical Commission entitled ISO/IEC 17065 Conformity assessment—Requirements for bodies certifying products, processes and services and dated September 2012; and
 (ii)the applicable WaterSense requirements; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; (4)not more frequently than every 6 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building, landscape, process, or service category being addressed; and
 (6)not later than December 31, 2019, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), and WaterSense under this section, the Secretary of Energy and the Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. (b)Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
 (1)in subsection (a), by striking the subsection designation and heading and all that follows through subject to subsection (g), the Administrator may in paragraph (2) and inserting the following:  (a)AuthorityThe Administrator may—
 (1)make grants to States for the purpose of providing grants to a municipality or municipal entity for planning, designing, and constructing—
 (A)treatment works to intercept, transport, control, or treat municipal combined sewer overflows and sanitary sewer overflows; and
 (B)measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water; and (2)subject to subsection (g),; 
 (2)in subsection (b)— (A)in paragraph (1), by striking the semicolon at the end and inserting ; or;
 (B)by striking paragraphs (2) and (3); and (C)by redesignating paragraph (4) as paragraph (2);
 (3)by striking subsections (e) through (g) and inserting the following:  (e)Administrative requirements (1)In generalSubject to paragraph (2), a project that receives grant assistance under subsection (a) shall be carried out subject to the same requirements as a project that receives assistance from a State water pollution control revolving fund established pursuant to title VI.
 (2)Determination of governorThe requirement described in paragraph (1) shall not apply to a project that receives grant assistance under subsection (a) to the extent that the Governor of the State in which the project is located determines that a requirement described in title VI is inconsistent with the purposes of this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $225,000,000 for each of fiscal years 2019 and 2020, to remain available until expended.
 (g)Allocation of fundsFor each of fiscal years 2019 and 2020, subject to subsection (h), the Administrator shall use the amounts made available to carry out this section to provide grants to municipalities and municipal entities under subsection (a)(2)—
 (1)in accordance with the priority criteria described in subsection (b); and (2)with additional priority given to proposed projects that involve the use of—
 (A)nonstructural, low-impact development; (B)water conservation, efficiency, or reuse; or
 (C)other decentralized stormwater or wastewater approaches to minimize flows into the sewer systems.; and (4)by striking subsection (i).
					5006.Water infrastructure flexibility
 (a)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (b)Integrated plans (1)Integrated plansSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
						
							(s)Integrated plan permits
 (1)DefinitionsIn this subsection: (A)Green infrastructureThe term green infrastructure means the range of measures that use plant or soil systems, permeable pavement or other permeable surfaces or substrates, stormwater harvest and reuse, or landscaping to store, infiltrate, or evapotranspirate stormwater and reduce flows to sewer systems or to surface waters.
 (B)Integrated planThe term integrated plan has the meaning given in Part III of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework, issued by the Environmental Protection Agency and dated June 5, 2012.
									(C)Municipal discharge
 (i)In generalThe term municipal discharge means a discharge from a treatment works (as defined in section 212) or a discharge from a municipal storm sewer under subsection (p).
 (ii)InclusionThe term municipal discharge includes a discharge of wastewater or storm water collected from multiple municipalities if the discharge is covered by the same permit issued under this section.
										(2)Integrated plan
 (A)In generalThe Administrator (or a State, in the case of a permit program approved under subsection (b)) shall inform a municipal permittee or multiple municipal permittees of the opportunity to develop an integrated plan.
 (B)Scope of permit incorporating integrated planA permit issued under this subsection that incorporates an integrated plan may integrate all requirements under this Act addressed in the integrated plan, including requirements relating to—
 (i)a combined sewer overflow; (ii)a capacity, management, operation, and maintenance program for sanitary sewer collection systems;
 (iii)a municipal stormwater discharge; (iv)a municipal wastewater discharge; and
 (v)a water quality-based effluent limitation to implement an applicable wasteload allocation in a total maximum daily load.
										(3)Compliance schedules
 (A)In generalA permit for a municipal discharge by a municipality that incorporates an integrated plan may include a schedule of compliance, under which actions taken to meet any applicable water quality-based effluent limitation may be implemented over more than 1 permit term if the compliance schedules are authorized by State water quality standards.
 (B)InclusionActions subject to a compliance schedule under subparagraph (A) may include green infrastructure if implemented as part of a water quality-based effluent limitation.
 (C)ReviewA schedule of compliance may be reviewed each time the permit is renewed. (4)Existing authorities retained (A)Applicable standardsNothing in this subsection modifies any obligation to comply with applicable technology and water quality-based effluent limitations under this Act.
 (B)FlexibilityNothing in this subsection reduces or eliminates any flexibility available under this Act, including the authority of—
 (i)a State to revise a water quality standard after a use attainability analysis under section 131.10(g) of title 40, Code of Federal Regulations (or a successor regulation), subject to the approval of the Administrator under section 303(c); and
 (ii)the Administrator or a State to authorize a schedule of compliance that extends beyond the date of expiration of a permit term if the schedule of compliance meets the requirements of section 122.47 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection).
										(5)Clarification of State authority
 (A)In generalNothing in section 301(b)(1)(C) precludes a State from authorizing in the water quality standards of the State the issuance of a schedule of compliance to meet water quality-based effluent limitations in permits that incorporate provisions of an integrated plan.
 (B)Transition ruleIn any case in which a discharge is subject to a judicial order or consent decree as of the date of enactment of the America's Water Infrastructure Act of 2018 resolving an enforcement action under this Act, any schedule of compliance issued pursuant to an authorization in a State water quality standard shall not revise a schedule of compliance in that order or decree unless the order or decree is modified by agreement of the parties and the court..
					(2)Municipal ombudsman
 (A)EstablishmentThere is established within the Office of the Administrator an Office of the Municipal Ombudsman. (B)General dutiesThe duties of the municipal ombudsman shall include the provision of—
 (i)technical assistance to municipalities seeking to comply with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (ii)information to the Administrator to help the Administrator ensure that agency policies are implemented by all offices of the Environmental Protection Agency, including regional offices.
 (C)Actions requiredThe municipal ombudsman shall work with appropriate offices at the headquarters and regional offices of the Environmental Protection Agency to ensure that the municipality seeking assistance is provided information—
 (i)about available Federal financial assistance for which the municipality is eligible; (ii)about flexibility available under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and, if applicable, the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (iii)regarding the opportunity to develop an integrated plan, as defined in section 402(s)(1)(B) of the Federal Water Pollution Control Act (as added by paragraph (1)).
 (D)Information sharingThe municipal ombudsman shall publish on the website of the Environmental Protection Agency— (i)general information relating to—
 (I)the technical assistance referred to in subparagraph (B)(i); (II)the financial assistance referred to in subparagraph (C)(i);
 (III)the flexibility referred to in subparagraph (C)(ii); and (IV)any resources related to integrated plans developed by the Administrator; and
 (ii)a copy of each permit, order, or judicial consent decree that implements or incorporates an integrated plan.
 (3)Municipal enforcementSection 309 of the Federal Water Pollution Control Act (33 U.S.C. 1319) is amended by adding at the end the following:
						
							(h)Implementation of integrated plans through enforcement tools
 (1)In generalIn conjunction with an enforcement action under subsection (a) or (b) relating to municipal discharges, the Administrator shall inform a municipality of the opportunity to develop an integrated plan (as defined in section 402(s)).
 (2)ModificationAny municipality under an administrative order under subsection (a) or settlement agreement (including a judicial consent decree) under subsection (b) that has developed an integrated plan consistent with section 402(s) may request a modification of the administrative order or settlement agreement based on that integrated plan.. 
 (4)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available a report on each integrated plan developed and implemented through a permit, order, or judicial consent decree since the date of publication of the Integrated Municipal Stormwater and Wastewater Planning Approach Framework issued by the Environmental Protection Agency and dated June 5, 2012, including a description of the control measures, levels of control, estimated costs, and compliance schedules for the requirements implemented through an integrated plan.
 (c)Green infrastructure promotionTitle V of the Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended— (1)by redesignating section 519 (33 U.S.C. 1251 note) as section 520; and
 (2)by inserting after section 518 (33 U.S.C. 1377) the following:  519.Environmental protection agency green infrastructure promotion (a)In generalThe Administrator shall ensure that the Office of Water, the Office of Enforcement and Compliance Assurance, the Office of Research and Development, and the Office of Policy of the Environmental Protection Agency promote the use of green infrastructure in and coordinate the integration of green infrastructure into, permitting programs, planning efforts, research, technical assistance, and funding guidance.
 (b)DutiesThe Administrator shall ensure that the Office of Water— (1)promotes the use of green infrastructure in the programs of the Environmental Protection Agency; and
 (2)coordinates efforts to increase the use of green infrastructure with— (A)other Federal departments and agencies;
 (B)State, tribal, and local governments; and (C)the private sector.
 (c)Regional green infrastructure promotionThe Administrator shall direct each regional office of the Environmental Protection Agency, as appropriate based on local factors, and consistent with the requirements of this Act, to promote and integrate the use of green infrastructure within the region that includes—
 (1)outreach and training regarding green infrastructure implementation for State, tribal, and local governments, tribal communities, and the private sector; and
 (2)the incorporation of green infrastructure into permitting and other regulatory programs, codes, and ordinance development, including the requirements under consent decrees and settlement agreements in enforcement actions.
 (d)Green infrastructure information sharingThe Administrator shall promote green infrastructure information sharing, including through an Internet website, to share information with, and provide technical assistance to, State, tribal, and local governments, tribal communities, the private sector, and the public regarding green infrastructure approaches for—
 (1)reducing water pollution; (2)protecting water resources;
 (3)complying with regulatory requirements; and (4)achieving other environmental, public health, and community goals..
					(d)Financial capability guidance
 (1)DefinitionsIn this subsection: (A)AffordabilityThe term affordability means, with respect to payment of a utility bill, a measure of whether an individual customer or household can pay the bill without undue hardship or unreasonable sacrifice in the essential lifestyle or spending patterns of the individual or household, as determined by the Administrator.
 (B)Financial capabilityThe term financial capability means the financial capability of a community to make investments necessary to make water quality or drinking water improvements.
 (C)GuidanceThe term guidance means the guidance published by the Administrator entitled Combined Sewer Overflows—Guidance for Financial Capability Assessment and Schedule Development and dated February 1997, as applicable to the combined sewer overflows and sanitary sewer overflows guidance published by the Administrator entitled Financial Capability Assessment Framework and dated November 24, 2014.
 (2)Use of median household incomeThe Administrator shall not use median household income as the sole indicator of affordability for a residential household.
					(3)Revised guidance
 (A)In generalNot later than 1 year after the date of completion of the National Academy of Public Administration study to establish a definition and framework for community affordability required by Senate Report 114–70, accompanying S. 1645 (114th Congress), the Administrator shall revise the guidance described in paragraph (1)(C).
 (B)Use of guidanceBeginning on the date on which the revised guidance referred to in subparagraph (A) is finalized, the Administrator shall use the revised guidance in lieu of the guidance described in paragraph (1)(C).
						(4)Consideration and consultation
 (A)ConsiderationIn revising the guidance, the Administrator shall consider— (i)the recommendations of the study referred to in paragraph (3)(A) and any other relevant study, as determined by the Administrator;
 (ii)local economic conditions, including site-specific local conditions that should be taken into consideration in analyzing financial capability;
 (iii)other essential community investments; (iv)potential adverse impacts on distressed populations, including the percentage of low-income ratepayers within the service area of a utility and impacts in communities with disparate economic conditions throughout the entire service area of a utility;
 (v)the degree to which rates of low-income consumers would be affected by water infrastructure investments, the use of rate structures, and customer assistance programs to address the rates of low-income consumers;
 (vi)an evaluation of an array of factors, the relative importance of which may vary across regions and localities; and
 (vii)the appropriate weight for economic, public health, and environmental benefits. (B)ConsultationAny revised guidance issued to replace the guidance shall be developed in consultation with stakeholders.
						(5)Publication and submission
 (A)In generalOn completion of the revision of the guidance, the Administrator shall publish in the Federal Register and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the revised guidance.
 (B)ExplanationIf the Administrator makes a determination not to follow 1 or more recommendations of the study referred to in paragraph (3)(A), the Administrator shall include in the publication and submission under paragraph (1) an explanation of that decision.
 (6)EffectNothing in this subsection preempts or interferes with any obligation to comply with any Federal law, including the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
					5007.Water Resources Research Act amendments
 (a)Congressional findings and declarationsSection 102 of the Water Resources Research Act of 1984 (42 U.S.C. 10301) is amended— (1)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively;
 (2)in paragraph (8) (as so redesignated), by striking and at the end; and (3)by inserting after paragraph (6) the following:
						
 (7)additional research is required into increasing the effectiveness and efficiency of new and existing treatment works through alternative approaches, including—
 (A)nonstructural alternatives; (B)decentralized approaches;
 (C)energy use efficiency; (D)water use efficiency; and
 (E)actions to extract energy from wastewater;. (b)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—
 (1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and (2)in subparagraph (D), by striking the period at the end and inserting ; and.
 (c)Compliance reportSection 104(c) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(c)) is amended— (1)by striking (c) From the and inserting the following:
						
							(c)Grants
 (1)In generalFrom the; and (2)by adding at the end the following:
						
 (2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on the Budget of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on the Budget of the House of Representatives a report regarding the compliance of each funding recipient with this subsection for the immediately preceding fiscal year..
 (d)Evaluation of water resources research programSection 104 of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking subsection (e) and inserting the following:
					
						(e)Evaluation of water resources research program
 (1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 3 years to determine—
 (A)the quality and relevance of the water resources research of the institute; (B)the effectiveness of the institute at producing measured results and applied water supply research; and
 (C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.
 (2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..
 (e)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $7,500,000 for each of fiscal years 2019 through 2021.
 (f)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended in the first sentence, by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $1,500,000 for each of fiscal years 2019 through 2021.
 5008.Study on intractable water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
				
					1459C.Study on intractable water systems
 (a)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system— (1)that serves fewer than 1,000 individuals; and
 (2)the owner or operator of which— (A)is unable or unwilling to provide safe and adequate service to those individuals;
 (B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;
 (C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable;
 (D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; or
 (E)is in significant noncompliance with this Act or any regulation promulgated pursuant to this Act. (b)Study required (1)In generalNot later than 2 years after the date of enactment of this section, the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Health and Human Services, shall complete a study that—
 (A)identifies intractable water systems; and (B)describes barriers to delivery of potable water to individuals served by an intractable water system.
 (2)Report to congressNot later than 2 years after the date of enactment of this section, the Administrator shall submit to Congress a report describing findings and recommendations based on the study under this subsection.
 (c)Compliance incentiveSection 1414(h)(2) shall apply to any person carrying out a plan to address an intractable water system that is approved by—
 (1)in the case of a State with primary enforcement responsibility under section 1413, the State; or (2)in the case of a State that does not have primary enforcement responsibility, the Administrator..
			5009.National onsite wastewater recycling
 (a)Sense of CongressIt is the sense of Congress that providing communities with the knowledge and resources necessary to fully use decentralized wastewater systems can provide affordable wastewater recycling and treatment to millions of people in the United States.
 (b)Definition of AdministratorIn this section, the term Administrator means the Administrator of the Environmental Protection Agency. (c)Wastewater technology clearinghouse (1)In generalThe Administrator shall—
 (A)for each of the programs described in paragraph (2), update the information for those programs to include information on cost-effective and alternative wastewater recycling and treatment systems, including onsite and decentralized systems; and
 (B)disseminate to units of local government and nonprofit organizations seeking Federal funds for wastewater systems information on the cost effectiveness of alternative wastewater treatment and recycling systems, including onsite and decentralized systems.
 (2)Programs describedThe programs referred to in paragraph (1)(A) are programs that provide technical assistance for wastewater management, including—
 (A)programs for nonpoint source management under section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329);
 (B)the permit program for the disposal of sewer sludge under section 405 of the Federal Water Pollution Control Act (33 U.S.C. 1345);
 (C)technical assistance for small public water systems under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–2(e)); and
 (D)other programs of the Administrator that provide technical assistance for wastewater management. (d)Alternative wastewater system certification (1)Clean Water State revolving fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) (as amended by section 5004(b)(1)) is amended by adding at the end the following:
						
 (k)Alternative wastewater system certificationIn providing assistance from the water pollution control revolving fund of the State established in accordance with this title for a project for a wastewater system serving a population of not more than 2,500, the State shall ensure that an entity receiving assistance from the water pollution control revolving fund of the State certifies that the entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (2)WIFIASection 5028(a) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3907(a)) is amended by adding at the end the following:
						
 (7)Alternative wastewater system certificationIn the case of a project carried out by the Administrator, the Administrator shall ensure that, for a project for a wastewater system serving a population of not more than 2,500, the eligible entity receiving financial assistance certifies that the eligible entity has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (3)Water and waste disposal loan & grant programSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:
						
 (27)Alternative wastewater system certificationThe Secretary shall ensure that, for a wastewater project serving a population of not more than 2,500, the recipient of the financial assistance certifies that the recipient has considered an individual or shared onsite, decentralized wastewater system as an alternative wastewater system..
 (e)Report to CongressNot later than 1 year after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) to deploy decentralized wastewater recycling technology;
 (2)the barriers impacting greater use of decentralized wastewater recycling technologies; (3)the cost-saving potential to communities and future infrastructure investments from further deployment of decentralized wastewater recycling technology;
 (4)the environmental benefits to the community and groundwater quality from additional investments in decentralized wastewater recycling; and
 (5)the actions taken by the Administrator to assist States in identifying eligible projects using decentralized wastewater recycling technology.
					5010.Water infrastructure and workforce investment
 (a)Sense of CongressIt is the sense of Congress that— (1)water and wastewater utilities provide a unique opportunity for access to stable, high-quality careers;
 (2)as water and wastewater utilities make critical investments in infrastructure, water and wastewater utilities can invest in the development of local workers and local small businesses to strengthen communities and ensure a strong pipeline of skilled and diverse workers for today and tomorrow; and
 (3)to further the goal of ensuring a strong pipeline of skilled and diverse workers in the water and wastewater utilities sector, Congress urges—
 (A)increased collaboration among Federal, State, and local governments; and (B)institutions of higher education, apprentice programs, high schools, and other community-based organizations to align workforce training programs and community resources with water and wastewater utilities to accelerate career pipelines and provide access to workforce opportunities.
 (b)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) that—
 (1)that serves fewer than 1,000 individuals; and (2)the owner or operator of which—
 (A)is unable or unwilling to provide safe and adequate service to those individuals; (B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;
 (C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable;
 (D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; or
 (E)is in significant noncompliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or any regulation promulgated pursuant to that Act.
						(c)Innovative water infrastructure workforce development program
 (1)Grants authorizedThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) and the Secretary shall establish a competitive grant program to assist the development of innovative activities relating to workforce development in the water utility sector.
 (2)Selection of grant recipientsIn awarding grants under paragraph (1), the Administrator or the Secretary, as applicable, shall, to the maximum extent practicable, select—
 (A)water utilities that— (i)are geographically diverse;
 (ii)address the workforce and human resources needs of large and small public water and wastewater utilities;
 (iii)address the workforce and human resources needs of urban and rural public water and wastewater utilities;
 (iv)advance training relating to construction, utility operations, treatment and distribution, green infrastructure, customer service, maintenance, and engineering; and
 (v)(I)have a high retiring workforce rate; or (II)are located in areas with a high unemployment rate; or
 (B)intractable water systems. (3)Use of fundsGrants awarded under paragraph (1) may be used for activities such as—
 (A)targeted internship, apprenticeship, preapprenticeship, and post-secondary bridge programs for mission-critical skilled trades, in collaboration with labor organizations, community colleges, and other training and education institutions that provide—
 (i)on-the-job training; (ii)soft and hard skills development;
 (iii)test preparation for skilled trade apprenticeships; or (iv)other support services to facilitate post-secondary success;
 (B)kindergarten through 12th grade and young adult education programs that— (i)educate young people about the role of water and wastewater utilities in the communities of the young people;
 (ii)increase the career awareness and exposure of the young people to water utility careers through various work-based learning opportunities inside and outside the classroom; and
 (iii)connect young people to post-secondary career pathways related to water utilities; (C)regional industry and workforce development collaborations to identify water utility employment needs, map existing career pathways, support the development of curricula, facilitate the sharing of resources, and coordinate candidate development, staff preparedness efforts, and activities that engage and support—
 (i)water utilities employers; (ii)educational and training institutions;
 (iii)local community-based organizations;
 (iv)public workforce agencies; and (v)other related stakeholders;
 (D)integrated learning laboratories embedded in high schools or other secondary educational institutions that provide students with—
 (i)hands-on, contextualized learning opportunities; (ii)dual enrollment credit for post-secondary education and training programs; and
 (iii)direct connection to industry employers; and (E)leadership development, occupational training, mentoring, or cross-training programs that ensure that incumbent water and wastewater utilities workers are prepared for higher-level supervisory or management-level positions.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2019 and 2020.
 5011.Sense of Congress relating to State revolving fundsIt is the sense of Congress that Congress should provide robust funding of capitalization grants to States to fund drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) and the State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
			5012.GAO study on WIFIA projects in small communities, rural communities, disadvantaged communities, and
 Tribal communitiesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on how to create flexibility under the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.) for small communities, rural communities, disadvantaged communities, and Tribal communities, including—
 (A)ways to improve access to assistance under that Act for those communities; and (B)how to lower the burden of applying for assistance under that Act for those communities; and
 (2)submit to Congress a report that describes the results of the study under paragraph (1). 5013.American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal year 2017, funds and inserting Funds.
 5014.Sense of Congress relating to access to nonpotable waterIt is the sense of Congress that— (1)access to nonpotable water sources for industry can relieve the supply and demand challenges for potable water in water-stressed regions throughout the United States; and
 (2)water users are encouraged to continue implementing and incentivizing nonpotable water reuse programs that will achieve greater water savings and conservation needs.
				5015.Innovative financing for State loan funds
 (a)In generalThe Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following:
					
						5036.Innovative financing for State loan funds
 (a)Definition of State loan fundsIn this section, the term State loan funds means— (1)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); and
 (2)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
 (b)Financial assistance to State loan fundsThe Administrator may provide financial assistance under this section to State infrastructure financing authorities for State loan funds to carry out water and wastewater infrastructure projects in accordance with this section.
							(c)Eligible activities
 (1)In generalThe following activities may be carried out by a State infrastructure financing authority with financial assistance made available under this section:
 (A)One or more activities that are included in the intended use plan under section 606(c) of the Federal Water Pollution Control Act (33 U.S.C. 1386(c)).
 (B)One or more activities that are included in the project priority list of the intended use plan under section 1452(b) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)).
 (2)Administrative costsFinancial assistance provided under this section may be used to pay the reasonable costs of administration related to that financial assistance.
 (3)Application feesSection 5029(b)(7) shall not apply to financial assistance made available under this section. (4)Treatment of projectsIn determining whether to provide financial assistance under this section, the Administrator shall consider a project to be all of the activities included in an intended use plan described in subparagraph (A) or (B) of paragraph (1).
 (5)State and local decisionmakingA State infrastructure financing authority that receives financial assistance under this section may use the assistance for any activity included in an intended use plan described in subparagraph (A) or (B) of paragraph (1).
								(d)Requirements
 (1)In generalExcept as otherwise provided in this section, the requirements and procedures under this subtitle shall apply to a project under this section.
								(2)Interest rate
 (A)In generalExcept as provided in subparagraph (B), the interest rate on a secured loan provided under this section shall be equal to the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.
									(B)Certain States
 (i)In generalIn the case of a State described in clause (ii)— (I)the interest rate on a secured loan provided under this section shall be 80 percent of the interest rate under subparagraph (A); but
 (II)if there is not sufficient demand for loans under this subparagraph (as determined by the Administrator), the Administrator may provide a secured loan at an interest rate that is not less than 50 percent and not more than 80 percent of the interest rate under subparagraph (A), as determined by the Administrator with respect to each loan.
 (ii)States describedA State referred to in clause (i) is a State— (I)that received less than 2 percent of the total amount of funds made available to States for the State loan funds for the most recent fiscal year for which data is available; or
 (II)for which the President has declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period beginning on January 1, 2017, and ending on the date of enactment of this section, if the secured loan is for a project related to wastewater or drinking water infrastructure damaged by the major disaster.
											(C)Distribution of loans
 (i)In generalExcept as provided in clause (ii), of the total amount of funds made available to provide secured loans under this section—
 (I)50 percent shall be provided for secured loans at the interest rate described in subparagraph (A); and
 (II)50 percent shall be provided for secured loans at the interest rate described in subparagraph (B)(i) to States described in subparagraph (B)(ii).
 (ii)ReallocationFor any fiscal year, if amounts for loans described in either of subclause (I) or (II) of clause (i) remain available, the Administrator may reallocate the amounts to be used for loans described in either of subclause (I) or (II) of that clause, as applicable, to meet applicant demand.
										(3)Certain State reviews
 (A)In generalA project under this section shall comply with any applicable State environmental or engineering review requirements pursuant to, as applicable—
 (i)title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); (ii)section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12);
 (iii)section 35.3140 of title 40, Code of Federal Regulations (or successor regulations); and (iv)section 35.3580 of title 40, Code of Federal Regulations (or successor regulations).
 (B)No new reviews requiredNothing in this section requires any additional or new environmental or engineering review for a project under this section other than any requirement otherwise applicable to the project.
 (4)Federal shareNotwithstanding section 5029(b)(9), financial assistance for a project under this section may be used to pay up to 100 percent of the costs of the project.
								(5)Limitation on loans under multiple programs
 (A)In generalA State infrastructure financing authority— (i)may apply for financial assistance under both this section and under this subtitle (other than this section); but
 (ii)may accept financial assistance from only 1 program described in clause (i). (B)Withdrawal; timing (i)WithdrawalOn a decision to accept financial assistance under this section or under this subtitle (other than this section), a State infrastructure financing authority shall withdraw the application of the State infrastructure financing authority from the program that the State infrastructure financing authority does not select.
 (ii)TimingA State infrastructure financing authority shall not be required to withdraw under clause (i) before decisions on the applications of the State infrastructure financing authority under this section and under this subtitle (other than this section) have been made.
 (e)Expedited review of applicationsNot later than 180 days after the date on which the Administrator receives a complete application for a project under this section, the Administrator shall, through a written notice to the State infrastructure financing authority—
 (1)approve the application; or (2)provide detailed guidance and an explanation of any changes to the application necessary for approval of the application.
								(f)Funding
								(1)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to the Administrator to carry out this section $100,000,000 for each of fiscal years 2019 and 2020, to remain available until expended.
 (B)Sense of CongressIt is the sense of Congress that the amounts authorized to be appropriated to carry out this section will support, for each fiscal year—
 (i)$5,000,000,000 in secured loans at the interest rate described in subsection (d)(2)(A); and (ii)$425,000,000 in secured loans at the interest rate described in subsection (d)(2)(B)(i).
										(2)Administrative costs
 (A)In generalOf the funds made available to carry out this section, the Administrator may use for the administration of this section, including for the provision of technical assistance to aid State infrastructure financing authorities in obtaining the necessary approvals for eligible activities, not more than $5,000,000 for each of fiscal years 2019 and 2020.
									(B)Fee waivers
 (i)In generalOf the funds made available to carry out this section, the Administrator may use for costs related to processing and reviewing applications, including underwriting, such amounts as are necessary for each of fiscal years 2019 and 2020, to remain available until expended.
 (ii)Other feesThe funds under clause (i) shall be used in lieu of fees collected under section 5030(b). (3)No impact on other Federal fundingNo funds shall be made available to carry out this section if—
 (A)the total amount made available for a fiscal year for the State loan funds is less than the total amount made available for those funds for fiscal year 2018; and
 (B)the amount made available for a fiscal year for assistance under this subtitle (other than this section) is less than the amount made available for that assistance for fiscal year 2018.
 (4)Supplement, not supplantAmounts made available to carry out this section shall be used to supplement, and not supplant— (A)funds made available to carry out this subtitle (other than this section);
 (B)funds made available to carry out section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); and
 (C)funds made available to carry out title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
									(g)Distribution and allotment of funds
 (1)Distribution of fundsIn determining the distribution of amounts between the State loan funds, the Administrator shall— (A)provide financial assistance based on need; and
 (B)give equal consideration to drinking water projects and wastewater projects. (2)AllotmentNotwithstanding section 5028(b), in providing financial assistance under this section, the Administrator shall—
 (A)for each fiscal year, ensure that each State infrastructure financing authority that submits an application under this section for a project described in subparagraph (A) or (B) of subsection (c)(1) receives financial assistance under this section; but
 (B)provide financial assistance under subparagraph (A) in amounts based on need, as determined by the Administrator.
									(h)Transparency
 (1)In generalFor each fiscal year, the Administrator shall make available on the website of the Administrator— (A)a list of each application received under this section;
 (B)a list of each application approved under this section; (C)the criteria and methods used for selection of projects under this section; and
 (D)the terms of the financial assistance provided for each project under this section. (2)ReportNot later than 180 days after the date on which the Administrator first provides financial assistance for a project under this section and each year thereafter, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a detailed report that includes—
 (A)the information described in subparagraphs (A) through (D) of paragraph (1); and (B)a detailed explanation of why each project was approved.
 (i)SunsetThe authority to provide assistance under this section shall terminate on September 30, 2020.. (b)FundingSection 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended by inserting (other than section 5036) after this subtitle each place it appears.
				(c)Removal of pilot designation
 (1)Subtitle C of title V of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3901 et seq.) is amended by striking the subtitle designation and heading and inserting the following:
						
							CInnovative financing projects.
 (2)Section 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3902) is amended by striking pilot each place it appears.
 (3)Section 5034 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3913) is amended by striking the section designation and heading and inserting the following:
						
							5034.Reports on program implementation. 
 (4)The table of contents for the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1195) is amended—
 (A)by striking the item relating to subtitle C of title V and inserting the following: Subtitle C—Innovative Financing Projects;  (B)by striking the item relating to section 5034 and inserting the following:
							Sec. 5034. Reports on program implementation.;
 and(C)by inserting after the item relating to section 5035 the following: Sec. 5036. Innovative financing for State loan funds.. 5016.Water infrastructure resiliency and sustainability (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Hydrologic conditionsThe term hydrologic conditions means the quality, quantity, or reliability of the water resources of a region of the United States.
					(3)Owner or operator of a water system
 (A)In generalThe term owner or operator of a water system means an entity (including a regional, State, interstate, Tribal, local, municipal, intermunicipal, or private entity) that owns or operates a water system.
 (B)InclusionThe term owner or operator of a water system includes— (i)a non-Federal entity that has operational responsibilities for a federally, tribally, or State-owned water system; and
 (ii)an entity established by an agreement between— (I)an entity that owns or operates a water system; and
 (II)at least 1 other entity. (4)Water systemThe term water system means—
 (A)a community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f));
 (B)a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)), including a municipal separate storm sewer system (as the term is used in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.));
 (C)a decentralized wastewater treatment system for domestic sewage; (D)a groundwater storage and replenishment system;
 (E)a system for the conservation of water or for the transport and delivery of water for irrigation; or
 (F)a natural or engineered system that manages floodwaters. (b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Water Infrastructure Resiliency and Sustainability Program, under which the Administrator shall award grants in each of fiscal years 2019 and 2020 to owners or operators of water systems for the purpose of increasing the resiliency or adaptability of the systems to any ongoing or forecasted changes (based on the best available research and data) to the hydrologic conditions of a region of the United States.
 (c)Use of fundsAn owner or operator of a water system may only use grant funds received under a grant under this section to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that meets the purpose described in subsection (b) through—
 (1)the conservation of water or the enhancement of water use efficiency, including through the use of water metering and electronic sensing and control systems to measure the effectiveness of a water efficiency program;
 (2)the modification or relocation of existing water system infrastructure made or projected to be significantly impaired by changing hydrologic conditions;
 (3)the preservation or improvement of water quality, including through measures to manage, reduce, treat, or reuse municipal stormwater, wastewater, or drinking water;
 (4)the investigation, design, or construction of groundwater remediation, recycled water, or desalination facilities or systems to serve existing communities;
 (5)the enhancement of water management by increasing watershed preservation and protection, including through the use of natural or engineered green infrastructure in the management, conveyance, or treatment of water, wastewater, or stormwater;
 (6)the enhancement of energy efficiency or the use and generation of renewable energy in the management, conveyance, or treatment of water, wastewater, or stormwater;
 (7)the adoption and use of advanced water treatment, water supply management (such as reservoir reoperation and water banking), or water demand management technologies, projects, or processes (such as water reuse and recycling, adaptive conservation pricing, and groundwater banking) that maintain or increase water supply or improve water quality;
 (8)the modification or replacement of existing systems or the construction of new systems for existing communities or land currently in agricultural production to improve water supply, reliability, storage, or conveyance;
 (9)practices and projects, such as improved irrigation systems, water banking and other forms of water transactions, groundwater recharge, stormwater capture, groundwater conjunctive use, and reuse or recycling of drainage water, to improve water quality or promote more efficient water use on land currently in agricultural production;
 (10)the reduction of flood damage, risk, and vulnerability through— (A)the restoration of floodplains, wetlands, and uplands integral to flood management, protection, prevention, and response;
 (B)the modification of levees, floodwalls, and other structures to reduce risks associated with rising sea levels or to facilitate reconnection of rivers to floodplains, reduce flood stage height, and reduce damage to properties and populations;
 (C)providing for the acquisition and easement of flood-prone lands and properties in order to reduce damage to property and risk to populations; or
 (D)the promotion of land use planning that prevents future floodplain development; (11)carrying out studies or assessments to project how changing hydrologic conditions may impact the future operations and sustainability of water systems; or
 (12)the development and implementation of measures to increase the resilience of water systems and regional and hydrological basins to rapid hydrologic change or a natural disaster.
 (d)ApplicationTo seek a grant under this section, the owner or operator of a water system shall submit to the Administrator an application that—
 (1)includes a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the water system;
 (2)cites the best available research or data that demonstrate— (A)the risk to the water resources or infrastructure of the water system as a result of ongoing or forecasted changes to the hydrological system of a region, including rising sea levels and changes in precipitation patterns; and
 (B)how the proposed program or project would perform under the anticipated hydrologic conditions; and (3)explains how the proposed program or project is expected—
 (A)to enhance the resiliency of the water system to the anticipated hydrologic conditions; or (B)to increase efficiency in the use of energy or water of the water system.
						(e)Public sponsorship of private entities
 (1)In generalIf an applicant for a grant under this section is not a State or local government, an agency or instrumentality of a State or local government, or a Tribal government or consortium of Tribal governments, the program or project to be planned, designed, constructed, implemented, operated, or maintained through the grant shall be publicly sponsored.
 (2)Public sponsorshipA program or project shall be considered to be publicly sponsored under paragraph (1) if the applicant demonstrates, to the satisfaction of the Administrator, that—
 (A)the applicant has consulted with the affected State, local, or Tribal government in which the program or project is located, or that is otherwise affected by the program or project; and
 (B)the government described in subparagraph (A) supports the program or project. (f)Priority; diversity of project typesIn selecting recipients of a grant under this section, the Administrator shall—
 (1)give priority to owners or operators of water systems— (A)that are, based on the best available research and data, at the greatest and most immediate risk of facing significant negative impacts due to changing hydrologic conditions; and
 (B)whose proposed projects would most effectively deliver long-term solutions to those risks; and (2)ensure that grants are awarded each fiscal year for a diverse range of programs and projects described in paragraphs (1) through (12) of subsection (c).
					(g)Cost-Sharing
 (1)Federal shareThe Federal share of the cost of a program or project carried out using a grant made under subsection (b) shall be not more than 75 percent.
 (2)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of a program or project under paragraph (1), the Administrator shall—
 (A)include the value of any in-kind services that are integral to the completion of the program or project, including reasonable administrative and overhead costs; and
 (B)not include any other amount that the water system involved receives from the Federal Government. (h)Report to CongressNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to Congress a report on progress in carrying out this section, including information on project applications received and funded annually.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $12,500,000 for each of fiscal years 2019 and 2020.
				5017.Regional liaisons for minority, Tribal, and low-income communities
 (a)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall appoint not fewer than 1 employee in each regional office of the Environmental Protection Agency to serve as a liaison to minority, Tribal, and low-income communities in the relevant region.
 (b)Public identificationThe Administrator shall identify each regional liaison appointed under subsection (a) on the internet website of—
 (1)the relevant regional office of the Environmental Protection Agency; and (2)the Office of Environmental Justice of the Environmental Protection Agency.May 22, 2018Reported with an amendment